















RAYONIER ADVANCED MATERIALS INC. RETIREMENT PLAN






















Effective December 31, 2014


Amended and Restated as of October 21, 2019




--------------------------------------------------------------------------------





FOREWORD
Effective June 27, 2014, Rayonier Advanced Materials Inc. (the “Company”)
established this pension plan, originally known as the Retirement Plan for
Salaried Employees of Rayonier Advanced Materials Inc. (herein referred to as
the “Plan”).
The Plan is a continuation of a portion of the qualified retirement plan known
as Retirement Plan for Salaried Employees of Rayonier Inc. (the “Prior Salaried
Plan”), and was established in connection with the spinoff of the Company from
Rayonier Inc. This Plan is intended to benefit certain participants in the Prior
Salaried Plan associated with any Performance Fibers business of Rayonier Inc.
The assets and liabilities attributable to such participants’ accrued benefits
were generally transferred to this Plan from the Prior Salaried Plan effective
as of June 27, 2014. All beneficiary designations and elections made by
participants whose accrued benefits under the Prior Salaried Plan were
transferred to the Plan shall be treated as if such designations and elections
had been made under this Plan.
Effective as of the close of business on December 31, 2014, the Company merged
the Employees Retirement Income Plan for Rayonier Advanced Materials Inc.
Bargaining Unit Employees at the Jesup Mill (the “Jesup Plan”); and the
Employees Retirement Income Plan for Rayonier Advanced Materials Inc. Bargaining
Unit Employees at the Fernandina Mill (the “Fernandina Plan”) with and into the
Plan. The assets and liabilities attributable to the participants’ accrued
benefits in the Jesup Plan and the Fernandina Plan were transferred to this Plan
effective as of the close of business on December 31, 2014. All beneficiary
designations and elections made by participants under the Jesup Plan and
Fernandina Plan shall be treated as if such designations and elections had been
made under this Plan.
As a result of the merger of the Jesup Plan and the Fernandina Plan with and
into the Plan, the Company amended and restated the Plan to add, among other
things, special provisions applicable to the Jesup Plan and the Fernandina Plan
as Appendix F and G, respectively, and to rename the Plan as the Rayonier
Advanced Materials Inc. Retirement Plan. The Tembec USA LLC Retirement Plan was
merged into the Plan, effective December 31, 2018, and is included as Appendix
H.
The Plan is a “Cycle D” plan, as explained in Rev. Proc. 2007-44 of the Internal
Revenue Service. The Plan’s current remedial amendment period expired January
31, 2015. The Plan is intended to comply with applicable changes in the law (and
various regulations and other guidance) as set forth in the 2013 Cumulative List
issued by the Internal Revenue Service in Notice 2013-84 for Cycle D plans,
including, but not limited to changes under the Pension Protection Act of 2006
(PPA), the U.S. Troop Readiness, Veterans’ Care, Katrina Recovery and Iraq
Accountability Appropriations Act of 2007, the Heroes Earnings Assistance and
Relief Tax Act of 2008 (HEART Act), the Worker, Retiree, and Employer Recovery
Act of 2008 (WRERA), the Small Business Jobs Act of 2010 (SBJA), the
Preservation of Access to Care for Medicare Beneficiaries and Pension Relief Act
of 2010 (PRA 2010), the Moving Ahead for Progress in the 21st Century Act
(MAP-21), and the American Taxpayer Relief Act of 2012 (ATRA).
This Plan is intended to be a tax-qualified plan and comply with all
requirements of Code Section 401(a) and related treasury regulations. The trust
which is being employed as a funding vehicle for plan benefits is intended to
comply with Code Section 501(a).
Unless otherwise expressly provided in this Plan and consistent with applicable
law, (i) the rights and benefits of any Member who retires or whose employment
is terminated, whichever first occurs, are determined in accordance with the
provisions of the Plan in effect at the time of such retirement or termination,
and (ii) no revision to the Plan shall deprive any Member who retires or whose
employment


i

--------------------------------------------------------------------------------




is terminated prior to such revisions, of any rights and benefits which
theretofore had accrued under the Plan or the Prior Salaried Plan.
For purposes of the Plan, applicable law means (i) the Code, (ii) ERISA (as
defined in Section 1.17 hereof), (iii) such regulations, rulings, notices and
other written guidance issued by federal agencies under the authority of the
Code, ERISA or other federal legislation, and (iv) case law and any other
applicable federal, state or local law affecting and binding on the Plan, the
Company, the Plan Administration Committee, the Trustee and other Plan
fiduciaries. Subject to the preceding sentence, the Plan shall be construed,
regulated and administered under the laws of the State of Florida, to the extent
such laws are not superseded by applicable federal law.


This plan document is generally effective December 31, 2014, unless the context
indicates otherwise.




ii

--------------------------------------------------------------------------------




RETIREMENT PLAN FOR SALARIED EMPLOYEES OF RAYONIER ADVANCED MATERIALS, INC.


TABLE OF CONTENTS


 
 
Page
FOREWORD
i
 
 
ARTICLE 1 – DEFINITIONS
1
 
 
ARTICLE 2 – SERVICE
9
 
 
 
2.01
Eligibility Service
9
2.02
Benefit Service
11
2.03
Questions Relating to Service Under the Plan
15
 
 
 
ARTICLE 3 – MEMBERSHIP
16
 
 
 
3.01
Persons Employed on or after June 27, 2014
16
3.02
Membership Requirements Under the Prior Salaried Plan
16
3.03
Reemployment After January 1, 2006, of Rayonier Inc. Salaried Employees
16
3.04
Reemployment of Former Employees, Former Members and Retired Members
17
3.05
Termination of Membership
17
3.06
Merged Plans
17
3.07
Questions Relating to Membership in the Plan
18
3.08
Change in Hourly Employee’s Classification
18
3.09
Merger of Tembec Plan into the Plan
18
 
 
 
ARTICLE 4 – BENEFITS
19
 
 
 
4.01
Normal Retirement Allowance
19
4.02
Postponed Retirement Allowance
20
4.03
Standard Early Retirement Allowance
21
4.04
Special Early Retirement Allowance
22
4.05
Vested Benefit
23
4.06
Forms of Benefit Payment After Retirement
24
4.07
Survivor’s Benefit Applicable Before Retirement
31
4.08
Maximum Benefits Under Code Section 415
41
4.09
No Duplication
50
4.10
Payment of Benefits
50
4.11
Reemployment of Former Member or Retired Member
53
4.12
Top-heavy Provisions
54
4.13
Payment of Medical Benefits for Benefits for Certain Members Who Retire Under
the Plan
57



iii

--------------------------------------------------------------------------------




4.14
Transfers From Hourly Plans Maintained by the Company or an Associated Company
58
4.15
Direct Rollover of Certain Distributions
58
4.16
Mandatory Distributions
59
4.17
Benefit Restrictions Under Code Section 436
68
 
 
 
ARTICLE 5 – ADMINISTRATION OF PLAN
78
 
 
 
5.01
Appointment of Plan Administration Committee
78
5.02
Pension and Savings Plan Committee
78
5.03
Named Fiduciaries
78
5.04
Meetings and Action of Majority
78
5.05
Duties of Committees
78
5.06
Management of Plan Assets
79
5.07
Establishment of Rules and Rights of Plan Administration Committee
79
5.08
Prudent Conduct and Limitation of Liability
79
5.09
Claims and Review Procedure
80
 
 
 
ARTICLE 6 – CONTRIBUTIONS
82
 
 
 
6.01
Company Contributions
82
6.02
Return of Contributions
82
 
 
 
ARTICLE 7 – MANAGEMENT OF FUNDS
83
 
 
 
7.01
Trustee
83
7.02
Exclusive Benefit Rule
83
7.03
Investment in Company Securities or Real Property
83
7.04
Appointment of Investment Managers
83
 
 
 
ARTICLE 8 – CERTAIN RIGHTS AND LIMITATIONS
85
 
 
 
8.01
Termination of the Plan
85
8.02
Limitation Concerning Highly Compensated Employees or Highly Compensated Former
Employees
85
8.03
Conditions of Employment Not Affected by Plan
86
8.04
Offsets
86
8.05
Denial of Benefits
86
8.06
Change in Control
87
8.07
Prevention of Escheat
89
 
 
 
ARTICLE 9 – NONALIENATION OF BENEFITS
90
 
 
ARTICLE 10 – AMENDMENTS
92







iv

--------------------------------------------------------------------------------





ARTICLE 1 – DEFINITIONS


1.01
Accrued Benefit shall mean, as of any date of determination, the retirement
allowance computed under Section 4.01(b) on the basis of the Member’s Benefit
Service and applicable components of the Plan formula as of the determination
date and, with respect to the amount determined under Section 4.01(b)(i)(4), the
applicable components of the Prior Salaried Plan as of the determination date.

1.02
Annuity Starting Date shall mean the first day of the first period for which an
amount is due on behalf of a Member or former Member as an annuity or any other
form of payment under the Plan.

1.03
Appendix shall mean one, some or all of the appendices attached to this restated
Plan document (as the context may indicate) and any additional appendix which
may be added to the Plan from time to time. The Appendices are used to record
(i) the tables of factors which are used in determining the amount of the
various forms of benefits payable under the Plan, and (ii) the benefits, rights,
features, terms and conditions applicable to Members who participated in plans
that have been merged into this Plan. Each Appendix is incorporated into the
Plan by reference and shall be considered part of the Plan. As of the date of
this restatement, the Plan includes Appendices A through G, as identified in the
table of contents hereto. Notwithstanding the other provisions of the Plan, the
terms of an Appendix shall apply to the affected participants.

1.04
Associated Company shall mean any subsidiary or affiliated company of Rayonier
Advanced Materials Inc. not participating in the Plan which is (i) a component
member of a controlled group of corporations (as defined in Code
Section 414(b)), which controlled group of corporations includes as a component
member Rayonier Advanced Materials Inc., (ii) any trade or business under common
control (as defined in Code Section 414(c)) with Rayonier Advanced Materials
Inc., (iii) any organization (whether or not incorporated) which is a member of
an affiliated service group (as defined in Code Section 414(m)) which includes
Rayonier Advanced Materials Inc. or (iv) any other entity required to be
aggregated with Rayonier Advanced Materials Inc. pursuant to regulations under
Code Section 414(o), during the period such entity is described in clause (i),
(ii), (iii), or (iv). Notwithstanding the foregoing, for purposes of the
preceding sentence and Section 4.08 of the Plan, the definitions of Code
Section 414(b) and (c) shall be modified as provided in Code Section 415(h).

1.05
Beneficiary shall mean any person or entity named by a Member by written
designation to receive certain benefits payable in the event of his or her death
as provided under Section 4.07.

1.06
Benefit Service shall mean employment recognized as such for the purposes of
computing a benefit under the Plan as provided under Article 2.

1.07
Board of Directors shall mean the Board of Directors of Rayonier Advanced
Materials Inc. or of any successor to Rayonier Advanced Materials Inc. by
merger, purchase or otherwise.



1

--------------------------------------------------------------------------------




1.08
Change in Control means the occurrence of any of the following, with references
to the Company in this Section 1.08 to refer specifically to Rayonier Advanced
Materials Inc:

(a)
Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule 13d
3 promulgated under the Exchange Act) of 30% or more of either (i) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this paragraph, the following acquisitions shall not
constitute a Change in Control: (1) any acquisition directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any affiliated
Company or (4) any acquisition pursuant to a transaction that complies with
paragraphs (c)(i), (c)(ii) and (c)(iii) of this definition;

(b)
Individuals who, as of the date hereof, constitute the Board of Directors (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board of Directors;

(c)
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (i) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (ii) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting



2

--------------------------------------------------------------------------------




power of the then-outstanding voting securities of such entity, except to the
extent that such ownership existed prior to the Business Combination, and (iii)
at least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board of Directors
providing for such Business Combination; or
(d)
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

1.09
Code shall mean the Internal Revenue Code of 1986, as amended from time to time.

1.10
Company shall mean Rayonier Advanced Materials Inc., and any Participating Unit
with respect to its Employees. Unless otherwise noted, when used herein, the
term Company shall collectively include Rayonier Advanced Materials Inc. and any
Participating Unit.

1.11
Compensation shall mean, except as provided otherwise in Article 3,

(a)
the total remuneration paid to a Member (whether before or after membership in
the Plan) for services rendered on and after the March 1, 1994, but prior to
June 27, 2014 (or such later date as determined by the Company in its sole
discretion for any Member whose Accrued Benefits under the Prior Salaried Plan
transfer to this Plan after June 27, 2014), for Rayonier Inc., including annual
base salary, overtime, leadman’s pay, shift differential, and bonuses paid under
the Rayonier Inc. local bonus and gain share plans (determined prior to any
pre-tax contributions under a “qualified cash or deferred arrangement,” as
defined under Code Section 401(k) and its applicable regulations, under a
“cafeteria plan,” as defined under Code Section 125 and its applicable
regulations, or under a “qualified transportation fringe,” as defined under Code
Section 132(f) and its applicable regulations), and for Members who receive no
other source of remuneration from Rayonier Inc. during said period, commissions;
but excluding, except to the extent specifically included above, foreign service
pay, automobile allowance, separation pay, incentive pay or other special pay or
allowances of similar nature, commissions for any Member who received during
said period any other form of remuneration from Rayonier Inc., bonuses, and the
cost of any public or private employee benefit plans, including the Prior
Salaried Plan; and

(b)
the total remuneration paid to a Member (whether before or after membership in
the Plan) for services rendered to the Company on and after June 27, 2014,
including annual base salary, overtime, leadman’s pay, shift differential, and
bonuses paid under the Company’s local bonus and gain share plans (determined
prior to any pre-tax contributions under a “qualified cash or deferred
arrangement,” as defined under Code Section 401(k) and its applicable
regulations, under a “cafeteria plan,” as defined under Code Section 125 and its
applicable regulations, or under a “qualified transportation fringe,” as defined
under Code Section 132(f) and its applicable regulations), and for Members who
receive no other source of remuneration from the Company, commissions; but
excluding, except to the extent specifically included above, foreign service
pay, automobile allowance, separation pay, incentive pay or other special pay or
allowances of similar nature, commissions for any Member who receives any other
form of remuneration from the Company, bonuses, and the cost of any public or
private employee benefit plans, including the Plan.



3

--------------------------------------------------------------------------------




Compensation taken into account for any purpose under the Plan, including the
determination of Final Average Compensation, shall not exceed $260,000 (as
adjusted from time to time by the Secretary of the Treasury in accordance with
Code Section 401(a)(17)(B)).
In accordance with Code Section 414(u)(12), Compensation shall include any
differential wage payment (within the meaning of Code Section 3401(h)(2)) made
by the Company to an individual who does not currently perform services for the
Company by reason of qualified military service (within the meaning of Code
Section 414(u)(5)) to the extent those payments do not exceed the amounts the
individual would have received if the individual had continued to perform
services for the Company.
As of January 1, 2009, in accordance with Code Section 414(u)(12), Compensation
included any differential wage payment (within the meaning of Code Section
3401(h)(2)) made by Rayonier Inc., to an individual who did not perform services
for Rayonier Inc., by reason of qualified military service (within the meaning
of Code Section 414(u)(5)) to the extent those payments did not exceed the
amounts the individual would have received if the individual had continued to
perform services for Rayonier Inc.
1.12
Early Retirement Date shall mean the date as determined in the manner set forth
in Section 4.03.

1.13
Effective Date shall mean December 31, 2014, which is the effective date of this
amended and restated plan document. The initial effective date of the Plan was
June 27, 2014, which was the date the Plan was established as a spinoff of the
Prior Salaried Plan. The initial effective date of the Prior Salaried Plan was
March 1, 1994. Prior to June 27, 2014, the terms of the Prior Salaried Plan
apply to this Plan.

1.14
Eligibility Service shall mean any employment recognized as such for the
purposes of meeting the eligibility requirements for membership in the Plan and
for eligibility for benefits under the Plan as provided under Article 2.

1.15
Employee shall mean any person regularly employed by the Company who is paid
from a payroll maintained in the continental United States, Hawaii, Puerto Rico
or the U.S. Virgin Islands and who receives regular and stated compensation
other than a pension or retainer; provided, however, that except as the Board of
Directors or the Plan Administration Committee, pursuant to the authority
delegated to it by the Board of Directors, may otherwise provide on a basis
uniformly applicable to all persons similarly situated, no person shall be an
Employee for purposes of the Plan who is (i) engaged as a consultant, (ii) a
non-resident alien, (iii) paid on an hourly basis and who, under the Company’s
employment classification practices, is considered as an hourly-rated employee
for purposes of the Company’s employee benefit plans, (iv) accruing benefits in
respect of current service under any other pension, retirement, qualified
profit-sharing or other similar plan of the Company (other than the Rayonier
Advanced Materials Inc. Investment and Savings Plan for Salaried Employees,) or
of any Associated Company, (v) a Leased Employee, or (vi) a Non‑Benefits Worker.
Except as otherwise provided under an Appendix, no person shall be an Employee
for purposes of the Plan whose terms and conditions of employment are determined
by a collective bargaining agreement with the Company which does not make this
Plan applicable to such person. Any person considered to be an independent
contractor by the Company shall not be considered an Employee even if he is
reclassified as an



4

--------------------------------------------------------------------------------




employee by any taxing authority such as the Internal Revenue Service or any
other authority or agency.
1.16
Equivalent Actuarial Value shall mean equivalent value of a benefit under the
Plan determined on the basis of the applicable factors set forth in Appendix A,
except as otherwise specified in the Plan. In any other event, Equivalent
Actuarial Value shall be determined on the same actuarial basis utilized to
compute the factors set forth in Appendix A.

1.17
ERISA shall mean the Employee Retirement Income Security Act of 1974, as amended
from time to time.

1.18
Final Average Compensation shall mean the sum of:

(a)
The average of a Member’s annual base salary recognized as Compensation received
in any five calendar years of Eligibility Service in which such annual base
salary was highest, plus

(b)
The average of a Member’s annual Compensation in excess of annual base salary
received in any five calendar years of Eligibility Service in which such
Compensation was highest; provided, however, that the calendar years on which
such averages are based shall be any five calendar years during the last 120
calendar months of a Member’s Eligibility Service, or if the Member has less
than five calendar years of Eligibility Service, all of his or her calendar
years of Eligibility Service; provided, further, however, that (i) the annual
base salary earned in any calendar year and taken into account for purposes of
“Final Average Compensation,” and (ii) the amount in excess of base annual
salary earned in any calendar year and taken into account for purposes of “Final
Average Compensation,” and (iii) the sum of (i) and (ii) taken into account for
any calendar year, each shall be subject to the provisions of Code
Section 401(a)(17). If the Member terminates employment before the last day of
the calendar year or otherwise experiences an interruption in Eligibility
Service, the Plan Administration Committee shall, in accordance with rules
uniformly applicable to all persons similarly situated, determine the amount of
the Member’s Final Average Compensation. The limitation of Code
Section 401(a)(17) shall be applied to the sum of (i) and (ii) before
determining the years in which base salary and amounts in excess of base salary
are highest. If the Member terminates employment before the last day of the
calendar year or otherwise experiences an interruption in Eligibility Service,
the limitation under Code Section 401(a)(17) shall be applied to base salary,
amounts in excess of base salary, and the sum of the two amounts that are taken
into account for Final Average Compensation for the year of termination or other
interruption on a month-by-month basis whether or not consecutive. The term
Eligibility Service as used in this Section shall include all service recognized
as Eligibility Service for purposes of eligibility requirements under Article 2.

1.19
Hour of Service shall mean hours of employment as defined pursuant to the
provisions of Section 2.01(b).

1.20
IRS Interest Rate shall mean the applicable interest rate described in Code
Section 417(e) after its amendment by PPA. Specifically, the applicable interest
rate shall be the adjusted first, second, and third segment rates applied under
the rules similar to the rules of Code Section 430(h)(2)(C) for second full
calendar month (known as the lookback month) preceding the Stability Period. For
this purpose, the first, second, and third segment rates are the first, second,
and third segment rates which would be determined under Code Section
430(h)(2)(C) if:



5

--------------------------------------------------------------------------------




(a)
Code Section 430(h)(2)(D) were applied by substituting the average yields for
the month described in the preceding paragraph for the average yields for the
24-month period described in such section, and

(b)
Code Section 430(h)(2)(G)(i)(II) were applied by substituting “Section
417(e)(3)(A)(ii)(II)” for “Section 412(b)(5)(B)(ii)(II).”

1.21
IRS Mortality Table shall mean the applicable annual mortality table within the
meaning of Code Section 417(e)(3)(B), as initially described in Revenue Ruling
2007-67 as in effect on the first day of the applicable Stability Period.

1.22
Leased Employee shall mean any person as so defined in Code Section 414(n) by
virtue of his or her performance of services for the Company or an Associated
Company.

1.23
Member shall mean any person included in the membership of the Plan as provided
in Article 3 and any former employee of Rayonier Inc. or an Associated Company
who was a Member of the Prior Salaried Plan associated with any Performance
Fibers business, or a Beneficiary or Alternate Payee with respect to such former
employee, whose Accrued Benefit was transferred to this Plan effective as of
June 27, 2014, in connection with the spinoff of the Company. Notwithstanding
the foregoing, a Member shall also include any former employee of Rayonier Inc.
or an Associated Company who was a Member of the Prior Salaried Plan associated
with any Performance Fibers business whose transfer of employment to the Company
is directly related to the spinoff from Rayonier, Inc., but whose Accrued
Benefit is transferred to this Plan after June 27, 2014, solely because such
Member was working for Rayonier Inc. in the United States pursuant to a visa,
the conditions of which would not permit such Member’s employment to transfer to
the Company until after June 27, 2014.

1.24
Non‑Benefits Worker shall mean any individual designated by the Company as
ineligible to participate in any Company-sponsored employee benefit program and
any individual who the Company considers to be an independent contractor. The
designation of an individual as a Non‑Benefits Worker by the Company shall be
final and not subject to any redetermination of employment classification by any
taxing authority such as the Internal Revenue Service or any other governmental
authority or agency.

1.25
Normal Retirement Date shall mean the first day of the calendar month coincident
with or next following the date the Employee attains age 65, which is his or her
Normal Retirement Age.

1.26
Parental Leave shall mean a period in which a person is absent from work because
of the person’s pregnancy, the birth of a person’s child, the adoption by a
person of a child, or for purposes of caring for that child, for a period
beginning immediately following such birth or adoption.

1.27
Participating Unit shall mean, in addition to Rayonier Advanced Materials Inc.,
any subsidiary or affiliated company of Rayonier Advanced Materials Inc., any
designated location(s) only of such subsidiary or affiliated company or any
designated unit(s) only of such subsidiary, or affiliated company which has by
appropriate action of the Board of Directors been designated as a Participating
Unit and the board of directors of any such subsidiary or affiliated company
shall have taken appropriate action to adopt the Plan. The Board of Directors
shall take action (i) to designate such entity as a Participating Unit, (ii) to
determine that such persons are Employees,



6

--------------------------------------------------------------------------------




and (iii) to establish, by written amendment of the Plan, the terms and
conditions under which such Employees are to be included in the Plan.
If a group of persons is transferred to or assigned to a Participating Unit or
is hired by a Participating Unit as the result of the opening or purchase of a
plant or the merger of one unit into another, such persons shall not be deemed
to be Employees for purposes of the Plan until further action by the Board of
Directors, by written amendment of the Plan, including the determination that
such persons are Employees for purposes of the Plan, and the establishment of
the terms and conditions under which such Employees are to be included in the
Plan.
To the extent that the Board of Directors shall have authorized and established
the basis for recognition under the Plan of service with a predecessor
corporation(s), if any, reference in this Plan to service with a Participating
Unit shall include service with the predecessor corporation(s) of such
Participating Unit, provided that all or part of the business and assets of any
such corporation shall have been acquired by Rayonier Advanced Materials Inc. or
by a Participating Unit.
1.28
Pension and Savings Plan Committee shall mean the committee established by
Rayonier Advanced Materials Inc. for the purposes of managing the assets of the
Plan as provided in Article 5.

1.29
Plan shall mean the Rayonier Advanced Materials Inc. Retirement Plan as set
forth herein or as hereafter amended.

1.30
Plan Administration Committee shall mean the committee established for the
purposes of administering the Plan as provided in Article 5.

1.31
Plan Year shall mean the calendar year.

1.32
Postponed Retirement Date shall mean, with respect to an Employee who does not
retire at Normal Retirement Date but who works after such date, the first day of
the calendar month coincident with or next following the date on which such
Employee retires from active service. No retirement allowance shall be paid to
the Employee until his or her Postponed Retirement Date, except as otherwise
provided in Article 4.

1.33
Prior Salaried Plan shall mean the Retirement Plan for Salaried Employees of
Rayonier Inc., as in effect on June 27, 2014.

1.34
Qualified Joint and Survivor Annuity shall mean an annuity described in
Section 4.06(a)(i).

1.35
Regulation shall mean the regulations promulgated pursuant to and under the
Code, by the Secretary of the Treasury or a delegate of the Secretary of the
Treasury, and as amended from time to time.

1.36
Severance Date shall mean the date an Employee is considered to have severed his
or her employment as defined pursuant to the provisions of Section 2.01(a).

1.37
Social Security Benefit shall mean the amount of annual old age or disability
insurance benefit under Title II of the Federal Social Security Act as
determined by the Plan Administration Committee under reasonable rules uniformly
applied, on the basis of such Act as in effect at the



7

--------------------------------------------------------------------------------




time of retirement or termination to which a Member or former Member is or would
upon application be entitled, even though the Member does not receive such
benefit because of his or her failure to apply therefor or he or she is
ineligible therefor by reason of earnings he or she may be receiving in excess
of any limit on earnings for full entitlement to such benefit. In computing the
Member’s Social Security Benefit, no wage index adjustment or cost of living
adjustment shall be assumed with respect to any period after the end of the
calendar year in which the Member retires or terminates service. For all years
prior to retirement or other termination of employment with the Company where
actual earnings are not available, the Member’s Social Security Benefit shall be
determined on the basis of the Member’s actual earnings in conjunction with a
salary increase assumption based on the actual yearly change in national average
wages as determined by the Social Security Administration. If, within a
reasonable time after the later of (i) the date of retirement or other
termination of employment or (ii) the date on which a Member is notified of the
retirement allowance or vested benefit to which he or she is entitled, the
Member provides documentation from the Social Security Administration as to his
or her actual earnings history with respect to those prior years, his or her
Social Security Benefit shall be redetermined using the actual earnings history.
If this recalculation results in a different Social Security Benefit, his or her
retirement allowance or vested benefit shall be adjusted to reflect this change.
Any adjustment to his or her retirement allowance or vested benefit shall be
made retroactive to the date his or her payments commenced. The Plan
Administration Committee shall resolve any questions arising under this Section
on a basis uniformly applicable to all Employees similarly situated.
1.38
Special Early Retirement Date shall mean the date as determined in the manner
set forth in Section 4.04.

1.39
Spousal Consent shall mean written consent given by a Member’s or former
Member’s spouse to an election made by the Member or former Member which
specifies the form of retirement allowance, vested benefit, Beneficiary, or
contingent annuitant designated by the Member or former Member. The specified
form or specified Beneficiary or contingent annuitant shall not be changed
unless further Spousal Consent is given. Spousal Consent shall be duly witnessed
by a notary public, or in accordance with uniform rules of the Plan
Administration Committee, by a Plan representative and shall acknowledge the
effect on the spouse of the Member’s or former Member’s election. The
requirement for Spousal Consent may be waived by the Plan Administration
Committee in accordance with applicable law. Spousal Consent shall be applicable
only to the particular spouse who provides such consent.

1.40
Stability Period shall mean the Plan Year in which occurs the Annuity Starting
Date for the distribution.

1.41
Trustee shall mean the trustee or trustees by which the funds of the Plan are
held as provided in Article 7.





8

--------------------------------------------------------------------------------





ARTICLE 2 – SERVICE



2.01    Eligibility Service
(a)
Plan Closed to New Participants. Notwithstanding any provision of the Plan to
the contrary, the following Employees are not eligible to participate in the
Plan and shall not be credited with Eligibility Service:

(i)
any Employee who is first hired by the Company on or after June 27, 2014, except
as otherwise described in Section 3.01(a) of this Plan; and

(ii)
any employee (as defined in the Prior Salaried Plan) who was first hired by
Rayonier Inc. on or after January 1, 2006, except as may otherwise be provided
in an Appendix for a merged plan.

Effective February 13, 2017, a participant in an Appendix to the Plan who
becomes a salaried employee with the Company on or after February 13, 2017,
shall not be credited with Eligibility Service under this Plan as an Employee
and shall not a accrue benefit under this Plan as an Employee, other than as
provided in the applicable Appendix. Such a participant shall continue as a
Member in this Plan to the extent necessary to obtain the benefits and preserve
the rights provided under the applicable Appendix.
(b)
Certain Absences to be Recognized as Eligibility Service. Except as otherwise
indicated in this Article 2, the following periods of approved absence rendered
on and after the Effective Date shall be recognized as Eligibility Service under
the Plan and shall not be considered as breaks in Eligibility Service:

(i)    The period of any leave of absence granted in respect of service with the
armed forces of the United States on or after the Effective Date provided the
Employee shall have returned to the service of the Company or an Associated
Company in accordance with reemployment rights under applicable law and shall
have complied with all of the requirements of such law as to reemployment.
(ii)    Except as provided by law, the period on or after the Effective Date of
any leave of absence granted in respect of service, not exceeding two years,
with any other agency or department of the United States Government.
(iii)    The period on and after the Effective Date of any total and permanent
disability during which an Employee becomes entitled to a disability benefit
under Title II of the Federal Social Security Act, as amended from time to time,
or the period on and after the Effective Date of total and permanent disability
as determined by the Plan Administration Committee on the basis of such medical
information as it shall require.
(iv)    The period of any leave of absence on and after the Effective Date
during which Company sickness or accident benefits are payable.
(v)    The period on and after the Effective Date of any leave of absence
approved by the Company during which an Employee is paid Compensation at a rate
which is at least


9

--------------------------------------------------------------------------------




one‑half of the Employee’s basic rate of Compensation in effect immediately
prior to such leave.
(vi)    In any event, Eligibility Service shall include the period, with or
without Compensation, immediately preceding the Employee’s Severance Date but
not in excess of 12 consecutive months inclusive of those periods of approved
absences already included in Subparagraphs (i) through (v) above, during which
an Employee is continuously absent from service.
(vii)    The period between an Employee’s Severance Date and his or her
reemployment if he or she returns to the employ of the Company or an Associated
Company before the first anniversary date of his or her Severance Date;
provided, however, that the combined periods recognized under Subparagraph (vi)
above and under this Subparagraph (vii) shall not exceed 12 consecutive months.
(viii)    The period of any periodic salary continuation payments an Employee
receives under any severance pay plan of the Company other than the Rayonier
Advanced Materials Inc. Executive Severance Pay Plan. (the “Executive Severance
Plan”).
Except to the extent provided under Subparagraph (vi), and if applicable, under
Subparagraph (vii) above, if an Employee fails to return to active employment
upon expiration of the approved absences specified in Subparagraphs (i), (ii),
(iv) and (v) above, such periods of approved absence shall not be considered as
Eligibility Service under the Plan.
(c)
Breaks in Service. All absences from the Company or from an Associated Company,
other than the absences specified in Paragraph (b) above, shall be considered as
breaks in Eligibility Service; provided, however, that in no event shall there
be a break in Eligibility Service if an Employee (i) is continuously absent from
service with the Company or with an Associated Company and returns to the employ
of the Company or an Associated Company before the first anniversary of his or
her Severance Date or (ii) is absent from work because of a Parental Leave and
returns to the employ of the Company or an Associated Company within two years
of his or her Severance Date. If the provisions of clause (ii) above are
applicable, the first year of such absence for Parental Leave, measured from an
Employee’s Severance Date, shall not be considered in determining the Employee’s
period of break in service for purposes of Section 2.01(d) below.

(d)
Bridging Breaks in Service.

(i)    If an Employee has a break in service and such Employee was eligible for
a vested benefit under Section 4.05 at the time of his or her break in service,
then, except as otherwise provided in Section 4.11, employment both before and
after the Employee’s absence shall be immediately recognized as Eligibility
Service, subject to the provisions of this Section 2.01, upon his or her return
to the employ of the Company or an Associated Company.
(ii)    If an Employee has a break in service and such Employee was not eligible
for a vested benefit under Section 4.05 at the time of his or her break in
service, Eligibility Service shall begin from the date of his or her return to
the employ of the Company or an Associated Company. If such Employee returns to
the employ of the Company or an


10

--------------------------------------------------------------------------------




Associated Company and the period of the Employee’s break is less than the
greater of (1) five years or (2) the service rendered prior to such break, the
service prior to such break shall be included as Eligibility Service, subject to
the provisions of this Section 2.01, only upon completion of at least 12 months
of Eligibility Service following his or her break in service. However, if the
period of the Employee’s break in service equals or exceeds the greater of (1)
five years or (2) the service rendered prior to such break, the service rendered
prior to such break shall be included as Eligibility Service, subject to the
provisions of this Section 2.01, only upon completion of a period of Eligibility
Service equal to the lesser of the period of his or her break in service or ten
years.
Notwithstanding the last sentence of the preceding paragraph, if a Member has a
break in service that commences on or after June 27, 2014 (or, if under the
Prior Salaried Plan, on or after January 1, 2006), and the Member returns to the
employ of the Company or an Associated Company (or, if prior to June 27, 2014,
to the employ of Rayonier Inc., or an Associated Company under the Prior
Salaried Plan), the service prior to such break shall be included as Eligibility
Service only if the Member’s break is less than the greater of (1) five years or
(2) the service prior to such break..
(e)
Eligibility Service Prior to June 27, 2014.

Subject to subparagraph (a) above, Eligibility Service shall include, with
respect to any person who becomes a Member of the Plan on June 27, 2014, or such
later date, pursuant to the provisions of Section 3.01(a) or (b), any
“eligibility service” as that term is defined in the Prior Salaried Plan.
Notwithstanding the preceding sentence or any other provision of this Plan, no
employee who first completed an hour of service with Rayonier Inc., on or after
January 1, 2006, shall be eligible to become a Member.
Notwithstanding the preceding paragraph of this subsection, an employee paid on
an hourly basis and considered an hourly-rated employee by Rayonier, Inc., its
predecessor or affiliates, or by the Company, and who becomes a salaried
employee with the Company on or after February 13, 2017, shall not be credited
with Eligibility Service under the Plan for service credited under the Prior
Salaried Plan.

2.02    Benefit Service
(a)
Benefit Service On and After the Effective Date. Except as hereinafter otherwise
provided, all uninterrupted employment with the Company rendered by a Member as
an Employee on and after the Effective Date and prior to his or her Severance
Date shall be recognized as Benefit Service under the Plan. Benefit Service for
any period of employment rendered prior to the Effective Date shall be
determined as set forth in Section 2.02(f).

(b)
Employment with an Associated Company. Except as otherwise provided in an
Appendix to the Plan, no employment with an Associated Company rendered by a
Member shall be recognized as Benefit Service under the Plan; except if a Member
completes 36 months of Eligibility Service as an Employee, any employment
rendered on and after the Member’s date of hire with an Associated Company
before classification as an Employee shall be recognized as Benefit Service
subject to any limitations for the Associated Company at which the Member was
employed set forth in writing by the Plan Administration Committee. If a Member
ceases to be an Employee and is again employed at an Associated



11

--------------------------------------------------------------------------------




Company, such further employment will not be recognized as Benefit Service
unless and until the Member again (i) becomes an Employee and (ii) completes 36
months of Eligibility Service as an Employee. Notwithstanding any provision of
the Plan to the contrary, if an employee is hired by an Associated Company on or
after the June 27, 2014 and subsequently becomes an Employee, no period of
service with the Associated Company or as an Employee will be recognized as
Benefit Service. In addition, if an employee, as defined in the Prior Salaried
Plan, is hired by an associated company under the Prior Salaried Plan on or
after January 1, 2006, and subsequently becomes an employee under the Prior
Salaried Plan or an Employee under the Plan, no period of service with such
associated company or as an Employee will be recognized as Benefit Service.
(c)
Employment with the Company but not as an Employee. With respect to (i) any
person who on or after the Effective Date and immediately prior to the date on
which he or she becomes an Employee, is in the employ of the Company but not as
an Employee and (ii) any Member who completes an Hour of Service on and after
the Effective Date, and who thereafter ceases to be an Employee but remains in
the employ of the Company, and on or after the Effective Date again becomes an
Employee, uninterrupted employment with the Company otherwise than as an
Employee rendered on and after the Effective Date shall be recognized as Benefit
Service in accordance with the terms of this Section 2.02, provided such person
is a Member of the Plan, upon completion of 36 months of Eligibility Service as
an Employee, subject to the limitations set forth in writing by the Board of
Directors or the Plan Administration Committee for the Participating Unit at
which such person was first employed.

Notwithstanding the preceding paragraph of this subsection, an employee paid on
an hourly basis and considered an hourly-rated employee by Rayonier, Inc., its
predecessor or affiliates, or by the Company, and who becomes a salaried
employee with the Company on or after February 13, 2017, shall not be credited
with Eligibility Service under the Plan for service credited under the Prior
Salaried Plan.
•
be considered an Employee for purposes of the Plan and shall not be eligible to
become a Member in the Plan, unless otherwise permitted pursuant to Section
4.14.

•
under any circumstances, be credited with Benefit Service for service rendered
while an hourly employee with Rayonier, Inc., its predecessor or affiliates, or
the Company.

Effective February 13, 2017, a participant in an Appendix to the Plan who
becomes a salaried employee with the Company on or after February 13, 2017,
shall not be credited with Benefit Service under this Plan and shall not a
accrue benefit under this Plan, other than as provided in the applicable
Appendix. Such a participant shall be a Member in this Plan to the extent
necessary to obtain the benefits and preserve the rights provided under the
applicable Appendix.
(d)
Certain Absences to be Recognized as Benefit Service. Except as otherwise
indicated below, the following periods of approved absence rendered on and after
the Effective Date shall be recognized as Benefit Service and shall not be
considered as breaks in Benefit Service:



12

--------------------------------------------------------------------------------




(i)    The period of any leave of absence granted in respect of service with the
armed forces of the United States on and after the Effective Date provided the
Employee shall have returned to the service of the Company or an Associated
Company in accordance with reemployment rights under applicable law and shall
have complied with all of the requirements of such law as to reemployment.
(ii)    Except as provided by law, the period on and after the Effective Date of
any leave of absence granted in respect of service, not exceeding two years,
with any other agency or department of the United States Government.
(iii)    The period on and after the Effective Date of any total and permanent
disability during which an Employee becomes entitled to a disability benefit
under Title II of the Federal Social Security Act as amended from time to time;
provided, however, that, if such disability benefit ceases to be paid solely due
to the Employee’s age, Benefit Service shall include the period of total and
permanent disability during which the Employee is entitled or would have been
entitled if he or she had participated in the Company’s applicable long term
disability plan to receive disability benefit under such long term disability
plan.
(iv)    The period on and after the Effective Date of any leave of absence
during which Company sickness or accident benefits are payable.
(v)    The period on and after the Effective Date of any leave of absence
approved by the Company during which an Employee is paid Compensation at a rate
which is at least one‑half of the Employee’s basic rate of Compensation in
effect immediately prior to such leave.
(vi)    In any event, Benefit Service shall include the period, with or without
Compensation, immediately preceding the Employee’s Severance Date not in excess
of 12 consecutive months inclusive of those periods of approved absences already
included in Subparagraphs (i) through (v) above, during which an Employee is
continuously absent from service.
(vii)    The period of any periodic salary continuation payments an Employee
receives under any severance pay plan of the Company other than the Rayonier
Advanced Materials Inc. Executive Severance Pay Plan (the “Executive Severance
Plan”).
Except to the extent provided under Subparagraph (vi) above, if an Employee
fails to return to active employment upon expiration of the approved absences
specified in Subparagraphs (i), (ii), (iv) and (v) above, such periods of
approved absence shall not be considered as Benefit Service under the Plan.
The Compensation of a Member during the periods of absence covered by clause
(i), (ii), (iv) or (vi) above shall be the Compensation the Member actually
receives during such period. The Compensation of a Member during the period of
absence covered by clause (iii) above shall be deemed to be the Member’s Final
Average Compensation based on his or her Eligibility Service up to such absence.
Unless the Plan Administration Committee determines otherwise on a basis
uniformly applicable to all persons similarly situated, the Social Security
Benefit of a Member covered by clause (iii) above shall be based on the


13

--------------------------------------------------------------------------------




benefit awarded by the Social Security Administration at the date of his or her
total and permanent disability.
The Compensation of a Member during the period of absence covered by
clause (vii) above shall be the amount of periodic salary continuation payments
that the Member actually receives during such period. Salary continuation
payments paid in the form of a lump sum shall be excluded from the Compensation
of a Member. Any period of absence for which salary continuation payments are
paid in the form of a lump sum shall not be considered when determining Benefit
Service pursuant to the provisions of this Section 2.02.
(e)
All Other Absences for Employees.

(i)    No period of absence approved by the Company other than those specified
in Section 2.02(d) above shall be recognized as Benefit Service.
(ii)    No other absence, other than the absence covered by the exception in
clause (i) above, shall be recognized as Benefit Service and any such absence
shall be considered as a break in Benefit Service; provided, however, that in no
event shall there be a break in Benefit Service if an Employee is continuously
absent from service with the Company or with an Associated Company for a period
not in excess of 12 months and returns as an Employee to the employ of the
Company before the first anniversary date of his or her Severance Date. However,
any period between a Severance Date and a reemployment date which is counted as
Eligibility Service under Section 2.01(d)(vii) shall not be counted as Benefit
Service.
If the Employee was eligible for a vested benefit under Section 4.05 at the time
of a break in service, Benefit Service both before and after the Employee’s
absence shall be immediately recognized as Benefit Service under the Plan upon
his or her return to service.
If the Employee was not eligible for a vested benefit under Section 4.05 at the
time of a break in service, Benefit Service shall begin from the date of the
Employee’s return to the employ of the Company. However, any Benefit Service
rendered prior to such break in service shall be included, subject to the
provisions of this Section 2.02, as Benefit Service only at the time that he or
she bridges his or her Eligibility Service in accordance with the provisions of
Section 2.01(f).
(f)
Benefit Service Under the Prior Salaried Plan. Notwithstanding any foregoing
provisions of the Plan to the contrary, Benefit Service shall include, with
respect to any person who became a Member of the Plan on June 27, 2014, or such
later date, pursuant to the provisions of Section 3.01(a) or (b), any benefit
service credited to the Member under the Prior Salaried Plan.

Notwithstanding the preceding paragraph of this subsection, an employee paid on
an hourly basis and considered an hourly-rated employee by Rayonier, Inc., its
predecessor or affiliates, or by the Company, and who became a salaried employee
with the Company on or after February 13, 2017, shall not be credited with
Benefit Service under the Plan for service credited under the Prior Salaried
Plan.
(g)
Members of Merged Plans. A Member entitled to benefits from a merged plan
pursuant to an Appendix to this Plan document, as provided by Section 3.06,
shall not be credited with



14

--------------------------------------------------------------------------------




Benefit Service under this Section 2.02 or this Article 2, unless such Member is
otherwise entitled to benefits under this Plan.

2.03    Questions Relating to Service Under the Plan
If any question shall arise hereunder as to an Employee’s Eligibility Service or
Benefit Service, such question shall be resolved in writing by the Plan
Administration Committee on a basis uniformly applicable to all Employee(s)
similarly situated. The Plan Administration Committee may, with respect to any
person or any group of persons which it considers to be not substantial in
number, determine whether the employment of such person(s), the Company or any
Associated Company shall be recognized under the Plan as Eligibility Service or
Benefit Service. If, in the judgment of the Plan Administration Committee, a
group of persons is considered to be substantial in number, the employment of
such persons with the Company or any Associated Company shall not be recognized
under the Plan as Eligibility Service or Benefit Service until further action by
the Board of Directors. Such further documentation is hereby incorporated into
the Plan by reference.




15

--------------------------------------------------------------------------------





ARTICLE 3 – MEMBERSHIP



3.01    Persons Employed on or after June 27, 2014
(a)
Except as otherwise provided in Section 3.06, any person who was an Employee as
defined in Section 1.15 on June 27, 2014, who was a Member of the Prior Salaried
Plan associated with any Performance Fibers business as of June 27, 2014, whose
Accrued Benefit was transferred to this Plan effective as of June 27, 2014, in
connection with the spinoff of the Company, shall become a Member of the Plan on
June 27, 2014. In addition, any person who becomes an Employee after June 27,
2014, whose Accrued Benefit under the Prior Salaried Plan was transferred to
this Plan in connection with the spinoff of the Company after June 27, 2014, but
solely because such person was working for Rayonier Inc. in the United States
pursuant to a visa, the conditions of which would not permit such Member’s
employment to transfer to the Company until after June 27, 2014, shall become a
Member of the Plan on such transfer date.

(b)
Except as otherwise provided in Section 3.06, any person who was classified as
an Employee as defined in Section 1.15 on June 27, 2014, but was absent from
work at the Company by reason of layoff, leave of absence, short term disability
or long term disability, who was a Member of the Prior Salaried Plan associated
with any Performance Fibers business as of June 27, 2014, whose Accrued Benefit
was transferred to this Plan effective as of June 27, 2014, in connection with
the spinoff of the Company, shall become a Member of the Plan on June 27, 2014.

(c)    

3.02    Membership Requirements Under the Prior Salaried Plan
Under the Prior Salaried Plan, every person who was first employed as an
employee (as defined in the Prior Salaried Plan, on or after March 1, 1994,
became a member in the Prior Salaried Plan as of the first day of the calendar
month coincident with or next following the later of:
(a)
the date on which he or she attained the 21st anniversary of his or her birth,
or

(b)
the date on which he or she completed one year of eligibility service as defined
in the Prior Salaried Plan.

Notwithstanding any provision of the Prior Salaried Plan to the contrary, no
employee who first completed an Hour of Service on or after January 1, 2006, was
eligible to become a member in the Prior Salaried Plan.

3.03    Reemployment After January 1, 2006, of Rayonier Inc. Salaried Employees
If a Member of this Plan who had terminated employment with Rayonier Inc. and
all of its Associated Companies (as defined in the Prior Salaried Plan), has a
period of absence that includes January 1, 2006, or any day thereafter, and is
subsequently restored to service, either with the Company or, prior to June
27, 2014, with Rayonier Inc., such Member shall not receive


16

--------------------------------------------------------------------------------




any Benefit Service for his subsequent period of employment. In addition,
amounts paid to the Member during the subsequent period of employment shall not
be considered Compensation.

3.04    Reemployment of Former Employees, Former Members and Retired Members
Except as provided in Section 3.03, any person reemployed by the Company as an
Employee shall be considered a new Employee and not eligible for membership in
the Plan if such Employee was not previously a Member of the Plan.
Subject to Section 3.03, the membership of any person reemployed by the Company
as an Employee shall be immediately resumed if such Employee was previously a
Member of the Plan.
If a retired Member or a former Member is reemployed by the Company or by an
Associated Company in a capacity other than as a Non-Benefits Worker, his or her
membership in the Plan shall be immediately resumed and any payment of a
retirement allowance with respect to his or her original retirement or any
payment of a vested benefit with respect to his or her original employment shall
cease in accordance with the provisions of Section 4.11.
Notwithstanding any provision of the Plan to the contrary, if an Employee is
reemployed by the Company on or after the Effective Date or terminates
employment on or after that date and is subsequently rehired, the Employee shall
not receive any Benefit Service for his subsequent period of employment. In
addition, amounts paid to the Employee during the subsequent period of
employment shall not be considered Compensation.

3.05    Termination of Membership
Unless otherwise determined by the Plan Administration Committee in writing
under rules uniformly applicable to all person(s) or Employee(s) similarly
situated, an Employee’s membership in the Plan shall terminate if he or she
ceases to be an Employee and he or she is not entitled to either a retirement
allowance or vested benefit under Sections 4.01, 4.02, 4.03, 4.04 or 4.05,
except that an Employee’s membership shall continue (a) during any period while
on leave of absence approved by the Company, (b) while absent by reason of
temporary disability, (c) during the period of any total and permanent
disability which continues to be recognized as Eligibility Service and Benefit
Service as provided in Article 2, (d) while he or she is not an Employee as
herein defined but is in the employ of the Company or an Associated Company, or
(e) during the period of any periodic salary continuation payments an Employee
receives under any severance pay plan of the Company. Employees covered by the
Plan may not waive such coverage.

3.06    Merged Plans
The Company may assume sponsorship of the retirement plans of predecessor,
affiliated or acquired entities. Those plans may be merged into this Plan.
Certain benefits rights and features of those merged plans, including but not
limited to service credit and eligibility, will be protected or preserved by
this Plan, and shall be set forth in an Appendix to this Plan document. Such
Appendix shall be incorporated herein by reference and shall take precedent over
contrary provisions of Article 2, Article 3, Article 4, and other provisions of
the Plan as applicable to the participants and former employees identified in
such Appendix. Such participants and former employees shall be considered
Members of this Plan, and subject to the terms and conditions of the Plan except
as otherwise provided in the applicable Appendix.


17

--------------------------------------------------------------------------------





3.07    Questions Relating to Membership in the Plan
If any question shall arise hereunder as to the commencement, duration or
termination of the membership of any person(s) or Employee(s) employed by the
Company or by an Associated Company, such question shall be resolved by the Plan
Administration Committee in writing under rules uniformly applicable to all
person(s) or Employee(s) similarly situated. Such further documentation is
hereby incorporated into the Plan by reference.

3.08    Change in Hourly Employee’s Classification
Effective February 13, 2017, an individual who does not qualify as an Employee
(as defined in Section 1.15) because the individual is paid on an hourly basis
and is considered as an hourly-rated employee for purposes of the Company’s
employee benefit plans, shall continue as a Member of this Plan solely with
respect to accrued benefits earned under an Appendix to this Plan. Such Member
shall not be eligible to join the Plan as an Employee in the event such
employee’s classification changes from hourly-rated employee to another
classification which satisfies the definition of Employee under Section 1.15,
and such individual shall not accrue any benefits under this Plan as an
Employee.

3.09    Merger of Tembec Plan into the Plan
As permitted under Section 3.06 of the Plan, effective close of business on
December 31, 2018, the Tembec USA LLC Retirement Plan (the “Tembec Plan”) is
merged into and made a part of the Plan. In connection with the merger, the
following shall apply:
(a)
All assets and liabilities of the Tembec Plan are transferred to and made a part
of the Plan.

(b)
Each individual who was a participant in the Tembec Plan as of December 31, 2018
shall become a Participant in the Plan on and after January 1, 2019.

(c)
Except as otherwise specifically provided in this Section 3.09 the terms of the
Tembec Plan as in effect immediately prior to the merger and as subsequently
amended (the “prior Tembec Plan documentation”), rather than the terms of the
Plan, shall continue to apply on and after January 1, 2019 to former Employees
who were covered by the terms of the Tembec Plan and to current Employees of any
Employer that participated in the Tembec Plan. The prior Tembec Plan
documentation shall continue in effect until such time as the Plan is amended
and restated to reflect the benefits, rights, and features applicable to such
Employees.

(d)
Notwithstanding the provisions of paragraph (c), the administrative provisions
of the Plan shall control to the extent there is any conflict between the Plan
provisions and the prior Tembec Plan documentation.

(e)
In no event shall the accrued benefit of any Employee be reduced as a result of
the merger. In addition, no Employee who was a participant in the Tembec Plan on
December 31, 2018 shall incur a break in crediting of service or earnings as a
result of the merger.







18

--------------------------------------------------------------------------------





ARTICLE 4 – BENEFITS



4.01    Normal Retirement Allowance
(a)
The right of a Member to his or her normal retirement allowance shall be
nonforfeitable as of his or her Normal Retirement Age. A Member may retire from
active service on a normal retirement allowance upon reaching his or her Normal
Retirement Date. If a Member postpones his or her retirement and continues in
active service after his or her Normal Retirement Date or returns to service
after his or her Normal Retirement Date, the provisions of Section 4.02 shall be
applicable.

(b)
Benefit. Prior to adjustment in accordance with Sections 4.06(a) and 4.07(c),
the annual normal retirement allowance payable on a lifetime basis upon
retirement at a Member’s Normal Retirement Date shall be equal to the sum of
(i), (ii) and (iii) where:

(i)    equals:
(1)
2% of the Member’s Final Average Compensation multiplied by the portion of the
first 25 years of his or her Benefit Service rendered prior to March 1, 1994;

(2)
plus 1½% of the Member’s Final Average Compensation multiplied by the next 15
years of his or her Benefit Service rendered prior to March 1, 1994, to a
combined maximum of 40 years of Benefit Service;

(3)
reduced by 1¼% of the Social Security Benefit multiplied by the portion of his
or her years of Benefit Service rendered prior to March 1, 1994, and not in
excess of 40 years;

(4)
reduced, but not below zero, by the annual normal retirement allowance
determined under the provisions of Section 4.01(b) of the Retirement Plan for
Salaried Employees of ITT Incorporated (the “ITT Salaried Plan”) prior to the
imposition of any limitations under Code Section 415 and the application of any
offset provisions of the ITT Salaried Plan, with respect to the Member’s period
of employment rendered prior to March 1, 1994, which has been credited as
Benefit Service pursuant to the provisions of Section 2.02(f); and

(ii)    equals:
(1)
2% of the Member’s Final Average Compensation multiplied by the portion of the
first 25 years of his or her Benefit Service rendered on and after
March 1, 1994, but not later than December 31, 2003;

(2)
plus 1½% of the Member’s Final Average Compensation multiplied by the portion of
the next 15 years of his or her Benefit Service rendered on or after March 1,
1994, but not later than December 31, 2003, to a combined maximum of 40 years of
Benefit Service minus the total number of years of Benefit Service rendered
prior to March 1, 1994;



19

--------------------------------------------------------------------------------




(3)
reduced by 1¼% of the Social Security Benefit multiplied by the portion of the
number of years of his or her Benefit Service rendered on or after
March 1, 1994, but no later than December 31, 2003, not in excess of 40 years
minus the total number of years of Benefit Service rendered prior to March 1,
1994; and

(iii)    equals:
(1)
1½% of the Member’s Final Average Compensation multiplied by his or her Benefit
Service rendered on and after January 1, 2004, to a combined maximum of 40 years
of Benefit Service minus the total number of years of Benefit Service rendered
prior to January 1, 2004;

(2)
reduced by 1¼% of the Social Security Benefit multiplied by the portion of the
number of years of his or her Benefit Service rendered on or after
January 1, 2004, not in excess of 40 years minus the total number of years of
Benefit Service rendered prior to January 1, 2004.

The combined maximum years of Benefit Service used to compute the amounts under
clauses (i) and (ii) above shall not exceed 40 years.
The annual normal retirement allowance determined prior to reduction to be made
on account of the Social Security Benefit shall be an amount not less than the
greatest annual early retirement allowance which would have been payable to a
Member had he or she retired under Section 4.03 or Section 4.04 at any time
before his or her Normal Retirement Date and as such early retirement allowance
would have been reduced to commence at such earlier date but without reduction
on account of the Social Security Benefit. The reduction to be made on account
of the Social Security Benefit shall in any event be based on the Federal Social
Security Act in effect at the time of the Member’s actual retirement.
(c)
Members of Merged Plans. Notwithstanding any provisions of this Section 4.01 or
this Article 4 to the contrary, a Member whose benefits are set forth in an
Appendix to this Plan document as provided by Section 3.06, shall receive the
benefit(s) set forth in the applicable Appendix, at such time and in such manner
as provided in the Appendix.


4.02    Postponed Retirement Allowance
(a)
A Member who continues in active service after his or her Normal Retirement Date
or returns to active service on or after his or her Normal Retirement Date shall
be retired from active service on a postponed retirement allowance on the first
day of the month following his or her termination of employment, which date
shall be the Member’s Postponed Retirement Date.

(b)
Benefit. Except as hereinafter provided and prior to adjustment in accordance
with Sections 4.06(a) and 4.07(c), the annual postponed retirement allowance
payable on a lifetime basis upon retirement at a Member’s Postponed Retirement
Date shall be equal to the greater of:

(i)    an amount determined in accordance with Section 4.01(b) but based on the
Member’s Benefit Service, Social Security Benefit and Final Average
Compensation, and with respect to the amount determined under
Section 4.01(b)(i)(4), any applicable


20

--------------------------------------------------------------------------------




components under the Prior Salaried Plan as of his or her Postponed Retirement
Date, or
(ii)    the annual normal retirement allowance to which the Member would have
been entitled under Section 4.01(b) had he or she retired on his or her Normal
Retirement Date, increased by an amount which is the Equivalent Actuarial Value
of the monthly payments which would have been payable with respect to each month
in which he or she worked fewer than eight days. Any monthly payment determined
under this Subparagraph (ii) with respect to any such month in which he or she
worked fewer than eight days shall be computed as if the Member had retired on
his or her Normal Retirement Date and shall reflect additional benefit accruals,
if any, recomputed as of the first day of each subsequent Plan Year during which
payment would have been made on the basis of his or her Final Average
Compensation and Benefit Service accrued to such recomputation date.
(c)
Benefit for Member in Active Service After He or She Attains Age 70½. In the
event a Member’s retirement allowance is required to begin under Section 4.10
while the Member is in active service, the January 1 immediately following the
calendar year in which the Member attained age 70½ shall be the Member’s Annuity
Starting Date for purposes of this Article 4 and the Member shall receive a
postponed retirement allowance commencing on that January 1 in an amount
determined as if he or she had retired on such date. As of each succeeding
January 1 prior to the Member’s actual Postponed Retirement Date and as of his
or her actual Postponed Retirement Date, the Member’s retirement allowance shall
be:

(i)    recomputed to reflect any additional retirement allowance attributable to
his or her Compensation and Benefit Service earned during the immediately
preceding calendar year and based on his or her age at each succeeding January 1
or actual Postponed Retirement Date, and
(ii)    reduced by the Equivalent Actuarial Value of the total payments of his
or her postponed retirement allowance made with respect to each month of
continued employment in which he or she was credited with at least eight days of
service and which were paid prior to each such recomputation;
provided that no such reduction shall reduce the Member’s postponed retirement
allowance below the amount of postponed retirement allowance payable to the
Member immediately prior to the recomputation of such retirement allowance.

4.03    Standard Early Retirement Allowance
(a)
Voluntary Termination Eligibility. A Member who has not reached his or her
Normal Retirement Date but has reached, prior to his or her voluntary
termination of employment, the 55th anniversary of his or her birth and
completed 10 years of Eligibility Service, is eligible to retire on a standard
early retirement allowance on the first day of the calendar month coincident
with or next following termination of employment, which date shall be the
Member’s Early Retirement Date.

Involuntary Termination Without Cause Eligibility. A Member who has not reached
his or her Normal Retirement Date but has reached, prior to this or her
involuntary termination of employment without cause by the Company, the 54th
anniversary of his or her birth and


21

--------------------------------------------------------------------------------




completed nine years of Eligibility Service, is eligible to retire on a standard
early retirement allowance on the first day of the calendar month coincident
with or next following termination of employment, which date shall be the
Member’s Early Retirement Date.
(b)
Benefit. Except as hereinafter provided and prior to adjustment in accordance
with Sections 4.06(a) and 4.07(c) the standard early retirement allowance shall
be an allowance deferred to commence on the Member’s Normal Retirement Date and
shall be equal to the Member’s Accrued Benefit earned up to his or her Early
Retirement Date, computed on the basis of his or her Benefit Service, Final
Average Compensation, Social Security Benefit and any applicable components of
the Prior Salaried Plan as of his or her Early Retirement Date, with the Social
Security Benefit determined on the assumption that the Member had no earnings
after his or her Early Retirement Date.

The Member may, however, elect to receive an early retirement allowance
commencing on his or her Early Retirement Date or the first day of any calendar
month before his or her Normal Retirement Date specified in his or her later
request therefor in a reduced amount which, prior to adjustment in accordance
with Sections 4.06(a) and 4.07(c) shall be equal to his or her Accrued Benefit
earned up to his or her Early Retirement Date prior to the reduction for the
Social Security Benefit, reduced by 1/4 of 1% per month for each month by which
the commencement date of his or her retirement allowance precedes his or her
Normal Retirement Date.
The reduction to be made on account of the Social Security Benefit, with respect
to the retirement allowance payable to a Member retiring prior to his or her
62nd birthday, shall not be made until such time as the Member is or would upon
proper application first be entitled to receive said Social Security Benefit.
With respect to a Member who retires on and after said date and prior to
attaining age 62, the reduction to be made to the retirement allowance payable
to such Member or any benefit payable after his or her death to his or her
spouse or to a contingent annuitant pursuant to the provisions of Section 4.06
on account of the Social Security Benefit shall not be made until such time as
the Member is or would have, had he or she survived, upon proper application
first been entitled to receive said Social Security Benefit.

4.04    Special Early Retirement Allowance
(a)
Voluntary Termination Eligibility. A Member who has not reached his or her
Normal Retirement Date but who prior to his or her voluntary termination of
employment (i) has reached the 55th anniversary of his or her birth and
completed 15 years of Eligibility Service, or (ii) has reached the 50th
anniversary of his or her birth but not the 55th anniversary of his or her birth
and whose age plus years of Eligibility Service equals 80 or more, is eligible,
in either case, to retire on a special early retirement allowance on the first
day of the calendar month coincident with or next following termination of
employment, which date shall be the Member’s Special Early Retirement Date.

Involuntary Termination Without Cause Eligibility. A Member who has not reached
his or her Normal Retirement Date but who prior to his or her involuntary
termination of employment without cause by the Company (i) has reached the 54th
anniversary of his or her birth and completed 14 years of Eligibility Service,
or (ii) has reached the 49th anniversary of his or her birth but not the 54th
anniversary of his or her birth and whose age


22

--------------------------------------------------------------------------------




plus years of Eligibility Service equals 78 or more, is eligible, in either
case, to retire on a special early retirement allowance on the first day of the
calendar month coincident with or next following termination of employment,
which date shall be the Member’s Special Early Retirement Date.
(b)
Benefit. Except as hereinafter otherwise provided and prior to adjustment in
accordance with Sections 4.06(a) and 4.07(c) the special early retirement
allowance shall be an allowance deferred to commence on the Member’s Normal
Retirement Date and shall be equal to his or her Accrued Benefit earned up to
the Member’s Special Early Retirement Date, computed on the basis of his or her
Benefit Service, Final Average Compensation, Social Security Benefit and any
applicable components of the Prior Salaried Plan as of his or her Special Early
Retirement Date, with the Social Security Benefit determined on the assumption
that the Member had no earnings after his or her Special Early Retirement Date.

At or after his or her Special Early Retirement Date, however, the Member may
elect to receive early payment of his or her Accrued Benefit commencing on the
later of his or her Special Early Retirement Date or the first day of any later
calendar month prior to his or her Normal Retirement Date as specified in his or
her request therefor.
In the event of early payment commencing on the first day of the month
coincident with or following the 60th anniversary of a Member’s birth, the
special early retirement allowance, prior to any adjustment in accordance with
Sections 4.06(a) and 4.07(c), payable prior to age 62 shall be equal to his or
her Accrued Benefit earned up to the Member’s Special Early Retirement Date
prior to the reduction for the Social Security Benefit; such retirement
allowance shall not be increased to reflect a commencement date later than the
60th anniversary of the Member’s birth.
In the event of early payment commencing prior to the 60th anniversary of a
Member’s birth, the special early retirement allowance, prior to any adjustment
in accordance with Sections 4.06(a) and 4.07(c), payable prior to age 62 shall
be equal to his or her Accrued Benefit earned up to the Member’s Special Early
Retirement Date prior to the reduction for the Social Security Benefit but
reduced by 5/12 of 1% per month for each month up to 60 months by which the
commencement date of his or her special early retirement allowance precedes the
first day of the calendar month coinciding with or next following the 60th
anniversary of his or her birth.
The reduction to be made on account of the Social Security Benefit, with respect
to the retirement allowance payable to a Member retiring prior to his or her
62nd birthday, shall be made at such time as the Member is or would upon proper
application first be entitled to receive said Social Security Benefit. With
respect to a Member who retires prior to attaining age 62, the reduction to be
made to the retirement allowance payable to such Member or any benefit payable
after his or her death to his or her spouse or to a contingent annuitant
pursuant to the provisions of Section 4.06 on account of the Social Security
Benefit shall not be made until such time as the Member is or would have, if he
or she had survived, upon proper application first been entitled to receive said
Social Security Benefit.

4.05    Vested Benefit
(a)
Eligibility, Except as provided in the second paragraph of this Subsection
4.05(a), a Member shall be vested in, and have a nonforfeitable right to his or
her Accrued Benefit upon



23

--------------------------------------------------------------------------------




completion of five years of Eligibility Service. If such Member’s services are
subsequently terminated for reasons other than death or early retirement prior
to his or her Normal Retirement Date, he or she shall be entitled to a vested
benefit under the provisions of this Section 4.05.
Notwithstanding the foregoing, a Member whose services were terminated solely as
a result of the asset sale of the Wood Products business of Rayonier Inc. that
was effective March 1, 2013, shall be automatically 100% vested as of such date.
(b)
Benefit. Prior to adjustment in accordance with Sections 4.06(a) and 4.07(a),
the vested benefit payable to a Member shall be a benefit deferred to commence
on the former Member’s Normal Retirement Date and shall be equal to his or her
Accrued Benefit earned up to the date the Member’s employment is terminated,
computed on the basis of his or her Benefit Service, Final Average Compensation,
Social Security Benefit and any applicable component of the Prior Salaried Plan
as of his or her date of termination, with the Social Security Benefit
determined on the assumption that the Member continued in service to his or her
Normal Retirement Date at his or her rate of Compensation in effect as of his or
her date of termination. On or after the date on which the former Member shall
have reached the 55th anniversary of his or her birth he or she may elect to
receive a benefit commencing on the first day of any calendar month coincident
with or next following the 55th anniversary of his or her birth and prior to his
or her Normal Retirement Date as specified in his or her request therefor, after
receipt by the Plan Administration Committee of written application therefor
made by the former Member and filed with the Plan Administration Committee. Upon
such earlier payment, the vested benefit otherwise payable at the former
Member’s Normal Retirement Date will be reduced by 1/180th for each month up to
60 months by which the commencement date of such payments precedes his or her
Normal Retirement Date and further reduced by 1/360th for each such month in
excess of 60 months.


4.06    Forms of Benefit Payment After Retirement
(a)
Automatic Forms of Payment

(i)
Automatic Joint and Survivor Annuity. If a Member or former Member who is
married on his or her Annuity Starting Date has not made an election of an
optional form of payment as provided in Section 4.06(b), the retirement
allowance or vested benefit payable to such Member or former Member shall
automatically be adjusted as follows in order to provide that, after his or her
death, a lifetime benefit as described below shall be payable to the spouse to
whom he or she is married on his or her Annuity Starting Date:

(1)
90/50 Spouse’s Annuity. If such Member retires from active service under
Section 4.01, Section 4.02, Section 4.03 or Section 4.04, the automatic joint
and survivor annuity payable to the Member shall provide (A) a reduced
retirement allowance payable to the Member during his or her life equal to 90%
of the retirement allowance otherwise payable without optional modification to
the Member under Section 4.01, 4.02, 4.03 or 4.04, as the case may be, further
adjusted, if necessary, as provided in the following sentence and (B) a benefit
payable after his or her death to his or her surviving spouse equal to 50% of
the retirement allowance otherwise payable without optional modification to the



24

--------------------------------------------------------------------------------




Member under Section 4.01, 4.02, 4.03 or 4.04, as the case may be, and without
further adjustment as provided in the following sentence. If such spouse is more
than five years older than the Member, the reduced retirement allowance payable
to the Member shall be increased for each such additional full year in excess of
five years, but for not more than 20 years, by one‑half of 1% of the retirement
allowance payable to the Member prior to optional modification. If such spouse
is more than five years younger than the Member, the reduced retirement
allowance payable to the Member shall be further reduced for each such
additional full year in excess of five years by one‑half of 1% of the retirement
allowance payable to the Member prior to optional modification.
Notwithstanding the foregoing, the retirement allowance payable to the Member
shall not be less than the retirement allowance otherwise payable without
optional modification to the Member at retirement under Section 4.01, 4.02, 4.03
or 4.04, as the case may be, multiplied by the appropriate factor contained in
Table 3 of Appendix A.
(2)
Vested Spouse’s Annuity. If such Member terminates service and is entitled to a
vested benefit under Section 4.05, the joint and survivor annuity payable to the
former Member shall provide (A) a reduced vested benefit payable to the former
Member during his or her life equal to his or her vested benefit computed in
accordance with Section 4.05 multiplied by the appropriate factor contained in
Table 1 of Appendix A and (B) a benefit payable after his or her death to his or
her surviving spouse equal to 50% of the reduced vested benefit payable to the
former Member.

(ii)
Automatic Life Annuity. If a Member or former Member is not married on his or
her Annuity Starting Date, the retirement allowance or vested benefit computed
in accordance with Section 4.01, 4.02, 4.03, 4.04 or 4.05, as the case may be,
shall be paid to the Member or former Member in the form of a lifetime benefit
payable during his or her own lifetime with no further benefit payable to anyone
after his or her death, unless the Member or former Member is eligible for and
makes an election of an optional form of payment under Section 4.06(b).

(b)
Optional Forms of Payment

(i)
Life Annuity Option. Any Member or former Member who retires or terminates
employment with the right to a retirement allowance or vested benefit may elect,
in accordance with the provisions of Section 4.06(d), to provide that the
retirement allowance payable to him or her under Section 4.01, 4.02, 4.03 or
4.04 or the vested benefit payable to him or her under Section 4.05 shall be in
the form of a lifetime benefit payable during his or her own lifetime with no
further benefit payable to anyone after his or her death.

(ii)
80/80 Spouse’s Annuity Option. Any Member who retires from active service under
Section 4.01, 4.02, 4.03 or 4.04, who is married on his or her Annuity Starting
Date, may elect, in accordance with the provisions of Section 4.06(d), to
convert the retirement allowance otherwise payable to him or her without
optional modification under Section 4.01, 4.02, 4.03 or 4.04, as the case may
be, into the following



25

--------------------------------------------------------------------------------




alternative benefit in order to provide that, after his or her death, a lifetime
benefit shall be payable to the spouse to whom the Member is married on his or
her Annuity Starting Date.
The Member shall receive a reduced retirement allowance payable during his or
her life equal to 80% of the retirement allowance otherwise payable without
optional modification to the Member at retirement under Section 4.01, 4.02, 4.03
or 4.04, as the case may be, further adjusted, if necessary, as provided below.
The Member’s surviving spouse shall receive a benefit payable after the Member’s
death equal to the Member’s retirement allowance as reduced in this
Section 4.06(b)(ii).
If such spouse is more than five years older than the Member, the reduced
retirement allowance payable to the Member shall be increased for each such
additional full year in excess of five years, but for not more than 20 years, by
1% of the retirement allowance payable to the Member prior to optional
modification. If such spouse is more than five years younger than the Member,
the reduced retirement allowance payable to the Member shall be further reduced
for each such additional full year in excess of five years by 1% of the
retirement allowance payable to the Member prior to optional modification.
Notwithstanding the foregoing, the retirement allowance payable to the Member
and his or her surviving spouse shall not be less than the retirement allowance
that would have been payable if the Member had elected Option 1 under
Section 4.06(b)(iii).
(iii)
Contingent Annuity Option. Any Member who retires from active service under
Section 4.01, 4.02, 4.03 or 4.04 may elect, in accordance with the provisions of
Section 4.06(d), to convert the retirement allowance otherwise payable to him or
her without optional modification under Section 4.01, 4.02, 4.03 or 4.04, as the
case may be, into Option 1 or Option 2 below in order to provide that after his
or her death, a lifetime benefit shall be payable to the person who, when the
option became effective, was designated by him or her to be his or her
contingent annuitant. The optional benefit elected shall be the Equivalent
Actuarial Value of the retirement allowance otherwise payable without optional
modification under Section 4.01, 4.02, 4.03 or 4.04.

Any Member or former Member who retires or terminates employment with the right
to a retirement allowance or vested benefit and whose Annuity Starting Date is
on or after January 1, 2008, may elect, in accordance with the provisions of
Section 4.06(d), to convert the retirement allowance or vested benefit otherwise
payable to him or her without optional modification into Option 3 below in order
to provide that after his or her death, a lifetime benefit shall be payable to
the person who, when the option became effective, was designated by him or her
to be his or her contingent annuitant. The optional benefit elected shall be the
Equivalent Actuarial Value of the retirement allowance or vested benefit
otherwise payable without optional modification.
Option 1 A reduced retirement allowance payable during the Member’s life with
the provisions that after his or her death a benefit equal to 100% of his or her
reduced retirement allowance shall be paid during the life of, and to, his or
her surviving contingent annuitant.


26

--------------------------------------------------------------------------------




Option 2 A reduced retirement allowance payable during the Member’s life with
the provision that after his or her death a benefit equal to 50% of his or her
reduced retirement allowance shall be paid during the life of, and to, his or
her surviving contingent annuitant.
Option 3 A reduced retirement allowance payable during the Member’s life with
the provision that after his or her death a benefit equal to 75% of his or her
reduced retirement allowance shall be paid during the life of, and to, his or
her surviving contingent annuitant.
(c)
Required Notice. No less than 30 days and no more than 180 days before his or
her Annuity Starting Date, the Plan Administration Committee shall furnish to
each Member or former Member a written explanation in non-technical language of
the terms and conditions of the Automatic Joint and Survivor Annuity and the
Automatic Life Annuity as described in Section 4.06(a) and the optional forms of
benefits described in Section 4.06(b). Such explanation shall include (i) a
general description of the eligibility conditions for the material features of
and the relative values of the optional forms of payment under the Plan, (ii)
any rights the Member or former Member may have to defer commencement of his or
her retirement allowance or vested benefit, which will include a description of
how much larger benefits will be if the commencement of benefits is deferred,
(iii) the requirement for Spousal Consent as provided in Section 4.06(d), and
(iv) the right of the Member or former Member, prior to his or her Annuity
Starting Date, to make and to revoke elections under Section 4.06. Such
notification shall satisfy the notice requirements of Code Section 417(a)(3) and
Regulation 1.417(a)(3)-1.

(d)
Election of Options. Subject to the provisions of this Section 4.06(d) and in
lieu of the automatic forms of payment described in Section 4.06(a):

(i)
a Member may elect to receive his or her retirement allowance or vested benefit
in the optional form of payment described in Section 4.06(b)(i);

(ii)
a Member who retires under the provisions of Section 4.01, 4.02, 4.03 or 4.04
may elect to receive his or her retirement allowance in one of the optional
forms of payment described in Section 4.06(b)(ii) or in the form of Option 1,
Option 2 or Option 3 under 4.06(b)(iii); and

(iii)
a Member who terminates service and is entitled to vested benefit under Section
4.05 may elect to receive his or her retirement allowance or vested benefit in
the form of Option 3 under Section 4.06(b)(iii), provided his or her spouse is
the only contingent annuitant.

A married Member’s or a married former Member’s election of a Life Annuity form
of payment under Section 4.06(b)(i) or any optional form of payment under
Section 4.06(b)(ii) and Section 4.06(b)(iii), which does not provide for monthly
payments to his or her spouse for life after the Member’s or former Member’s
death, in an amount equal to at least 50% but not more than 100% of the monthly
amount payable under that form of payment to the Member or former Member and
which is not of Equivalent Actuarial Value to the Automatic Joint and Survivor
Annuity described in Section 4.06(a)(i), shall be effective only with Spousal
Consent; provided such Spousal Consent to the election has been received by the
Plan Administration Committee.


27

--------------------------------------------------------------------------------




Any election made under Section 4.06(a) or Section 4.06(b) shall be made on a
form approved by the Plan Administration Committee and may be made during the
180-day period ending on the Member’s Annuity Starting Date, but not prior to
the date the Member or former Member receives the written explanation described
in Section 4.06(c). Any such election shall become effective on the Member’s or
former Member’s Annuity Starting Date, provided the appropriate form is filed
with and received by the Plan Administration Committee and may not be modified
or revoked after his or her Annuity Starting Date. Any election made under
Section 4.06(a) or Section 4.06(b) after having been filed, may be revoked or
changed by the Member or former Member only by written notice received by the
Plan Administration Committee before his or her election becomes effective on
his or her Annuity Starting Date. Any subsequent elections and revocations may
be made at any time and from time to time during the 180-day period ending on
the Member’s or former Member’s Annuity Starting Date. A revocation shall be
effective when the completed notice is received by the Plan Administration
Committee. A re-election shall be effective on the Member’s or former Member’s
Annuity Starting Date. If, however, the Member or the spouse or the contingent
annuitant designated in the election dies before the election has become
effective, the election shall thereby be revoked.
Notwithstanding the provisions of Paragraph (c) above, a Member may, after
having received the notice, affirmatively elect to have his or her retirement
allowance or vested benefit commence sooner than 30 days following his or her
receipt of the notice, provided all of the following requirements are met:
(i)    the Plan Administration Committee clearly informs the Member that he or
she has a period of at least 30 days after receiving the notice to decide when
to have his or her retirement allowance or vested benefit begin, and if
applicable, to choose a particular optional form of payment;
(ii)    the Member affirmatively elects a date for his or her retirement
allowance or vested benefit to begin, and if applicable, an optional form of
payment, after receiving the notice;
(iii)    the Member is permitted to revoke his or her election until the later
of his or her Annuity Starting Date or seven days following the day he or she
received the notice;
(iv)    payment does not commence less than seven days following the day after
the notice is received by the Member; and
(v)    in the event a Member who is scheduled to commence receipt of a
retirement allowance prior to his or her Normal Retirement Date or who retires
on a Normal or Postponed Retirement Date elects an Annuity Starting Date that
precedes the date he or she received the notice (the “retroactive Annuity
Starting Date”), the following requirements are met:
(A)
the Member’s benefit must satisfy the provisions of Code Sections 415 and
417(e)(3), both at the retroactive Annuity Starting Date and at the actual
commencement date;

(B)
a payment equal in amount to the payments that would have been received by the
Member had his or her benefit actually commenced on his retroactive Annuity



28

--------------------------------------------------------------------------------




Starting Date, plus interest at the annual rate of interest on 30-year Treasury
Securities published by the Commissioner of Internal Revenue in the calendar
month preceding the applicable Stability Period applicable for each Plan Year in
which interest is paid, compounded annually, shall be paid to the Member on his
or her actual commencement date; and
(C)
the Member elects within the 120 day period following the Member’s termination
of employment with the Company and all Associated Companies to receive benefits
as of a retroactive Annuity Starting Date.

(D)
Spousal Consent to the retroactive Annuity Starting Date is required for such
election to be effective unless:

(I)
the amount of the survivor annuity payable to the spouse determined as of the
retroactive Annuity Starting Date under the form elected by the Member is no
less than the amount the spouse would have received under the Qualified Joint
and Survivor Annuity if the date payments commence were substituted for the
retroactive Annuity Starting Date; or

(II)
the Member is not married on the actual commencement date and the Member’s
spouse is not treated as his spouse under a qualified domestic relations order
on the Retroactive Annuity Starting Date.

(e)
Delayed Commencement of Normal Retirement Allowance

(i)    In the event a Member who has retired or otherwise terminated employment
with the Company and all Associated Companies prior to his Normal Retirement
Date has not filed an election designating an Annuity Starting Date prior to the
91st day preceding his Normal Retirement Date, the Plan Administration Committee
shall mail the notice described in Section 4.06(c) to the Member’s last known
address as indicated on Plan records at least 30 days prior to the Member’s
Normal Retirement Date. The Member’s Normal Retirement Date shall be deemed to
be the Member’s Annuity Starting Date. In the absence of a benefit election
filed by the Member prior to his Normal Retirement Date in accordance with the
provisions of Section 4.06(d), distribution of the Member’s retirement allowance
shall be deemed to commence to the Member on his Normal Retirement Date in the
normal form applicable to the Member as determined on the basis of Plan records.
Such payments shall be held in the Plan’s trust and deemed forfeited until claim
has been made by the Member.
(ii)    In the event the Member subsequently files a claim for payment, payment
shall commence to the Member as soon as practicable in the amount that would
have been payable to the Member if payments had commenced on the Member’s Normal
Retirement Date. In addition, one lump sum payment shall be paid to the Member
equal to the sum of the monthly payments that the Member would have received
during the period beginning on his Normal Retirement Date and ending with the
month preceding his actual commencement date, together with interest at the
annual rate of interest on 30-year Treasury Securities published by the
Commissioner of Internal Revenue in the calendar month preceding the applicable
Stability Period applicable for each Plan Year in which interest is paid,
compounded annually. The amount of the monthly payments shall be determined as
of the Member’s Normal


29

--------------------------------------------------------------------------------




Retirement Date on the basis of the actual form of payment in which the Member’s
retirement allowance is payable under Section 4.06(a) or Section 4.06(b). The
lump sum shall be paid on or as soon as practicable following the date the
Member’s retirement allowance commences.
In the event a Member’s marital status used to compute the Member’s retirement
allowance under Section 4.06(a) was not accurate, the amount of the Member’s
retirement allowance payable under this Section 4.06(e) shall be adjusted to
reflect the Member’s correct marital status.
(iii)    In the event a Member entitled to a retirement allowance under the
provisions of Section 4.06(e)(i) above dies prior to the commencement of his
retirement allowance, upon claim by the Member’s personal representative, or if
none, his estate, one lump sum payment shall be paid to the claimant equal to
the lump sum amount calculated under Section 4.06(e)(ii) above that would have
been paid to the Member for the period commencing on the Member’s Normal
Retirement Date and ending with the month prior to his death, plus interest on
that amount at the annual rate of interest on 30-year Treasury Securities
published by the Commissioner of Internal Revenue in the calendar month
preceding the applicable Stability Period applicable for each Plan year in which
interest is paid, compounded annually, from the Member’s Normal Retirement Date
to the date of payment of the lump sum amount to the Member’s personal
representative, or if none, to his estate.
(iv)    In the event a Member who is entitled to a retirement allowance under
the provisions of Section 4.06(e)(i) above dies prior to commencement of his
retirement allowance and is survived by a spouse to whom he was married on his
Normal Retirement Date, the Member’s surviving spouse shall be entitled to the
survivor portion of the Member’s retirement allowance under the provisions of
Section 4.06(a)(i), assuming the Member commenced payment under
Section 4.06(a)(i) effective on his Normal Retirement Date. Such survivor
retirement allowance shall commence as soon as practicable following the
surviving spouse’s claim for the retirement allowance. In addition, one lump sum
payment shall be paid to the surviving spouse equal to the sum of the monthly
payments the surviving spouse would have received for the month of the Member’s
date of death through the month preceding the month in which the survivor
retirement allowance commences, together with interest at the annual rate of
interest on 30-year Treasury Securities published by the Commissioner of
Internal Revenue in the calendar month preceding the applicable Stability Period
for each Plan Year in which interest is paid, compounded annually.
(v)    In the event a Member’s retirement allowance otherwise scheduled to
commence on his Normal Retirement Date is delayed because the Plan
Administration Committee is unable to locate the Member and the Plan
Administration Committee does not mail the notice described in Section 4.06(c)
at least 30 days prior to the Member’s Normal Retirement Date, the Plan
Administration Committee shall commence payment within 60 days after the date
the Member is located. Unless the Member elects an optional form of payment in
accordance with the provisions of Section 4.06(b), payment shall commence in the
normal form applicable to the Member on his or her Annuity Starting Date. The
retirement allowance payable to the Member shall be of Equivalent


30

--------------------------------------------------------------------------------




Actuarial Value to the retirement allowance otherwise payable to the Member on
his Normal Retirement Date.
In the event a Member whose retirement allowance is delayed beyond his or her
Normal Retirement Date as described above dies prior to his or her Annuity
Starting Date, and is survived by a spouse, the spouse shall be entitled to
receive a survivor annuity under the provisions of Section 4.07(a)(ii) or
Section 4.07(b)(ii), whichever is applicable, computed on the basis of the
Equivalent Actuarial Value of the retirement allowance payable to the Member on
his Normal Retirement Date.
(vi)    Notwithstanding the provisions of Section 4.06(e)(v) above, a Member
described in the preceding subparagraph whose retirement allowance will be paid
in the form of an annuity may elect, in lieu of the retirement allowance
otherwise payable under Section 4.06(e)(v) above, to receive:
(A)
a lump sum payment equal to the sum of the monthly payments the Member would
have received from his Normal Retirement Date to his Annuity Starting Date,
together with interest at the annual rate of interest on 30-year Treasury
Securities published by the Commissioner of Internal Revenue in the calendar
month preceding the applicable Stability Period applicable for each Plan Year in
which interest is paid, compounded annually. The amount of the monthly payments
shall be determined on the basis of the form of payment in which the Member’s
retirement allowance is payable under Section 4.06(a), as applicable; and

(B)
a retirement allowance in the amount that would have been payable to the Member
if payments had commenced on the Member’s Normal Retirement Date in the form
elected by the Member.

An election under this Section 4.06(e)(vi) shall be subject to the notice and
Spousal Consent requirements set forth in Section 4.06(d) applicable to the
election of an optional form of payment.
(f)
With respect to a Member who retires under the provisions of Section 4.03 or
Section 4.04, the reduction on account of the Social Security Benefit to be made
to the benefit, if any, payable in accordance with Section 4.06(a) or
Section 4.06(b) to his or her designated spouse or to his or her contingent
annuitant shall not be made until such time as the Member would have, had he or
she survived, upon proper application first been entitled to receive said Social
Security Benefit.

If a Member dies after his or her Annuity Starting Date, any payment continuing
on to his or her spouse or contingent annuitant shall be distributed at least as
rapidly as under the method of distribution being used as of the Member’s date
of death.

4.07    Survivor’s Benefit Applicable Before Retirement
The term “Beneficiary” for purposes of this Section 4.07 shall mean any person
or any trust established by the Member or the Member’s estate, named by the
Member by written designation to receive benefits payable under the automatic
Pre‑Retirement Survivor’s Benefit and under the optional Supplemental
Pre‑Retirement Survivor’s Benefit; provided, however, that, for any


31

--------------------------------------------------------------------------------




married Member the term “Beneficiary” shall automatically mean the Member’s
spouse and any prior designation to the contrary will be canceled, unless the
Member, with Spousal Consent, designates otherwise. An election of a non-spouse
Beneficiary by a married Member shall be effective only if accompanied by
Spousal Consent and such Spousal Consent has been received by the Plan
Administration Committee. If the Member dies without an effective designation of
Beneficiary, the Member’s Beneficiary for purposes of this Section 4.07 shall
automatically be the Member’s spouse, if any, or his or her estate. If the
Member elects the additional optional protection of the Supplemental
Pre‑Retirement Survivor’s Benefit, the Member’s Beneficiary thereunder shall be
the same as the Beneficiary under the Automatic Pre‑Retirement Survivor’s
Benefit. The Plan Administration Committee shall resolve any questions arising
hereunder as to the meaning of “Beneficiary” on a basis uniformly applicable to
all Members similarly situated.
(a)
Automatic Vested Spouse’s Benefit

(i)    Automatic Vested Spouse’s Benefit Applicable Before Termination of
Employment. The surviving spouse of a Member who has completed five years of
Eligibility Service but who has not yet completed ten years of Eligibility
Service and attained age 55 shall automatically receive a benefit payable under
the Automatic Vested Spouse’s Benefit of this Section 4.07(a)(i) in the event
said Member should die after the effective date of coverage hereunder and before
termination of employment. The benefit payable to the Member’s spouse shall be
equal to 50% of the benefit the Member would have received if he or she had
terminated his or her employment on his or her date of death, survived to Normal
Retirement Date, and on the day before he or she would have reached Normal
Retirement Date had elected to begin receiving his or her vested benefit in the
form of the Automatic Joint and Survivor Annuity under Section 4.06(a)(i)(2).
However, notwithstanding the preceding sentence with respect to a Member who had
met the eligibility requirements set forth in Section 4.04(a)(ii) and who died
in active employment prior to the 55th anniversary of his or her birth, the
benefit payable to the Member’s spouse shall be the survivor portion of the
Automatic Joint and Survivor Annuity under Section 4.06(a)(i)(1). Such benefit
shall be payable for the life of the spouse commencing on what would have been
the Member’s Normal Retirement Date. However, the Member’s spouse may elect, by
written application filed with the Plan Administration Committee, to have
payments begin as of the first day of any calendar month on or after the date
the former Member would have reached the 55th anniversary of his or her birth
provided, however, if the Member dies after having met the requirements set
forth in Section 4.04(a)(ii) for a special early retirement allowance, the
Member’s spouse may elect to have payments begin under this Automatic Vested
Spouse’s Benefit as of the first day of any month following the Member’s death.
If the Member’s spouse elects to commence payment of the Automatic Vested
Spouse’s Benefit prior to what would have been the Member’s Normal Retirement
Date, the amount of such benefit payable to the spouse shall be based on (i) the
reduced vested benefit to which the Member would have been entitled, had the
Member elected to have payments commence to himself on such earlier date in
accordance with the provisions of Section 4.05(b) or (ii) in the case of a
Member who dies after having met the requirements for a special early retirement
allowance as set forth Section 4.04(a)(ii), the reduced early retirement
allowance to which the Member


32

--------------------------------------------------------------------------------




would have been entitled had he or she elected to have payments commence to
himself on such earlier date in accordance with the provisions of
Section 4.04(b).
Coverage hereunder shall be applicable to a married Member in active service who
has satisfied the eligibility requirements for a vested benefit under
Section 4.05 and shall become effective on the date the Member marries and shall
cease on the earlier of (i) the date such active Member reaches the 55th
anniversary of his or her birth and completes ten years of Eligibility Service,
(ii) the date such active Member reaches the 65th anniversary of his or her
birth, (iii) the date such active Member’s marriage is legally dissolved by a
divorce decree, or (iv) the date such active Member’s spouse dies. Coverage
under Section 4.07(b)(i) shall commence on the date a Member in active service
reaches the earlier of (i) the 55th anniversary of his or her birth, or if
later, the date he or she completes ten years of Eligibility Service or (ii) the
65th anniversary of his or her birth.
(ii)    Automatic Vested Spouse’s Benefit Applicable Upon Termination of
Employment. In the case of a former Member who is married and entitled to a
vested benefit under Section 4.05, the provisions of this Section 4.07(a)(ii)
shall apply to the period between the date his or her services are terminated or
the date, if later, the former Member is married and his or her Annuity Starting
Date, or other cessation of coverage as later specified in this
Section 4.07(a)(ii).
In the event of a married former Member’s death during any period in which these
provisions have not been waived or revoked by the former Member and his or her
spouse, the benefit payable to the former Member’s spouse shall be equal to 50%
of the vested benefit the former Member would have received on his or her Normal
Retirement Date if he or she had elected to receive such benefit in the form of
the Automatic Joint and Survivor Annuity under Section 4.06(a)(i).
The spouse’s benefit shall be payable for the life of the spouse commencing on
what would have been the former Member’s Normal Retirement Date. However, the
former Member’s spouse may elect, by written application filed with the Plan
Administration Committee, to have payments begin as of the first day of any
calendar month on or after the date the former Member would have reached the
55th anniversary of his or her birth. If the former Member’s spouse elects to
commence payment of this Automatic Vested Spouse’s Benefit prior to what would
have been the former Member’s Normal Retirement Date, the amount of such benefit
payable to the spouse shall be based on the reduced vested benefit to which the
former Member would have been entitled, had the former Member elected to have
payments commence to himself on such earlier date in accordance with the
provisions of Section 4.05(b).
The vested benefit payable to a former Member whose spouse is covered under this
Section 4.07(a)(ii), or if applicable, the benefit payable to his or her spouse
upon his or her death shall be reduced by the applicable percentages shown
below. Such reduction shall commence on and after the first of the month
coincident with or following the effective date of coverage hereunder and cease
when coverage ceases; provided, however, no reduction shall be made with respect
to any period before the later of (1) the date the Plan Administration Committee
furnishes the Member the notice of his or her right to waive the


33

--------------------------------------------------------------------------------




Automatic Vested Spouse’s Benefit or (2) the commencement of the election period
specified below.
ANNUAL REDUCTION FOR SPOUSE’S COVERAGEAFTER TERMINATION OF EMPLOYMENT


Age    Reduction


Less than 40    1/10 of 1% per year
40 but prior to 50    2/10 of 1% per year
50 but prior to 55    3/10 of 1% per year
55 but prior to 60    5/10 of 1% per year
60 but less than 65    1% per year
The Plan Administration Committee shall furnish to each former Member a written
explanation which describes (1) the terms and conditions of the Automatic Vested
Spouse’s Benefit, (2) the former Member’s right to make, and the effect of, an
election to waive the Automatic Vested Spouse’s Benefit, (3) the rights of the
former Member’s spouse, and (4) the right to make, and the effect of, a
revocation of such a waiver. Such written explanation shall be furnished to each
former Member before the first anniversary of the date he or she terminated
service and shall be furnished to such former Member even though he or she is
not married.
The period during which the former Member may make an election to waive the
Automatic Vested Spouse’s Benefit provided under this Section 4.07(a)(ii) shall
begin no later than the date his or her employment terminates and end on his or
her Annuity Starting Date, or if earlier, his or her date of death. Any waiver,
revocation or re-election of the Automatic Vested Spouse’s Benefit shall be made
on a form provided by the Plan Administration Committee and any waiver or
revocation shall require Spousal Consent. If, upon termination of employment,
the former Member waives coverage hereunder in accordance with administrative
procedures established by the Plan Administration Committee for all Members
similarly situated, such waiver shall be effective as of the Member’s Severance
Date. Any later re-election or revocation shall be effective on the first day of
the month coincident with or next following the date the completed form is
received by the Plan Administration Committee. If a former Member dies during
the period after a waiver or revocation is in effect there shall be no benefits
payable under the provisions of this Section 4.07.
Except as described above in the event of a waiver or revocation, coverage under
this Section 4.07(a)(ii) shall cease to be effective upon a former Member’s
Annuity Starting Date, or upon the date a former Member’s marriage is legally
dissolved by a divorce decree, or upon the death of the spouse, whichever event
shall first occur.
Notwithstanding any other provision of this Section 4.07(a) to the contrary,
effective January 1, 2018, no further reduction shall apply to the vested
benefit payable to a Member whose spouse is covered under Section 4.02(a)(ii)
or, if applicable, to the benefit payable to his or her spouse upon the Member’s
death. If a Member’s or spouse’s Annuity Starting Date is on or after January 1,
2018, any prior reduction for months in which coverage was in effect shall be
cancelled and the Member’s or spouse’s benefit will be determined without


34

--------------------------------------------------------------------------------




regard to any reduction for automatic Pre-Retirement Spouse Benefit coverage.
Effective January 1, 2018, a Member will no longer be permitted to waive the
automatic Pre-Retirement Spouse’s Benefit provided under Section 4.07(a)(ii). If
a Member had previously elected to waive the automatic Pre-Retirement Spouse’s
Benefit provided under Section 4.07(a)(ii), such waiver shall be null and void
effective January 1, 2018, and automatic Pre‑Retirement Spouse’s Benefit
coverage shall be re-instated with respect to such Member as of that date.
(b)
Automatic Pre‑Retirement Survivor’s Benefit

(i)    Automatic Pre‑Retirement Survivor’s Benefit Applicable Before a Member
Retires. Under the Provisions of Section 4.01, Section 4.02, Section 4.03 or
Section 4.04, the Beneficiary of a Member who has reached the 65th anniversary
of his or her birth or who has reached the 55th anniversary of his or her birth
and completed ten years of Eligibility Service, shall automatically receive a
Pre‑Retirement Survivor’s Benefit payable under the provisions of this
Section 4.07(b)(i) in the event said Member should die before he or she retires
under the provisions of Section 4.01, 4.02, 4.03 or 4.04 or reaches his or her
Annuity Starting Date pursuant to the provisions of Section 4.02(d), if earlier.
The benefit payable during the life of, and to, the Beneficiary shall be equal
to one‑half of the Member’s Accrued Benefit, without optional modification in
accordance with the provisions of Section 4.06, accrued to the date of his or
her death, adjusted to take into account the Member’s Social Security Benefit.
The Social Security Benefit shall be determined on the assumption that the
Member had no earnings after his or her date of death, and if his or her death
occurs prior to the time the Member is or would upon proper application first be
entitled to receive such Social Security Benefit, such adjustment shall
nevertheless be made at the Member’s date of death. If the Beneficiary is more
than five years younger than the Member, the benefit payable to the Beneficiary
shall be reduced by one‑half of 1% for each full year the Beneficiary is more
than five years younger.
Coverage hereunder shall be effective on the first day of the calendar month
coincident with or next following the date the Member reaches his or her 55th
birthday and completes ten years of Eligibility Service, or if earlier, his or
her Normal Retirement Date. In the case of a married Member coverage under
Section 4.07(a)(i) shall cease on the date coverage under this
Section 4.07(b)(i) is effective as set forth in the preceding sentence.
(ii)    Automatic Pre‑Retirement Survivor’s Benefit Applicable Between Early
Retirement Date or Special Early Retirement Date and the Member’s Annuity
Starting Date. In the case of a Member retired early under Section 4.03 or
Section 4.04 of the Plan with the payment of the early retirement allowance
deferred to commence at a date later than his or her Early Retirement Date or
Special Early Retirement Date, whichever is applicable, the provisions of this
Section 4.07(b)(ii) shall apply to the period between his or her Early
Retirement Date or Special Early Retirement Date and his or her Annuity Starting
Date. The Member shall, at his or her Early Retirement Date or Special Early
Retirement Date, complete such forms as are required under this
Section 4.07(b)(ii) and coverage hereunder shall be effective as of his or her
Early Retirement Date or Special Early Retirement Date.


35

--------------------------------------------------------------------------------




In the event of the Member’s death during the period in which these provisions
are in effect, the benefit payable during the life of, and to, the Beneficiary
shall be equal to one‑half of the Member’s Accrued Benefit, without optional
modification in accordance with the provisions of Section 4.06, accrued to the
date of his or her Early Retirement Date or Special Early Retirement Date,
whichever is applicable, adjusted to take into account the Member’s Social
Security Benefit. If the Member’s death occurs prior to the time the Member is
or would upon proper application first be entitled to receive such Social
Security Benefit, such adjustment shall nevertheless be made at the Member’s
date of death. If the Beneficiary is more than five years younger than the
Member, the benefit payable to the Beneficiary shall be reduced by one‑half of
1% for each full year the Beneficiary is more than five years younger.
The Automatic Pre‑Retirement Survivor’s Benefit shall be payable for the life of
the Beneficiary commencing on what would have been the Member’s Normal
Retirement Date or date of death, if later. However, if a Member dies prior to
his or her Normal Retirement Date, the Beneficiary of the Member may elect, by
written application filed with the Plan Administration Committee, to have such
payments begin as of the first day of any calendar month following the Member’s
date of death and prior to what would have been the Member’s Normal Retirement
Date. If the Beneficiary elects to commence payment of the Automatic
Pre‑Retirement Survivor’s Benefit prior to what would have been the Member’s
Normal Retirement Date the amount of such benefit shall be determined in
accordance with Sections 4.07(b)(i) and (ii) above, as applicable, and without
reduction for such early commencement.
Notwithstanding the foregoing, in the event the Member’s Beneficiary is someone
other than his or her spouse, payment of the automatic Pre‑Retirement Survivor’s
Benefit shall commence within one year of the Member’s date of death and in the
event such commencement date is prior to the 55th anniversary of the Member’s
birth, the benefit payable to the Beneficiary shall be of Equivalent Actuarial
Value to the benefit otherwise payable hereunder to the Beneficiary on the date
the Member would have attained age 55.
(c)
Optional Supplemental Pre‑Retirement Survivor’s Benefit

(i)    Optional Supplemental Pre‑Retirement Survivor’s Benefit Applicable Before
a Member Retires Under the Provisions of Section 4.01, Section 4.02,
Section 4.03 or Section 4.04. A Member, who has reached the 65th anniversary of
his or her birth or who has reached the 55th anniversary of his or her birth and
completed ten years of Eligibility Service, may elect to receive a reduced
retirement allowance upon his or her retirement in order to provide that, if he
or she should die after his or her election becomes effective but before he or
she retires under the provisions of Section 4.01, Section 4.02, 4.03 or 4.04 or
reaches his or her Annuity Starting Date pursuant to the provisions of
Section 4.02(d), a benefit shall be paid to the Beneficiary designated by him or
her in accordance with the following terms and conditions.
The Member may elect to reduce the retirement allowance to which he or she would
otherwise be entitled at retirement under Section 4.01, 4.02, 4.03 or 4.04 by
one‑half of 1% per year for each year between the date on which the election
becomes effective and the earliest of the Member’s Early Retirement Date,
Special Early Retirement


36

--------------------------------------------------------------------------------




Date, Annuity Starting Date, or the date the election is revoked as provided in
Section 4.07(i).
If the Member makes such an election and dies before he or she retires under the
provisions of Section 4.01, 4.02, 4.03 or 4.04, the benefit payable during the
life of, and to, the Beneficiary shall be equal to 25% of the Member’s Accrued
Benefit without optional modification in accordance with the provisions of
Section 4.06, accrued to the date of his or her death adjusted (1) to take into
account the Member’s Social Security Benefit and (2) as provided below. The
Social Security Benefit shall be determined on the assumption that the Member
had no earnings after his or her date of death, and if his or her death occurs
prior to the time the Member is or would upon proper application first be
entitled to receive such Social Security Benefit, such adjustment shall
nevertheless be made at the Member’s date of death. The benefit payable to the
Beneficiary shall be reduced by one‑half of 1% per year for each year between
the date on which the election became effective and the date of the Member’s
death. If the Beneficiary is more than five years younger than the Member, the
benefit payable to the Beneficiary shall be further reduced by one‑half of 1%
for each full year the Beneficiary is more than five years younger.
If the Member makes an election under this Section 4.07(c)(i) at or prior to the
time he or she is first eligible to do so, it shall become effective on the
first day of the calendar month coincident with or next following the date the
Member reaches his or her 55th birthday and completes ten years of Eligibility
Service, or if earlier, his or her Normal Retirement Date. A Member will be
deemed to have waived coverage under this Section 4.07(c)(i) if he or she does
not file the appropriate forms with the Plan Administration Committee when first
eligible to do so. If the Member does not make such election until after he or
she is first eligible to do so, it shall become effective one year after the
first day of the calendar month coincident with or next following (1) the date
the notice is received by the Plan Administration Committee or (2) the date
specified in such notice, if later.
(ii)    Optional Supplemental Pre‑Retirement Survivor’s Benefit Applicable
Between Early Retirement Date or Special Early Retirement Date and the Member’s
Annuity Starting Date. In the case of a Member retired early under the
provisions of Section 4.03 or Section 4.04 of the Plan with the payment of the
early retirement allowance deferred to commence at a date later than his or her
Early Retirement Date or Special Early Retirement Date, the provisions of this
Section 4.07(c)(ii) shall apply to the period between his or her Early
Retirement Date or Special Early Retirement Date and his or her Annuity Starting
Date.
The Member may elect to reduce the early retirement allowance to which he or she
would otherwise be entitled under Section 4.03 or Section 4.04 by one‑half of 1%
per year for each year between his or her Early Retirement Date or Special Early
Retirement Date and the earlier of the date the election is revoked pursuant to
Section 4.07(i) or his or her Annuity Starting Date.
If the Member makes such an election and dies during the period the election is
in effect, the benefit payable during the life of, and to, his or her
Beneficiary shall be equal to 25% of the Member’s Accrued Benefit, without
optional modification in


37

--------------------------------------------------------------------------------




accordance with the provisions of Section 4.06, accrued to his or her Early
Retirement Date or Special Early Retirement Date, adjusted (1) to take into
account the Member’s Social Security Benefit and (2) as provided below. If the
Member’s death occurs prior to the time the Member is or would upon proper
application first be entitled to receive such Social Security Benefit, such
adjustment shall nevertheless be made at the Member’s date of death. The benefit
payable to the Beneficiary shall be reduced by one‑half of 1% per year for each
year between the date on which the election became effective and the date of the
Member’s death. If the Beneficiary is more than five years younger than the
Member, the benefit payable to the Beneficiary shall be further reduced by
one‑half of 1% for each full year the Beneficiary is more than five years
younger.
The Member shall, at his or her Early Retirement Date or Special Early
Retirement Date, complete such forms as are required under this
Section 4.07(c)(ii), and if he or she so elects, coverage hereunder shall be
effective as of his or her Early Retirement Date or Special Early Retirement
Date. A Member will be deemed to have waived coverage under this
Section 4.07(c)(ii) if he or she does not file the appropriate forms with the
Plan Administration Committee at his or her Early Retirement Date or Special
Early Retirement Date. If the Member subsequently makes an election hereunder,
it shall become effective one year after the first day of the calendar month
coincident with or next following (1) the date the notice is received by the
Plan Administration Committee or (2) the date specified in such notice, if
later.
The optional Supplemental Pre‑Retirement Survivor’s Benefit shall be payable for
the life of the Beneficiary commencing on what would have been the Member’s
Normal Retirement Date or date of death, if later. However, if a Member dies
prior to his or her Normal Retirement Date, the Beneficiary may elect, by
written application filed with the Plan Administration Committee, to have such
payments begin as of the first day of any calendar month coincident with or next
following the Member’s date of death and prior to what would have been the
Member’s Normal Retirement Date. If the Beneficiary elects to commence payment
of the optional Supplemental Pre‑Retirement Survivor’s Benefit prior to what
would have been the Member’s Normal Retirement Date and after what would have
been the 55th anniversary of the Member’s birth, the amount of such benefit
shall be determined in accordance with Section 4.07(c)(i) and (ii) above, as
applicable and without reduction for such early commencement. If the Beneficiary
elects to commence payment of the optional Supplemental Pre‑Retirement
Survivor’s Benefit prior to what would have been the 55th anniversary of the
Member’s birth, the benefit payable to the Beneficiary shall be of Equivalent
Actuarial Value to the benefit otherwise payable to Beneficiary on the date the
Member would have attained age 55. Notwithstanding any foregoing provision to
the contrary, payment of the optional Supplemental Pre‑Retirement Survivor
Benefit must commence as of the same date payment of the Automatic
Pre‑Retirement Survivor Benefit commences.
Notwithstanding the foregoing, in the event the Member’s Beneficiary is someone
other than his or her spouse, payment of the optional Supplemental
Pre‑Retirement Survivor’s Benefit shall commence within one year of the Member’s
date of death and in the event such commencement date is prior to the 55th
anniversary of the Member’s birth, the benefit payment to the Beneficiary shall
be of Equivalent Actuarial Value to the benefit otherwise payable hereunder to
the Beneficiary on the date the Member would have attained age 55.


38

--------------------------------------------------------------------------------




(iii)    Notwithstanding any other provision of this Section 4.07(c) to the
contrary, effective January 1, 2018, the following shall apply:
(A)
A Member may no longer elect optional Supplemental Pre-Retirement Survivor’s
Benefit coverage. If as of December 31, 2017, a Member had a valid election of
optional Supplemental Pre-Retirement Survivor’s Benefit coverage in effect, such
election shall continue in effect after December 31, 2017. However, no changes
or revisions may be made to such coverage after that date. Members whose
elections are preserved after December 31, 2017 are: Don Ray; Mark G. Morash;
Jimmy P. Harris; Bob Edwards; Melanie J. Williams; Ray E. Snedaker; Ray Smith;
Greg Young; Peyton J. Bradley, Jr.; Brad Henslin; Mitch Walters; and Ron
Krzywanski.

(B)
No further reduction shall apply to the retirement allowance of a Member who
elects optional Supplemental Pre-Retirement Survivor’s Benefit coverage under
this Section 4.07(c) or, if applicable, to the benefit payable to his or her
Beneficiary upon the Member’s death. If a Member’s or Beneficiary’s Annuity
Starting Date is on or after January 1, 2018, any prior reduction for months in
which coverage was in effect shall be cancelled and the Member’s or spouse’s
benefit will be determined without regard to any reduction for optional
Supplemental Pre-Retirement Survivor’s Benefit coverage.

(d)
Notwithstanding any provision of Section 4.07(b) or Section 4.07(c) to the
contrary, in no event shall the sum of the Automatic Pre‑Retirement Survivor’s
Benefit payable under the provisions of Section 4.07(b) and the optional
Supplemental Pre‑Retirement Survivor’s Benefit payable under the provisions of
Section 4.07(c) to a Beneficiary be less than the amount of benefit the spouse
would have received if the retirement allowance to which the Member was entitled
at his or her date of death (i) had commenced on the date the spouse elects to
have such Pre‑Retirement Survivor’s Benefit payments commence, (ii) in the form
of an Automatic Joint and Survivor Annuity under Section 4.06(a)(i), and (iii)
the Member had died immediately thereafter. However, if within the 180-day
period prior to his or her Annuity Staring Date a Member has elected an optional
form of payment which provides for monthly payments to his or her spouse for
life in an amount equal to more than 50% but not more than 100% of the monthly
amount payable under the option for the life of the Member and such option is of
Equivalent Actuarial Value to the Automatic Joint and Survivor Annuity referred
to in the preceding sentence, such optional form of payment shall be used to
compute the amount payable to the spouse.

(e)
Benefits Payable to an Estate or Trust. If a Member’s Beneficiary under this
Section 4.07 is his or her estate or a trust, the benefits otherwise payable
under Section 4.07(b), and if elected, under Section 4.07(c) shall be commuted
into a single lump sum amount, which amount shall be determined by multiplying
the benefits otherwise payable by the appropriate factor in Tables 4 or 5 of
Appendix A and calculated by assuming the Beneficiary had been a person of the
same age as the Member at the Member’s date of death. In no event shall the
amount of the lump sum be less than the amount required by applicable law. The
payment of such single lump sum amount shall represent the full and total
payment of all benefits due under the Plan. The Plan Administration Committee
shall resolve any questions arising hereunder on a basis uniformly applicable to
all Members similarly situated.



39

--------------------------------------------------------------------------------




(f)
If the Member’s Beneficiary dies during the period coverage is effective under
Sections 4.07(b) and Section 4.07(c), the Beneficiary designation shall thereby
be canceled. However, coverage under Section 4.07(b), and if elected, under
Section 4.07(c) shall nevertheless continue in full effect. The Member’s
Beneficiary thereafter shall be in accordance with his or her subsequent
designation of a new Beneficiary or in accordance with the term “Beneficiary” as
defined herein.

If the Member’s Beneficiary is his or her spouse and if the Member’s marriage to
said spouse is legally dissolved by a divorce decree, the Beneficiary
designation under Sections 4.07(b) and 4.07(c) shall remain in effect until a
subsequent Beneficiary designation is submitted by the Member to the Plan
Administration Committee or until the Member remarries. Coverage under
Section 4.07(b), and if elected, under Section 4.07(c) shall continue in full
effect.
A Member may change his or her Beneficiary designation at any time after
receiving the written explanation described in Section 4.07(g), subject to
Spousal Consent. Any such change shall become effective on the first day of the
calendar month coincident with or next following the (i) date the notice of
change is received by the Plan Administration Committee or (ii) the date
specified in such notice, if later, and the original designation shall remain in
effect until such date.
(g)
The Plan Administration Committee shall furnish to each Member a written
explanation in non-technical language which describes (i) the terms and
conditions of the Automatic Pre‑Retirement Survivor’s Benefit and the Optional
Supplemental Pre‑Retirement Survivor’s Benefit, (ii) the Member’s right to make
an election to designate a Beneficiary other than his or her spouse and the
effect of such election, (iii) the right to revoke, prior to the Annuity
Starting Date, such designation and the effect of such revocation, and (iv) the
rights of the Member’s spouse, if any. The Plan Administration Committee shall
furnish this written explanation to each Member during the period beginning one
year prior to the earlier of (i) the date the Member retires pursuant to the
provision of Section 4.04(a)(ii), (ii) the date the Member reaches the 55th
anniversary of his or her birth and completes ten years of Eligibility Service,
or (iii) the Member’s Normal Retirement Date, and ending within one year after
such date.

(h)
A Member may revoke an election made under Section 4.07(c) at any time prior to
his or her Annuity Starting Date. There shall be no further reduction to the
Member’s retirement allowance for any period during which an election under
Section 4.07(c) is not in effect. The Member may make a new election at any time
thereafter and any subsequent election shall become effective one year after the
first day of the calendar month coincident with or next following the (i) date
the notice is received by the Plan Administration Committee or (ii) the date
specified in such notice, if later.

If the Member dies prior to the time an election under Section 4.07(c) becomes
effective, the election shall thereby be canceled.
Any designation of a Beneficiary and any election made under Section 4.07
(including any waiver or revocation of either of them) shall be made on a form
approved by and filed with the Plan Administration Committee and in accordance
with the term “Beneficiary” as defined in this Section 4.07.


40

--------------------------------------------------------------------------------




(i)
HEART Act Military Service Death Benefits

Notwithstanding the other provisions of this Section 4.07 any contributions,
benefits and service credit required to comply with the Heroes Earnings
Assistance and Relief Tax Act of 2008 (HEART Act) shall be conferred upon an
eligible Member or Beneficiary as follows:
(a)
For benefit accrual purposes, the Company will treat an Employee who dies while
performing qualified military service as if the individual has resumed
employment in accordance with the individual’s reemployment rights under Chapter
43 of Title 38, United States Code, on the day preceding death or disability (as
the case may be) and terminated employment on the actual date or death.

(b)
If a Member dies while performing qualified military service (as defined in Code
Section 414(u)), the Beneficiaries of the Member are entitled to any additional
benefits (other than benefit accruals relating to the period of qualified
military service) provided under the Plan as if the Member had resumed
employment on the day immediately preceding the date of death and then
terminated employment on the date of death. Moreover, the Plan will credit the
Member’s qualified military service as service for vesting purposes, as though
the Member had resumed employment under the Uniformed Services Employment and
Reemployment Rights Act of 1994, as amended, immediately prior to the Member’s
death.


4.08    Maximum Benefits Under Code Section 415
(a)
Annual Benefit

(1)
Annual Benefit. For purposes of this Section, “annual benefit” means a benefit
that is payable annually in the form of a straight life annuity. Except as
provided below, where a benefit is payable in a form other than a straight life
annuity, the benefit shall be adjusted to an actuarially equivalent straight
life annuity that begins at the same time as such other form of benefit and is
payable on the first day of each month, before applying the limitations of this
Section. For a Member who has or will have distributions commencing at more than
one Annuity Starting Date, the “annual benefit” shall be determined as of each
such Annuity Starting Date (and shall satisfy the limitations of this Section as
of each such date), actuarially adjusting for past and future distributions of
benefits commencing at the other Annuity Starting Dates. For this purpose, the
determination of whether a new Annuity Starting Date has occurred shall be made
without regard to Regulation 1.401(a)-20, Q&A 10(d), and with regard to
Regulation 1.415(b)1(b)(1)(iii)(B) and (C). No actuarial adjustment to the
benefit shall be made for (i) survivor benefits payable to a surviving spouse
under a qualified joint and survivor annuity to the extent such benefits would
not be payable if the Member’s benefit were paid in another form; (ii) benefits
that are not directly related to retirement benefits (such as a qualified
disability benefit, preretirement incidental death benefits, and postretirement
medical benefits); or (iii) the inclusion in the form of benefit of an automatic
benefit increase feature, provided the form of benefit is not subject to Code
Section 417(e)(3) and would otherwise satisfy the limitations of this Section,
and the Plan provides that the amount payable under the form of benefit in any
“limitation year” shall not exceed the limits of this Section applicable at the
Annuity Starting Date, as increased in subsequent years pursuant to Code Section



41

--------------------------------------------------------------------------------




415(d). For this purpose, an automatic benefit increase feature is included in a
form of benefit if the form of benefit provides for automatic, periodic
increases to the benefits paid in that form.
The determination of the “annual benefit” shall take into account social
security supplements described in Code Section 411(a)(9) and benefits
transferred from another defined benefit plan, other than transfers of
distributable benefits pursuant Regulation 1.411(d)-4, Q&A-3(c), but shall
disregard benefits attributable to Employee contributions or rollover
contributions.
The “annual benefit” otherwise payable to a Member under the Plan at any time
shall not exceed the “maximum permissible benefit” described by Section 4.08(b).
If the benefit the Member would otherwise accrue in a “limitation year” would
produce an “annual benefit” in excess of the “maximum permissible benefit,” then
the benefit shall be limited (or the rate of accrual reduced) to the extent
necessary so that the benefit does not exceed the “maximum permissible benefit.”
(2)
Grandfather Provision. The application of the provisions of this Section shall
not cause the “maximum permissible benefit’ for any Member to be less than the
Member’s accrued benefit under all the defined benefit plans of an “employer” or
a “predecessor employer” as of the end of the last “limitation year” beginning
before July 1, 2007, under provisions of the plans that were both adopted and in
effect before April 5, 2007. The preceding sentence applies only if the
provisions of such defined benefit plans that were both adopted and in effect
before April 5, 2007, satisfied the applicable requirements of statutory
provisions, Regulations, and other published guidance relating to Code Section
415 in effect as of the end of the last “limitation year” beginning before July
1, 2007, as described in Regulation 1.415(a)‑1(g)(4).

(3)
High Three‑Year Average Compensation. For purposes of the Plan’s provisions
reflecting Code Section 415(b)(3) (i.e., limiting the “annual benefit” payable
to no more than 100% of the Member’s average annual compensation), a Member’s
average compensation shall be the average compensation for the three consecutive
years of service with the “employer” that produces the highest average, except
that a Member’s compensation for a year of service shall not include
compensation in excess of the limitation under Code Section 401(a)(17) that is
in effect for the calendar year in which such year of service begins. If the
Member has less than three consecutive years of service, compensation shall be
averaged over the Member’s longest consecutive period of service, including
fractions of years, but not less than one year. In the case of a Member who is
rehired by the “employer” after a severance of employment, the Member’s high
three‑year average compensation shall be calculated by excluding all years for
which the Member performs no services for and receives no compensation from the
“employer” (the “break period”), and by treating the years immediately preceding
and following the “break period” as consecutive.

(b)
Maximum Permissible Benefit

(1)
Maximum Benefit. Notwithstanding the foregoing and subject to the exceptions and
adjustments below, the “maximum permissible benefit” payable to a Member under
this Plan in any “limitation year” shall equal the lesser of (A) and (B) below:



42

--------------------------------------------------------------------------------




(A)
Defined Benefit Dollar Limitation. $160,000, as adjusted, effective January 1 of
each year, under Code Section 415(d) in such manner as the Secretary of the
Treasury shall prescribe, and payable in the form of a straight life annuity.
Such dollar limitation as adjusted under Code Section 415(d) will apply to
“limitation years” ending with or within the calendar year for which the
adjustment applies.

Post-Severance Adjustment to Dollar Limit. In the case of a Member who has had a
severance from employment with the “employer,” the defined benefit dollar
limitation applicable to the Member in any “limitation year” beginning after the
date of severance shall not be automatically adjusted under Code Section 415(d).
OR
(B)
Defined Benefit Compensation Limitation. One hundred percent of the Member’s
“415 compensation” averaged over the three consecutive “limitation years” (or
actual number of “limitation years” for Employees who have been employed for
less than three consecutive “limitation years”) during which the Employee had
the greatest aggregate “415 compensation” from the “employer.”

Post-Severance Adjustment to Compensation Limit. In the case of a Member who has
had a severance from employment with the “employer,” the defined benefit
compensation limitation applicable to the Member in any “limitation year”
beginning after the date of severance shall not be automatically adjusted under
Code Section 415(d).
(2)
Limitation Year. For purposes of this Section and for applying the limitations
of Code Section 415, the “limitation year” shall be the Plan Year. All qualified
plans maintained by the “employer” must use the same “limitation year.” If the
“limitation year” is amended to a different 12-consecutive month period, the new
“limitation year” must begin on a date within the “limitation year” in which the
amendment is made.

(c)
Adjustments to Annual Benefit and Limitations

(1)
Adjustment for Early Payment (Limitation Years beginning on or after July 1,
2007).

(A)
If the Annuity Starting Date for the Member’s benefit is prior to age 62 and
occurs in a “limitation year” beginning on or after July 1, 2007, and the Plan
does not have an immediately commencing straight life annuity payable at both
age 62 and the age of benefit commencement, the “defined benefit dollar
limitation” for the Member’s Annuity Starting Date is the annual amount of a
benefit payable in the form of a straight life annuity commencing at the
Member’s Annuity Starting Date that is the actuarial equivalent of the “defined
benefit dollar limitation” (adjusted under Section 4.08(c)(6) for years of
participation less than 10, if required) with actuarial equivalence computed
using a 5% interest rate assumption and the “applicable mortality table” for the
Annuity Starting Date (and expressing the Member’s age based on completed
calendar months as of the Annuity Starting Date).



43

--------------------------------------------------------------------------------




(B)
If the Annuity Starting Date for the Member’s benefit is prior to age 62 and
occurs in a “limitation year” beginning on or after July 1, 2007, and the Plan
has an immediately commencing straight life annuity payable at both age 62 and
the age of benefit commencement, the “defined benefit dollar limitation” for the
Member’s Annuity Starting Date is the lesser of the limitation determined under
the preceding sentence and the “defined benefit dollar limitation” (adjusted
under Section 4.08(c)(6) for years of participation less than 10, if required)
multiplied by the ratio of the annual amount of the immediately commencing
straight life annuity under the Plan at the Member’s Annuity Starting Date to
the annual amount of the immediately commencing straight life annuity under the
Plan at age 62, both determined without applying the limitations of this Section
and without applying the provisions of Section 4.08(c)(5).

(C)
Notwithstanding any other provisions of this Subsection (1) or Subsection (2)
below, the age-adjusted dollar limit applicable to a Member shall not decrease
on account of an increase in age or the performance of addition service.

(2)
Adjustment for Early Payment (Limitation Years beginning prior to July 1, 2007).
If the “annual benefit” of a Member begins prior to age 62, and occurs in a
“limitation year” beginning before July 1, 2007, the “defined benefit dollar
limitation” of Section 4.08(b)(1)(A) applicable to the Member at the earlier age
(adjusted under Section 4.08(c)(6) for years of participation less than 10, if
required) is the actuarial equivalent of the dollar limitation under Code
Section 415(b)(1)(A) (as adjusted under Code Section 415(d)), with actuarial
equivalence computed using whichever of the following produces the smaller
annual amount: (i) the interest rate and mortality table or other tabular factor
specified in the Plan for determining Actuarial Equivalence for early retirement
purposes, or (ii) a 5% interest rate assumption and the “applicable mortality
table.” Notwithstanding any other provisions of this Subsection (2) or
Subsection (1) above, the age-adjusted dollar limit applicable to a Member shall
not decrease on account of an increase in age or the performance of addition
service.

(3)
Adjustment for Late Payment (Limitation Years beginning on or after July 1,
2007).

(A)
If the Annuity Starting Date for the Member’s benefit is after age 65 and occurs
in a “limitation year” beginning on or after July 1, 2007, and the Plan does not
have an immediately commencing straight life annuity payable at both age 65 and
the age of benefit commencement, the “defined benefit dollar limitation” at the
Member’s Annuity Starting Date is the annual amount of a benefit payable in the
form of a straight life annuity commencing at the Member’s Annuity Starting Date
that is the actuarial equivalent of the “defined benefit dollar limitation”
(adjusted under Plan Section 4.08(c)(6) for years of participation less than 10,
if required), with actuarial equivalence computed using a 5% interest rate
assumption and the applicable mortality table for that Annuity Starting Date as
defined in Section 1.20 of the Plan (and expressing the Member’s age based on
completed calendar months as of the Annuity Starting Date).

(B)
If the Annuity Starting Date for the Member’s benefit is after age 65 and occurs
in a “limitation year” beginning on or after July 1, 2007, and the Plan has an
immediately commencing straight life annuity payable at both age 65 and the age



44

--------------------------------------------------------------------------------




of benefit commencement, the “defined benefit dollar limitation” at the Member’s
Annuity Starting Date is the lesser of the limitation determined under the
preceding sentence and the “defined benefit dollar limitation” (adjusted under
Section 4.08(c)(6) for years of participation less than 10, if required)
multiplied by the ratio of the annual amount of the adjusted immediately
commencing straight life annuity under the Plan at the Member’s Annuity Starting
Date to the annual amount of the adjusted immediately commencing straight life
annuity under the Plan at age 65, both determined without applying the
limitations of this Section and without applying the provisions of Section
4.08(c)(6). For this purpose, the adjusted immediately commencing straight life
annuity under the Plan at the Member’s Annuity Starting Date is the annual
amount of such annuity payable to the Member, computed disregarding the Member’s
accruals after age 65 but including actuarial adjustments even if those
actuarial adjustments are used to offset accruals; and the adjusted immediately
commencing straight life annuity under the Plan at age 65 is the annual amount
of such annuity that would be payable under the Plan to a hypothetical Member
who is age 65 and has the same accrued benefit as the Member.
(4)
Adjustment for Late Payment (Limitation Years beginning before July 1, 2007). If
the “annual benefit” of a Member begins after age 65, and occurs in a
“limitation year” beginning before July 1, 2007, the “defined benefit dollar
limitation” of Section 4.08(b)(1)(A) applicable to the Member at the later age
(adjusted under Section 4.08(c)(6) for years of participation less than 10, if
required) is the actuarial equivalent of the dollar limitation under Code
Section 415(b)(1)(A) (as adjusted under Code Section 415(d)), with actuarial
equivalence computed using whichever of the following produces the smaller
annual amount: (i) the interest rate an mortality table or other tabular factor
specified in the Plan for determining Actuarial Equivalence for early retirement
purposes, or (ii) a 5% interest rate assumption and the “applicable mortality
table.”

(5)
No Mortality Adjustment for Certain Payments. Notwithstanding the other
requirements of Paragraphs (1), (2), (3) and (4) of this Subsection (c), in
adjusting the “defined benefit dollar limitation” for the Member’s Annuity
Starting Date under Paragraphs (1)(A), (2), (3)(A) and (4) of this Subsection
(c), no adjustment shall be made to reflect the probability of a Member’s death
between the Annuity Starting Date and age 62, or between age 65 and the Annuity
Starting Date, as applicable, if benefits are not forfeited upon the death of
the Member prior to the Annuity Starting Date. To the extent benefits are
forfeited upon death before the Annuity Starting Date, such an adjustment shall
be made. For this purpose, no forfeiture shall be treated as occurring upon the
Member’s death if the Plan does not charge Members for providing a qualified
preretirement survivor annuity, as defined in Code Section 417(c) upon the
Member’s death.

(6)
Adjustment for Less Than 10 Years of Participation or Service. If a Member has
fewer than 10 years of participation in the Plan, then the “defined benefit
dollar limitation” of Section 4.08(b)(1)(A) shall be multiplied by a fraction,
the numerator of which is the number of years (or part thereof) of participation
in the Plan, and the denominator of which is 10. However, in no event shall such
fraction be less than 1/10th.



45

--------------------------------------------------------------------------------




Furthermore, if a Member has fewer than 10 years of service with the “employer,”
then the “defined benefit compensation limitation” of Section 4.08(b)(1)(B)
shall be multiplied by a fraction, the numerator of which is the number of years
(or part thereof) of service with the “employer,” and the denominator of which
is 10. However, in no event shall such fraction be less than 1/10th.
For purposes of this Subsection, “year of participation” means each accrual
computation period for which the following conditions are met: (i) the Member is
credited with at least the number of Hours of Service for benefit accrual
purposes, required under the terms of the Plan to accrue a benefit for the
accrual computation period, and (ii) the Member is included as a Member under
the eligibility provisions of the Plan for at least one day of the accrual
computation period. If these two conditions are met, the portion of a “year of
participation” credited to the Member shall equal the amount of benefit accrual
service credited to the Member for such accrual computation period. A Member who
is permanently and totally disabled within the meaning of Code
Section 415(c)(3)(C)(i) for an accrual computation period shall receive a “year
of participation” with respect to the period. In addition, for a Member to
receive a “year of participation” (or part thereof) for an accrual computation
period, the Plan must be established no later than the last day of such accrual
computation period. In no event will more than one “year of participation” be
credited for any 12‑month period.
(7)
Actuarial Equivalence. For purposes of adjusting the “annual benefit” to a
straight life annuity, the equivalent “annual benefit” shall be (A) for
“limitation years” beginning on or after July 1, 2007, the greater of the annual
amount of the straight life annuity commencing at the same Annuity Starting
Date, and the annual amount of a straight life annuity commencing at the same
Annuity starting date that has the same actuarial present value as the Member’s
form of benefit computed using a 5% interest rate assumption and the “applicable
mortality table,” and (B) for “limitation years” beginning before July 1, 2007,
the annual amount of a straight life annuity commencing at the same Annuity
Starting Date that has the same actuarial present value as the Member’s form of
benefit computed using whichever of the following produces the greater annual
amount: (i) the interest rate and mortality table or other tabular factor
specified in the Plan for adjusting benefits in the same form; and (ii) a 5%
interest rate assumption and the “applicable mortality table.” If the “annual
benefit” is paid in a form other than a nondecreasing life annuity payable for a
period not less than the life of a Member or, in the case of a Pre‑Retirement
Survivor Annuity, the life of the surviving spouse, the “applicable interest
rate” shall be substituted for “5% interest rate” in the preceding sentence.

For Annuity Starting Dates which occur during a Plan Year beginning
December 31, 2003, but not after December 31, 2005, for purposes of adjusting
the “annual benefit” to a straight life annuity, if the “annual benefit” is paid
in any form other than a nondecreasing life annuity payable for a period not
less than the life of a Member or, in the case of a Pre-Retirement Survivor
Annuity, the life of the surviving spouse, then the equivalent “annual benefit”
shall be the greater of (i) the equivalent “annual benefit” computed using the
Plan interest rate and Plan mortality table (or other tabular factor) in effect
as of the date of the distribution, or (ii) the equivalent “annual benefit”
computed using 5.5% and the “applicable mortality table.”


46

--------------------------------------------------------------------------------




For Annuity Starting Dates which occur during a Plan Year beginning after
December 31, 2005, for purposes of adjusting the “annual benefit” to a straight
life annuity, if the “annual benefit” is paid in any form other than a
nondecreasing life annuity payable for a period not less than the life of a
Member or, in the case of a Pre-Retirement Survivor Annuity, the life of the
surviving spouse, then the equivalent “annual benefit” shall be the greatest of
(i) the equivalent “annual benefit” computed using the Plan interest rate and
Plan mortality table (or other tabular factor), (ii) the equivalent “annual
benefit” computed using 5.5% and the “applicable mortality table,” or (iii) 105%
of the equivalent “annual benefit” computed using the “applicable interest rate”
and the “applicable mortality table.”
For Annuity Starting Dates which occur during a Plan Year beginning in or after
December  31, 2008, clause (iii) of the preceding paragraph does not apply if
the Plan is maintained by an eligible employer defined in Code Section
408(p)(2)(C)(i).
Notwithstanding the last sentence of the previous paragraph, in the case of any
Member or Beneficiary receiving a distribution after December 31, 2003, and
before January 1, 2005, the amount payable in any form other than a
nondecreasing life annuity payable for a period not less than the life of a
Member or, in the case of a Pre‑Retirement Survivor Annuity, the life of the
surviving spouse, shall not be less than the amount that would have been so
payable had the amount payable been determined using the “applicable interest
rate” in effect as of the last day of the last Plan Year beginning before
January 1, 2004.
For purposes of this Subsection (7), the “applicable mortality table” for Plan
Years prior to January 1, 2009, is described by IRS Revenue Ruling 2001-62, and
for subsequent years, the “applicable mortality table” is described by IRS
Revenue Ruling 2007-67. For purposes of this Subsection (7), the “applicable
interest rate” means the interest rate set forth in Section 1.20 of the Plan.
(8)
Time of Adjustment. For purposes of Sections 4.08(a), 4.08(c)(1) and 4.08(c)(3),
no adjustments under Code Section 415(d) shall be taken into account before the
“limitation year” for which such adjustment first takes effect.

(9)
Benefits Not Subject to Adjustment. For purposes of Section 4.08(a), no
actuarial adjustment to the benefit is required for (i) the value of a qualified
joint and survivor annuity, (ii) benefits that are not directly related to
retirement benefits (such as a qualified disability benefit, pre‑retirement
death benefits, and post‑retirement medical benefits), and (C) the value of
post‑retirement cost‑of‑living increases made in accordance with Code
Section 415(d) and Regulation 1.415‑3(c)(2)(iii). The “annual benefit” does not
include any benefits attributable to after-tax voluntary Employee contributions
or rollover contributions, or the assets transferred from a qualified plan that
was not maintained by the “employer.”

(d)
Annual Benefit Not in Excess of $10,000

This Plan may pay an “annual benefit” to any Member in excess of the Member’s
“maximum permissible benefit” if the “annual benefit” under this Plan and all
other defined benefit plans maintained by the “employer” does not in the
aggregate exceed $10,000 for the “limitation year” or for any prior “limitation
year” and the “employer” has not at any time


47

--------------------------------------------------------------------------------




maintained a defined contribution plan, a welfare benefit fund under which
amounts attributable to post‑retirement medical benefits are allocated to
separate accounts of key employees (as defined in Code Section 419(A)(d)(3)), or
an individual medical account in which the Member participated. For purposes of
this paragraph, if this Plan provides for voluntary or mandatory Employee
contributions, such contributions will not be considered a separate defined
contribution plan maintained by the “employer.”
However, if a Member has fewer than 10 years of service with the “employer,”
then the $10,000 threshold of the previous paragraph shall be multiplied by a
fraction, the numerator of which is the number of years (or part thereof) of
service with the “employer,” and the denominator of which is 10. However, in no
event shall such fraction be less than 1/10th.
(e)
Other Rules

(1)
Benefits Under Terminated Plans. If a defined benefit plan maintained by the
“employer” has terminated with sufficient assets for the payment of benefit
liabilities of all terminated plan participants and a Member in the plan has not
yet commenced benefits under the plan, the benefits provided pursuant to the
annuities purchased to provide the Member’s benefits under the terminated plan
at each possible Annuity Starting Date shall be taken into account in applying
the limitations of this Section. If there are not sufficient assets for the
payment of all Members’ benefit liabilities, the benefits taken into account
shall be the benefits that are actually provided to the Member under the
terminated plan.

(2)
Benefits Transferred From the Plan. If a Member’s benefits under a defined
benefit plan maintained by the “employer” are transferred to another defined
benefit plan maintained by the “employer” and the transfer is not a transfer of
distributable benefits pursuant to Regulation 1.411(d)-4, Q&A-3(c), the
transferred benefits are not treated as being provided under the transferor plan
(but are taken into account as benefits provided under the transferee plan). If
a Member’s benefits under a defined benefit plan maintained by the “employer”
are transferred to another defined benefit plan that is not maintained by the
“employer” and the transfer is not a transfer of distributable benefits pursuant
to Regulation 1.411(d)-4, Q&A-3(c), then the transferred benefits are treated by
the “employer’s” plan as if such benefits were provided under annuities
purchased to provide benefits under a plan maintained by the “employer” that
terminated immediately prior to the transfer with sufficient assets to pay all
Members’ benefit liabilities under the plan. If a Member’s benefits under a
defined benefit plan maintained by the “employer” are transferred to another
defined benefit plan in a transfer of distributable benefits pursuant to
Regulation 1.411(d)-4, Q&A-3(c), the amount transferred is treated as a benefit
paid from the transferor plan.

(3)
Formerly Affiliated Plans of the Employer. A “formerly affiliated plan of an
employer” shall be treated as a plan maintained by the “employer,” but the
formerly affiliated plan shall be treated as if it had terminated immediately
prior to the cessation of affiliation with sufficient assets to pay Members’
benefit liabilities under the Plan and had purchased annuities to provide
benefits. A “formerly affiliated plan of the employer” means a plan that,
immediately prior to the cessation of affiliation, was actually maintained by
the “employer” and, immediately after the cessation of affiliation, is not
actually maintained by the “employer.” For this purpose, cessation of



48

--------------------------------------------------------------------------------




affiliation means the event that causes an entity to no longer be considered the
“employer,” such as the sale of a member controlled group of corporations, as
defined in Code Section 414(b), as modified by Code Section 415(h), to an
unrelated corporation, or that causes a plan to not actually be maintained by
the “employer,” such as transfer of plan sponsorship outside a controlled group.
(4)
Plans of a “Predecessor Employer”. If the “employer” maintains a defined benefit
plan that provides benefits accrued by a Member while performing services for a
“predecessor employer,” then the Member’s benefits under a plan maintained by
the “predecessor employer” shall be treated as provided under a plan maintained
by the “employer.” However, for this purpose, the plan of the “predecessor
employer” shall be treated as if it had terminated immediately prior to the
event giving rise to the “predecessor employer” relationship with sufficient
assets to pay participants’ benefit liabilities under the plan, and had
purchased annuities to provide benefits; the “employer” and the “predecessor
employer” shall be treated as if they were a single employer immediately prior
to such event and as unrelated employers immediately after the event; and if the
event giving rise to the predecessor relationship is a benefit transfer, the
transferred benefits shall be excluded in determining the benefits provided
under the plan of the “predecessor employer”. A former entity that antedates the
“employer” is also a “predecessor employer” with respect to a Member if, under
the facts and circumstances, the “employer” constitutes a continuation of all or
a portion of the trade or business of the former entity.

(5)
Employer. For purposes of this Section, “employer” means any employer that
adopts the Plan, and all members of a controlled group of corporations of such
employer, as defined in Code Section 414(b), as modified by Code Section
415(h)), all commonly controlled trades or businesses or such employer (as
defined in Code Section 414(c), as modified, except in the case of a
brother-sister group of trades or businesses under common control, by Code
Section 415(h)), or affiliated service groups (as defined in Code Section
414(m)) of which the adopting employer is a part, and any other entity required
to be aggregated with the employer pursuant to Code Section 414(o).

(6)
Adjustment if in Two Defined Benefit Plans. If the Member is, or has ever been,
a participant in another qualified defined benefit plan (without regard to
whether the plan has been terminated) maintained by the “employer” or a
“predecessor employer”, the sum of the Member’s “annual benefits” from all such
plans may not exceed the “maximum permissible benefit.” Where the Member’s
employer-provided benefits under all such defined benefit plans (determined as
of the same age) would exceed the “maximum permissible benefit” applicable at
that age, the rate of accrual in this Plan will be reduced to the extent
necessary so that the total “annual benefits” payable at any time under all such
plans will not exceed the “maximum permissible benefit.”

(7)
Special Rules. The limitations of this Section shall be determined and applied
taking into account the rules in Regulation 1.415(f)-1(d), (e) and (h).

(8)
Compensation. For purposes of this Section 4.08, “compensation” and “415
compensation” shall mean, with respect to any Member, the wages, salaries, and
other amounts paid in respect of such Member by the Company or an Associated
Company for personal services actually rendered and including any elective
amounts that are not



49

--------------------------------------------------------------------------------




includible in gross income of the Member by reason of Section 125, 132(f),
402(g), or 457(b) of the Code and shall exclude other deferred compensation,
stock options, and other distributions which receive special tax benefits under
the Code. In addition, “compensation” shall also include compensation paid by
the later of: (a) 2½ months after severance from employment, or (b) the end of
the limitation year that includes the date of severance from employment if:
(a)
absent a severance from employment, such payments would have been paid to the
Employee while the Employee continued in employment with the Company and was for
regular compensation for services rendered during the Employee’s regular working
hours; or

(b)
compensation was paid for services outside the Employee’s regular working hours
(such as overtime or shift differential), commissions, bonuses or other similar
compensation.


4.09    No Duplication
Except as hereinafter provided, there shall be deducted from any retirement
allowance or vested benefit payable under this Plan the part of any pension or
comparable benefit, including any lump sum payment, provided by employer
contributions which Rayonier Inc., any Participating Unit, (including any former
Participating Unit divested by Rayonier Inc.), any Associated Company or any
affiliate of the Company is obligated to pay or has paid to or under any defined
benefit plan or other agreement which provides for benefits comparable to those
benefits paid under a defined benefit plan (except for any pension plan or other
agreement which provides for the payment of that portion of any benefits accrued
under the Plan but not payable from the Plan on account of Code
Sections 401(a)(17)(B) or 4.08) with respect to any service rendered on or after
March 1, 1994, which is Benefit Service for purposes of computation of benefits
under this Plan.

4.10    Payment of Benefits
(a)
Unless otherwise provided under an optional benefit elected pursuant to
Section 4.06, the survivor’s benefits available under Section 4.07, or the
provisions of Section 4.10(e)(ii), all retirement allowances, vested benefits or
other benefits payable under the Plan will be paid in monthly installments as of
the end of each month beginning with (i) the month in which a Member has reached
his or her Normal Retirement Date and has retired from active service, (ii) the
month in which a Member has reached his or her Postponed Retirement Date and has
retired from active service, (iii) the month in which a Member, upon proper
application, has requested commencement of his or her vested benefit or early
retirement allowance, or (iv) the month in which benefits under an optional
benefit under Section 4.06 or the survivor’s benefits under Section 4.07 become
payable, whichever is applicable. Such monthly installments shall cease with the
payment for the month in which the recipient dies. In no event shall a
retirement allowance or vested benefit be payable to a Member who continues in
or resumes active service with the Company or an Associated Company for any
period between his or her Normal Retirement Date and Postponed Retirement Date,
except as provided in Sections 4.02(d), and 4.10(e).

(b)
Effective January 1, 1998, through March 27, 2005, in any case, a lump sum
payment equal to the vested benefit payable under Section 4.05 or the vested
spouse’s benefit payable under Section 4.07(a) multiplied by the appropriate
factor contained in Table 4, 5, or 6 of



50

--------------------------------------------------------------------------------




Appendix A shall be made in lieu of any vested benefit payable to a former
Member or any vested spouse’s benefit payable to a spouse of a Member or a
former Member, if the lump sum present value of such benefit amounts to $5,000
or less. In no event, however, with respect to any Member who terminates
employment prior to September 1, 1995, shall that adjustment factor produce a
lump sum that is less than the amount determined by using the interest rate
assumption used by the Pension Benefit Guaranty Corporation for valuing benefits
for determining lump sum payments under single employer plans that terminate on
January 1 of the Plan Year in which the annuity Starting Date occurs. With
respect to any Member who terminates employment on or after September 1, 1995,
the lump sum present value shall be based on the IRS Mortality Table and the IRS
Interest Rate. The lump sum payment may be made at any time on or after the date
the Member has terminated employment or died, but in any event prior to the date
his or her benefit payment would have otherwise commenced.
Effective March 28, 2005, a lump sum payment shall be made in lieu of the vested
benefit payable under Section 4.05 in the event:
(i)    the Member’s Annuity Starting Date occurs on or after his Normal
Retirement Date and the present value of his benefit determined as of his
Annuity Starting Date amounts to $5,000 or less, or
(ii)    the Member’s Annuity Starting Date occurs prior to his Normal Retirement
Date and the present value of his benefit determined as of his Annuity Starting
Date amounts to $1,000 or less.
In determining the amount of a lump sum payment payable under this paragraph,
the lump sum present value shall mean a benefit, in the case of a lump sum
benefit payable prior to the first day of the calendar month coincident with or
next following the 55th anniversary of the Member’s birth, of equivalent value
to the benefit which would otherwise have been provided commencing at the first
day of the calendar month coincident with or next following the 55th anniversary
of the Member’s birth. The determination as to whether a lump sum payment is due
shall be made as soon as practicable following the Member’s termination of
service. Any lump sum benefit payable shall be made as soon as practicable
following the determination that the amount qualifies for distribution under the
provisions of this Section 4.10. In no event shall a lump sum payment be made
following the date retirement benefit payments have commenced as an annuity.
Effective March 28, 2005, in the event the lump sum present value of a Member’s
vested benefit exceeds $1,000 but does not exceed $5,000, the Member may elect
to receive a lump sum payment of such benefit. The election shall be made in
accordance with such administrative rules as the Plan Administration Committee
shall prescribe. The Member may elect to receive the lump sum payment as soon as
practicable following his termination of employment or as of the first day of
any later month that precedes his Normal Retirement Date. Spousal Consent to the
Member’s election of the lump sum is not required. A Member who is entitled to
elect a distribution under this paragraph shall not be entitled to receive
payment in any other form of payment offered under the Plan.
Notwithstanding the provisions of Section 4.07, a lump sum payment shall be paid
to the spouse in lieu of the monthly vested spouse’s benefit payable under
Section 4.07(a) if the


51

--------------------------------------------------------------------------------




lump sum present value of the benefit amounts to $5,000 or less. The lump sum
payment shall be made as soon as practicable following the determination that
the amount qualifies for distribution under this Section. In no event shall a
lump sum payment be made following the date payments have commenced to the
surviving spouse as an annuity.
For purposes of this Section 4.10(b), the lump sum present value shall be based
on the IRS Interest Rate and the IRS Mortality Table.
In the event a Member is not entitled to any retirement allowance or vested
benefit upon his termination of employment, he shall be deemed “cashed-out”
under the provisions of this Section 4.10(b) as of the date he terminated
service. However, if a Member described in the preceding sentence is
subsequently restored to service, the provisions of Sections 3.04 and 4.11 shall
apply to him without regard to such sentence.
(c)
In the event that the Plan Administration Committee shall find that a person to
whom benefits are payable is unable to care for his or her affairs because of
illness or accident or is a minor or has died, then, unless claim shall have
been made therefor by a legal representative, duly appointed by a court of
competent jurisdiction, the Plan Administration Committee may direct that any
benefit payment due him or her be paid to his or her spouse, a child, a parent
or other blood relative, or to a person with whom he or she resides, and any
such payment made shall be a complete discharge of the liabilities of the Plan
therefor.

(d)
Before any benefit shall be payable to a Member, a former Member, or other
person who is or may become entitled to a benefit hereunder, such Member, former
Member, or other person shall file with the Plan Administration Committee such
information as it shall require to establish his or her rights and benefits
under the Plan.

(e)
(i)    Except as otherwise provided in this Article 4, payment of a Member’s
retirement allowance or a former Member’s vested benefit shall begin as soon as
administratively practicable following the latest of (1) the Member’s Normal
Retirement Age or (2) the date he or she terminates service with the Company and
all Associated Companies (but not more than 60 days after the close of the Plan
Year in which the latest of (1) or (2) occurs).

(ii)    Notwithstanding anything contained in the Plan to the contrary, in the
case of a Member who owns either (1) more than 5% of the outstanding stock of
the Company or (2) stock possessing more than 5% of the total combined voting
power of all stock of the Company, the Member’s retirement allowance shall begin
no later than the April 1 following the calendar year in which he or she attains
age 70½.
Effective January 1, 2000, payment of any other Member’s retirement allowance or
vested benefit shall begin no later than April 1 of the calendar year following
the calendar year in which the later of the Member’s retirement or attainment of
age 70½ occurs. Before January 1, 2000, the payment of a retirement allowance or
vested benefit for a Member in active service who is not a 5‑percent owner as
described above shall begin no later than April 1 of the calendar year following
the calendar year in which he or she attains age 70½. A Member who attained
age 70½ prior to January 1, 1988 and who is not a 5‑percent owner as described
above shall not receive payment while in active service under the provisions of
this paragraph.


52

--------------------------------------------------------------------------------





4.11    Reemployment of Former Member or Retired Member
(a)
Cessation of Benefit Payments. If a former Member or a retired Member entitled
to or in receipt of a vested benefit or retirement allowance is reemployed by
the Company or by an Associated Company in a capacity other than as a
Non‑Benefits Worker, any benefit payments he or she is receiving shall cease,
except as otherwise provided in Section 4.02(c) and Section 4.10(e). If a former
Member or a retired Member returns to the Company or an Associated Company as a
Non‑Benefits Worker, benefit payments shall continue and Paragraphs (b) and (c)
shall not apply.

(b)
Optional Forms of Pension Benefits

(i)    If the Member is reemployed in a capacity other than as a Non‑Benefits
Worker any previous election of an optional benefit under Section 4.06 or a
survivor’s benefit under Section 4.07 shall be revoked and the terms and
conditions of Paragraph (ii) below shall apply.
(ii)    Any Member who is at least age 55 with ten or more years of Eligibility
Service when he or she is reemployed in a capacity other than as a Non‑Benefits
Worker shall, with respect to the vested benefit or retirement allowance earned
prior to his or her reemployment and with respect to any additional benefits
earned during reemployment, be covered by the provisions of Section 4.07(b) –
Pre‑Retirement Survivor’s Benefit – and be eligible to elect coverage under
Section 4.07(c) Supplemental Pre‑Retirement Survivor’s Benefit. Coverage under
Section 4.07(b) shall be effective on the first day of the calendar month
coincident with or next following the date of his or her reemployment and any
previous election shall remain in effect until such date. If, within 30 days
after reemployment, the Member elects coverage under Section 4.07(c), such
coverage shall be effective as of the first day of the calendar month coincident
with or next following the date of his or her reemployment. If the Member does
not make an election under Section 4.07(c) within 30 days after his or her
reemployment or he or she waives such coverage, any later election shall become
effective one year after the first day of the calendar month coincident with or
next following the date notice is received by the Plan Administration Committee
or on the date specified in such notice, if later.
Any Member or former Member with five or more years of Eligibility Service who
is less than age 55 when he or she is reemployed shall be covered by the
provisions of Section 4.07(a)(i) – Automatic Vested Spouse’s Benefit – until he
or she attains age 55 and such coverage shall be effective on the first day of
the calendar month coincident with or next following the date of his or her
reemployment and any previous election shall remain in effect until such date.
Such former Member and any other Member or former Member shall be covered by the
provisions of Section 4.07(b) – Pre‑Retirement Survivor’s Benefit – and shall be
eligible to elect coverage under Section 4.07(c) Supplemental Pre‑Retirement
Survivor’s Benefit upon the later of the date he or she attains age 55, the date
he or she completes ten years of Eligibility Service, or his or her Normal
Retirement Date, and such coverage shall be in accordance with the provisions of
such Sections and shall apply with respect to his or her retirement allowance or
vested benefit earned prior to his or her reemployment, as well as any
additional benefits earned during reemployment.


53

--------------------------------------------------------------------------------




(c)
Benefit Payments at Subsequent Termination or Retirement

(i)    In accordance with the procedure established by the Plan Administration
Committee on a basis uniformly applicable to all Members similarly situated,
upon the subsequent retirement of a Member in service after his or her Normal
Retirement Date, payment of such Member’s retirement allowance shall resume no
later than the third month after the final month during the reemployment period
in which he or she is credited with at least eight days of service.
(ii)    Upon the subsequent retirement or termination of employment of a retired
or former Member, the Plan Administration Committee shall, in accordance with
rules uniformly applicable to all Members similarly situated, determine the
amount of vested benefit or retirement allowance which shall be payable to such
Member at such subsequent retirement or termination. Such vested benefit or
retirement allowance shall not be less than the sum of (1) the original amount
of vested benefit or retirement allowance previously earned by such Member in
accordance with the terms of the Plan in effect during such previous employment
adjusted to reflect the election of any survivor’s benefits pursuant to
Section 4.07(a)(ii) or 4.07(c) and reduced by an amount of equivalent value to
the benefits, if any, he or she received before the earlier of the date of his
or her restoration to service or his or her Normal Retirement Date and (2) any
additional vested benefit or retirement allowance earned during his or her
period of reemployment, such amounts to be adjusted to reflect the election
during reemployment of any survivor’s benefits pursuant to Section 4.07(a)(ii)
or 4.07(c). Notwithstanding anything to the contrary contained in this Plan,
with respect to an Employee who has incurred a break in service, the vested
benefit or retirement allowance for Benefit Service credited prior to the date
of reemployment shall not be recalculated or increased until the Member,
regardless of his or her vested status, has completed at least 12 months of
Eligibility Service following his or her reemployment, and in such event, the
recalculated vested benefit or retirement allowance, prior to any optional
modification in accordance with the provisions of Section 4.06, shall be reduced
by an amount of equivalent value to any payments previously received by the
former Member or retired Member before the earlier of his or her restoration to
service or his or her Normal Retirement Date; provided that no such reduction
shall reduce such retirement allowance or vested benefit below the amount
determined pursuant to clause (1) of the preceding sentence.
(d)
Questions Relating to Reemployment of Former Members or Retired Members. If, at
subsequent termination of employment or retirement, any question shall arise
under this Section 4.11 as to the calculation or recalculation of a reemployed
former Member’s or retired Member’s vested benefit or retirement allowance or
election of an optional form of benefit under the Plan, such question shall be
resolved by the Plan Administration Committee on a basis uniformly applicable to
all Members similarly situated.


4.12    Top-heavy Provisions
(a)
The following definitions apply to the terms used in this Section:

(i)    “applicable determination date” means the last day of the preceding Plan
Year;


54

--------------------------------------------------------------------------------




(ii)    “top-heavy ratio” means the ratio of (A) the present value of the
cumulative Accrued Benefits under the Plan for key employees to (B) the present
value of the cumulative Accrued Benefits under the Plan for all key employees
and non-key employees; provided, however, that if an individual has not
performed services for the Company at any time during the one-year period ending
on the applicable determination date, any accrued benefit for such individual
(and the account of such individual) shall not be taken into account; and
provided further, that the present values of Accrued Benefits under the Plan for
an employee as of the applicable determination date shall be increased by the
distributions made with respect to the employee under the Plan and any plan
aggregated with the Plan under Code Section 416(g)(2) during the one-year period
(five-year period in the case of a distribution made for a reason other than
severance from employment, death, or disability) ending on the applicable
determination date and any distributions made with respect to the employee under
a terminated plan which, had it not been terminated, would have been in the
required aggregation group;
(iii)    “applicable valuation date” means the date within the preceding Plan
Year as of which annual Plan costs are or would be computed for minimum funding
purposes;
(iv)    “key employee” means any employee or former employee (including any
deceased employee) who at any time during the Plan Year that includes the
applicable determination date was an officer of the Company or an Associated
Company having remuneration greater than $130,000 ( as adjusted under Code
Section 416(i)(1) for Plan Years beginning after December 31, 2002), a 5-percent
owner (as defined in Code Section 416(i)(1)(B)(i)) of the Company or an
Associated Company, or a 1-percent owner (as defined in Code Section
416(i)(1)(B)(ii)) of the Company or an Associated Company having remuneration
greater than $150,000. The determination of who is a key employee shall be made
in accordance with Code Section 416(i) and the applicable regulations and other
guidance of general applicability issued thereunder;
(v)    “non-key employee” means any employee who is not a key employee;
(vi)    “average remuneration” means the average annual remuneration of a Member
for the five consecutive years of his Eligibility Service after December 31,
1983, during which he received the greatest aggregate remuneration, as limited
by Code Section 401(a)(17), from the Company or an Associated Company, excluding
any remuneration for service after the last Plan Year with respect to which the
Plan is top-heavy;
(vii)    “required aggregation group” means each other qualified plan of the
Company or an Associated Company (including plans that terminated within the
five-year period ending on the applicable determination date) in which there are
members who are key employees or which enables the Plan to meet the requirements
of Code Sections 401(a)(4) or 410; and
(viii)    “permissive aggregation group” means each plan in the required
aggregation group and any other qualified plan(s) of the Company or an
Associated Company in which


55

--------------------------------------------------------------------------------




all members are non-key employees, if the resulting aggregation group continues
to meet the requirements of Code Sections 401(a)(4) and 410.
(b)
For purposes of this Section, the Plan shall be “top-heavy” with respect to any
Plan Year if as of the applicable determination date the top-heavy ratio exceeds
60%. The top-heavy ratio shall be determined as of the applicable valuation date
in accordance with Code Sections 416(g)(3) and (4)(B) on the basis of the same
mortality and interest rate assumptions used to value the Plan. For purposes of
determining whether the Plan is top-heavy, the present value of Accrued Benefits
under the Plan will be combined with the present value of accrued benefits or
account balances under each other plan in the required aggregation group, and,
in the Company’s discretion, may be combined with the present value of accrued
benefits or account balances under any other qualified plan(s) in the permissive
aggregation group. The accrued benefit of a non-key employee under the Plan or
any other defined benefit plan in the aggregation group shall be determined (i)
under the method, if any, that uniformly applies for accrual purposes under all
plans maintained by the Company or an Associated Company, or (ii) if there is no
such method, as if such benefit accrued not more rapidly than the slowest
accrual rate permitted under the fractional rule described in Code Section
411(b)(1)(C).

(c)
The following provisions shall be applicable to Members for any Plan Year with
respect to which the Plan is top-heavy:

(i)    In lieu of the vesting requirements specified in Section 4.05, a Member
shall be vested in, and have a nonforfeitable right to, a percentage of his
Accrued Benefit determined, as set forth in the following vesting schedule:
Years of Eligibility Service    Percentage Vested
Less than 2 years    0%
2 years    20
3 years    40
4 years    60
5 or more years    100
(ii)    The Accrued Benefit of a Member who is a non-key employee shall not be
less than 2% of his average remuneration multiplied by the number of years of
his Eligibility Service, not in excess of 10, during the Plan Years for which
the Plan is top-heavy. For purposes of the preceding sentence, years of
Eligibility Service shall be disregarded to the extent that such years of
Eligibility Service occur during a Plan Year when the Plan benefits (within the
meaning of Code Section 410(b)) no key employee or former key employee. That
minimum benefit shall be payable at a Member’s Normal Retirement Date. If
payments commence at a time other than the Member’s Normal Retirement Date, the
minimum accrued benefit shall be of equivalent actuarial value to that minimum
benefit.
(d)
If the Plan is top-heavy with respect to a Plan Year and ceases to be top-heavy
for a subsequent Plan Year, the following provisions shall be applicable:



56

--------------------------------------------------------------------------------




(i)    The Accrued Benefit in any such subsequent Plan Year shall not be less
than the minimum Accrued Benefit provided in Paragraph (c)(ii) above, computed
as of the end of the most recent Plan Year for which the Plan was top-heavy.
(ii)    If a Member has completed three years of Eligibility Service on or
before the last day of the most recent Plan Year for which the Plan was
top-heavy, the vesting schedule set forth in Paragraph (c)(i) above shall
continue to be applicable.
(iii)    If a Member has completed at least two, but less than three, years of
Eligibility Service on or before the last day of the most recent Plan Year for
which the Plan was top-heavy, the vesting provisions of Section 4.04 shall again
be applicable; provided, however, that in no event shall the vested percentage
of a Member’s Accrued Benefit be less than the percentage determined under
Paragraph (c)(i) above as of the last day of the most recent Plan Year for which
the Plan was top-heavy.

4.13    Payment of Medical Benefits for Benefits for Certain Members Who Retire
Under the Plan
This Section 4.13 defines the basis of providing medical benefits to eligible
Members or their eligible dependents as defined below for those expenses
incurred by such Members or their eligible dependents on or after the date
specified by the Board of Directors.
(a)
In order to be eligible for the benefits provided hereunder, a person must be a
Plan Member who retired under the Plan provisions during the period designated
by the Plan Administration Committee and be currently eligible for
post-retirement medical benefits under a plan maintained by the Company and
hereinafter referred to as the “Medical Plan” or be an eligible dependent of
such a Member. To the extent they are not otherwise reimbursed from Company
assets, covered medical expenses incurred during the applicable period shown
below by such a Member or his or her eligible dependents shall be reimbursed
hereunder.

(b)
The level of medical benefits covered under the provisions of this Section 4.13
shall be the medical coverage in effect under the terms of the Medical Plan.
Except as provided in Article 10, such medical coverage or benefit plan may be
withdrawn or amended from time to time as the Company shall determine.

(c)
Except as provided in Section 4.13(e), all contributions made to the trust to
provide medical benefits under this Section 4.13 shall be maintained in a
separate account and such assets may not be used for or diverted to any purpose
other than to provide said medical benefits; provided, however, none of the
assets so set aside may be used to provide medical benefits for a Member, former
Member or their dependents if the Member or former Member is a “key employee” as
determined in accordance with the provisions of Code Sections 416(i)(1) and (5).
Similarly, none of the assets accumulated to provide the retirement allowances
or vested benefits set forth in the foregoing provisions of this Article 4 may,
prior to the termination of the Plan and satisfaction of all the liabilities for
such retirement allowances or vested benefits, be used or diverted to provide
medical benefits under this Section 4.13. The assets, if any, accumulated to
provide medical benefits under this Section 4.13 may be invested pursuant to the
provisions of Article 7.

(d)
It is the intention of the Company to continue providing medical benefits under
this Section 4.13 and to make contributions to the Trustee to fund such medical
benefits in such



57

--------------------------------------------------------------------------------




amounts as the Company shall deem necessary or appropriate. The aggregate
contributions made to fund the medical benefits provided under this Section,
when added to the actual contributions for any life insurance protection
provided under the Plan, shall not exceed 25% of the total actual contributions
made to the Plan (other than contributions to fund past service credits) after
the later of the adoption or effective date of this Section. Any forfeitures of
a Member’s interest in the medical benefit accounts as provided hereunder prior
to any discontinuance of medical benefits by the Board of Directors shall be
applied to reduce any subsequent Company contributions made pursuant to this
Section 4.13.
(e)
Except as provided in Article 10, the Board of Directors may discontinue
providing medical benefits under this Section 4.13 for any reason at any time,
in which event the assets allocated to provide medical benefits hereunder, if
any remain, shall, to the extent they are not otherwise reimbursed from Company
assets, be used to continue medical benefits to Members who are eligible for
them prior to the discontinuance date as long as any assets remain. However, if,
after the satisfaction of all medical benefits provided hereunder, there remain
any assets, the program shall be deemed to be terminated and such remainder
shall be returned to the Company, in accordance with Code Section 401(h)(5).


4.14    Transfers From Hourly Plans Maintained by the Company or an Associated
Company
At the discretion and direction of the Plan Administration Committee, the Plan
may accept from a hourly pension plan maintained by the Company or an Associated
Company which is qualified under Code Section 401(a) a transfer of (i)
liabilities with respect to the accrued benefit under such hourly plan of a
Member who has employment with the Company rendered otherwise than as an
Employee recognized as Benefit Service pursuant to the provisions of
Section 2.02(c) of the Plan and (ii) with respect to such liabilities, any
assets determined by the Company to be applicable.
All such transfers shall be made in accordance with the provisions of the Code
and ERISA.
Notwithstanding the other provisions of this section, effective February 13,
2017, an individual whose benefits and/or assets are transferred to the Plan in
accordance with this section shall not be credited with Eligibility Service or
Benefit Service under the Plan for service earned under the plan from which such
benefits or assets are transferred.

4.15    Direct Rollover of Certain Distributions
Notwithstanding any other provision of this Plan, with respect to any
distribution from this Plan which is (i) payable to a “distributee” and
(ii) determined by the Plan Administration Committee to be an “eligible rollover
distribution,” such distributee may elect, at the time and in the manner
prescribed by the Plan Administration Committee, to have the Plan make a “direct
rollover” of all or part of such distribution to an “eligible retirement plan”
specified by the distributee which accepts such rollover. The following
definitions apply to the terms used in this Section:
(a)
A “distributee” means a Member or former Member. In addition, the Member’s or
former Member’s surviving spouse and the Member’s or former Member’s spouse or
former spouse who is the alternate payee under a qualified domestic relations
order as defined in Code Section 414(p), are distributees with regard to the
interest of the spouse or former spouse. With regard to eligible rollover
distributions paid directly to an eligible retirement plan described in Code
Sections 408(a) or 408(b), effective for Plan Years beginning on or after



58

--------------------------------------------------------------------------------




January 1, 2010, a distributee also includes the Member’s or former Member’s
designated non-spouse Beneficiary.
(b)
An “eligible rollover distribution” is any distribution of all or any portion of
the retirement allowance or vested benefit owing to the credit of a distributee,
except that the following distributions shall not be eligible rollover
distributions: (i) any distribution that is one of a series of substantially
equal periodic payments (not less frequently than annually) made for the life or
life expectancy of the distributee or the joint lives or joint life expectancies
of the distributee and the distributee’s designated beneficiary, or for a
specified period of ten years or more, (ii) any distribution to the extent such
distribution is required under Code Section 401(a)(9), (iii) the portion of a
distribution not includible in gross income, and (iv) any distribution where all
otherwise eligible distributions are expected to total less than $200 during a
year.

A portion of a distribution shall not fail to be an “eligible rollover
distribution” merely because the portion consists of after‑tax employee
contributions which are not includible in gross income. However, such portion
may be transferred only to (i) an traditional individual retirement account or
annuity described in Code Section 408(a) or (b) (a “traditional IRA”) or a Roth
individual retirement account or annuity described in Code Section 408(A) (a
“Roth IRA”), or (ii) to a qualified defined contribution, defined benefit, or
annuity plan described in Code section 401(a) or 403(a) or to an annuity
contract described in Code section 403(b), if such plan or contract provides for
separate accounting for amounts so transferred (including interest thereon),
including separately accounting for the portion of such distribution which is
includible in gross income and the portion of such distribution which is not so
includible.;
(c)
An “eligible retirement plan” is an eligible plan under Code Section 457(b)
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state and which
agrees to separately account for amounts transferred into such plan from this
Plan, a traditional IRA, a Roth IRA, an annuity plan described in Code Section
403(a), an annuity contract described in Code Section 403(b), or a qualified
defined benefit or defined contribution plan described in Code Section 401(a),
that accepts the distributee’s eligible rollover distribution. The foregoing
definition of an eligible retirement plan also applies in the case of a
distribution to a surviving spouse, or to a spouse or former spouse who is the
alternate payee under a qualified domestic relations order, as defined in Code
section 414(p).

(d)
A “direct rollover” is a payment by the Plan directly to the eligible retirement
plan specified by the distributee.

In the event that the provisions of this Section 4.15 or any part thereof cease
to be required by law as a result of subsequent legislation or otherwise, this
Section 4.15 or applicable part thereof shall be ineffective without necessity
of further amendment of the Plan.

4.16    Mandatory Distributions
(a)
General Rules.

(1)
Effective Date. The provisions of this Section are effective January 1, 2004;
however, except as otherwise provided herein, the provisions of this Section
will first apply for



59

--------------------------------------------------------------------------------




purposes of determining required minimum distributions for calendar years
beginning on and after January 1, 2006.
(2)
Requirements of Treasury Regulations Incorporated. All distributions required
under this Section shall be determined and made in accordance with Code Section
401(a)(9), including the incidental death benefit requirement in Code Section
401(a)(9)(G), and the Regulations thereunder.

(3)
Precedence. Subject to the joint and survivor annuity requirements of the Plan,
the requirements of this Section shall take precedence over any inconsistent
provisions of the Plan.

(4)
TEFRA Section 242(b)(2) Elections.

(i)    Notwithstanding the other provisions of this Section, other than Section
4.16(a)(2), distributions may be made on behalf of any Member, including a
five-percent owner, who has made a designation in accordance with Section
242(b)(2) of the Tax Equity and Fiscal Responsibility Act (TEFRA) and in
accordance with all of the following requirements (regardless of when such
distributions commence):
(A)
The distribution by the Plan is one which would not have disqualified such plan
under Code Section 401(a)(9) as in effect prior to amendment by the Deficit
Reduction Act of 1984.

(B)
The distribution is in accordance with a method of distribution designated by
the Member whose interest in the plan is being distributed or, if the Member is
deceased, by a Beneficiary of such Member.

(C)
Such designation was in writing, was signed by the Member or Beneficiary, and
was made before January 1, 1984.

(D)
The Member had accrued a benefit under the Plan as of December 31, 1983.

(E)
The method of distribution designated by the Member or the Beneficiary specifies
the time at which distribution will commence, the period over which
distributions will be made, and in the case of any distribution upon the
Member’s death, the Beneficiaries of the Member listed in order of priority.

(ii)    A distribution upon death will not be covered by the transitional rule
of this Subsection unless the information in the designation contains the
required information described above with respect to the distributions to be
made upon the death of the Member.
(iii)    For any distribution which commences before January 1, 1984, but
continues after December 31, 1983, the Member, or the Beneficiary, to whom such
distribution is being made, will be presumed to have designated the method of
distribution under which the distribution is being made if the method of
distribution was specified in writing and the distribution satisfies the
requirements in (i)(A) and (i)(E) of this Subsection.


60

--------------------------------------------------------------------------------




(iv)    If a designation is revoked, any subsequent distribution must satisfy
the requirements of Code Section 401(a)(9) and the Regulations thereunder. If a
designation is revoked subsequent to the date distributions are required to
begin, the Plan must distribute by the end of the calendar year following the
calendar year in which the revocation occurs the total amount not yet
distributed which would have been required to have been distributed to satisfy
Code Section 401(a)(9) and the Regulations thereunder, but for the Code Section
242(b)(2) election. For calendar years beginning after December 31, 1988, such
distributions must meet the minimum distribution incidental benefit
requirements. Any changes in the designation will be considered to be a
revocation of the designation. However, the mere substitution or addition of
another Beneficiary (one not named in the designation) under the designation
will not be considered to be a revocation of the designation, so long as such
substitution or addition does not alter the period over which distributions are
to be made under the designation, directly or indirectly (for example, by
altering the relevant measuring life).
(v)    In the case in which an amount is transferred or rolled over from one
plan to another plan, the rules in Regulation 1.401(a)(9)-8, Q&A-14 and Q&A‑15,
shall apply.
(b)
Time and Manner of Distribution.

(1)
Required Beginning Date. The Member’s entire interest will be distributed, or
begin to be distributed, to the Member no later than the Member’s “Required
Beginning Date.”

(2)
Death of Member Before Distributions Begin. If the Member dies before
distributions begin, the Member’s entire interest will be distributed, or begin
to be distributed, no later than as follows:

(i)    Life Expectancy Rule, Spouse is Beneficiary. If the Member’s surviving
spouse is the Member’s sole “Designated Beneficiary,” then distributions to the
surviving spouse will begin by December 31st of the calendar year immediately
following the calendar year in which the Member died, or by December 31st of the
calendar year in which the Member would have attained age 70 1/2, if later.
For purposes of this Section 4.16(b) and Section 4.16(e), distributions are
considered to begin on the Member’s “Required Beginning Date”. If annuity
payments irrevocably commence to the Member before the Member’s “Required
Beginning Date” (or to the Member’s surviving spouse before the date
distributions are required to begin to the surviving spouse under Section
4.16(b)(2)(i)), the date distributions are considered to begin is the date
distributions actually commence.
(3)
Form of Distribution. Unless the Member’s interest is distributed in the form of
an annuity purchased from an insurance company or in a single sum on or before
the “Required Beginning Date,” as of the first “Distribution Calendar Year”
distributions will be made in accordance with Sections 4.16(c), 4.16(d), and
4.16(e). If the Member’s interest is distributed in the form of an annuity
purchased from an insurance company, distributions thereunder will be made in
accordance with the requirements of Code Section 401(a)(9) and the Regulations
thereunder. Any part of the Member’s



61

--------------------------------------------------------------------------------




interest which is in the form of an individual account described in Code Section
414(k) will be distributed in a manner satisfying the requirements of Code
Section 401(a)(9) and the Regulations thereunder applicable to individual
accounts.
(c)
Determination of Amount to be Distributed Each Year.

(1)
General Annuity Requirements. A Member who is required to begin payments as a
result of attaining his or her “Required Beginning Date,” whose interest has not
been distributed in the form of an annuity purchased from an insurance company
or in a single sum before such date, may receive such payments in the form of
annuity payments under the Plan. Payments under such annuity must satisfy the
following requirements:

(i)    The annuity distributions will be paid in periodic payments made at
intervals not longer than one year;
(ii)    The distribution period will be over a life (or lives) or over a period
certain not longer than the period described in Section 4.16(d) or 4.16(e);
(iii)    Once payments have begun over a period certain, a Member may elect a
change in the period certain with associated modifications in the annuity
payments provided the following conditions are satisfied:
(A)
If, in a stream of annuity payments that otherwise satisfies Code Section
401(a)(9), a Member elects to change the annuity payment period and the annuity
payments are modified in association with that change, this modification will
not cause the distributions to fail to satisfy Code Section 401(a)(9) provided
the conditions set forth in Subsection (B) below are satisfied, and one of the
following applies:

(1)
The modification occurs at the time that the Member retires or in connection
with a Plan termination;

(2)
The annuity payments prior to modification are annuity payments paid over a
period certain without life contingencies; or

(3)
The annuity payments after modification are paid under a qualified joint and
survivor annuity over the joint lives of the Member and a “Designated
Beneficiary,” the Member’s spouse is the sole “Designated Beneficiary,” and the
modification occurs in connection with the Member becoming married to such
spouse.

(B)
In order to modify a stream of annuity payments in accordance with this
Subsection, all of the following conditions must be satisfied:

(1)
The future payments under the modified stream satisfy Code Section 401(a)(9) and
this Section (determined by treating the date of the change as a new Annuity
Starting Date and the actuarial present value of the remaining payments prior to
modification as the entire interest of the Member);



62

--------------------------------------------------------------------------------




(2)
For purposes of Code Sections 415 and 417, the modification is treated as a new
Annuity Starting Date;

(3)
After taking into account the modification, the annuity stream satisfies Code
Section 415 (determined at the original Annuity Starting Date, using the
interest rates and mortality tables applicable to such date); and

(4)
The end point of the period certain, if any, for any modified payment period is
not later than the end point available under Code Section 401(a)(9) to the
Member at the original Annuity Starting Date.

(iv)    Payments will either be nonincreasing or increase only to the extent
permitted by one of the following conditions:
(A)
By an annual percentage increase that does not exceed the annual percentage
increase in a cost-of-living index that for a 12-month period ending in the year
during which the increase occurs or the prior year;

(B)
By a percentage increase that occurs at specified times (e.g., at specified
ages) and does not exceed the cumulative total of annual percentage increases in
an “Eligible Cost-of-Living Index” since the Annuity Starting Date, or if later,
the date of the most recent percentage increase. In cases providing such a
cumulative increase, an actuarial increase may not be provided to reflect the
fact that increases were not provided in the interim years;

(C)
To the extent of the reduction in the amount of the Member’s payments to provide
for a survivor benefit upon death, but only if the Beneficiary whose life was
being used to determine the distribution period described in Section 4.16(d)
dies or is no longer the Member’s Beneficiary pursuant to a qualified domestic
relations order within the meaning of Section 414(p);

(D)
To allow a Beneficiary to convert the survivor portion of a joint and survivor
annuity into a single sum distribution upon the Member’s death;

(E)
To pay increased benefits that result from a Plan amendment or other increase in
the Member’s Accrued Benefit under the Plan;

(F)
By a constant percentage, applied not less frequently than annually, at a rate
that is less than 5% per year;

(G)
To provide a final payment upon the death of the Member that does not exceed the
excess of the actuarial present value of the Member’s accrued benefit (within
the meaning of Code Section 411(a)(7)) calculated as of the Annuity Starting
Date using the applicable interest rate and the applicable mortality table under
Code Section 417(e) over the total of payments before the death of the Member;
or



63

--------------------------------------------------------------------------------




(H)
As a result of dividend or other payments that result from “Actuarial Gains,”
provided:

(i)    Actuarial gain is measured not less frequently than annually;
(ii)    The resulting dividend or other payments are either paid no later than
the year following the year for which the actuarial experience is measured or
paid in the same form as the payment of the annuity over the remaining period of
the annuity (beginning no later than the year following the year for which the
actuarial experience is measured);
(iii)    The “Actuarial Gain” taken into account is limited to “Actuarial Gain”
from investment experience;
(iv)    The assumed interest rate used to calculate such “Actuarial Gains” is
not less than 3%; and
(v)    The annuity payments are not also being increased by a constant
percentage as described in Subsection (F) above.
(2)
Amount Required to be Distributed by Required Beginning Date.

(i)    In the case of a Member whose interest in the Plan is being distributed
as an annuity pursuant to Subsection (1) above, the amount that must be
distributed on or before the Member’s “Required Beginning Date” (or, if the
Member dies before distributions begin, the date distributions are required to
begin under Section 4.16(b)(2)(i)) is the payment that is required for one
payment interval. The second payment need not be made until the end of the next
payment interval even if that payment interval ends in the next calendar year.
Payment intervals are the periods for which payments are received, e.g.,
bi‑monthly, monthly, semi‑annually, or annually. All of the Member’s benefit
accruals as of the last day of the first “Distribution Calendar Year” will be
included in the calculation of the amount of the annuity payments for payment
intervals ending on or after the Member’s “Required Beginning Date.”
(ii)    In the case of a single sum distribution of a Member’s entire accrued
benefit during a “Distribution Calendar Year,” the amount that is the required
minimum distribution for the “Distribution Calendar Year” (and thus not eligible
for rollover under Code Section 402(c)) is determined under this paragraph. The
portion of the single sum distribution that is a required minimum distribution
is determined by treating the single sum distribution as a distribution from an
individual account Plan and treating the amount of the single sum distribution
as the Member’s account balance as of the end of the relevant valuation calendar
year. If the single sum distribution is being made in the calendar year
containing the “Required Beginning Date” and the required minimum distribution
for the Member’s first “Distribution Calendar Year” has not been distributed,
the portion of the single sum distribution that represents the required minimum
distribution for the Member’s first and second “Distribution Calendar Year” is
not eligible for rollover.


64

--------------------------------------------------------------------------------




(3)
Additional Accruals After First Distribution Calendar Year. Any additional
benefits accruing to the Member in a calendar year after the first “Distribution
Calendar Year” will be distributed beginning with the first payment interval
ending in the calendar year immediately following the calendar year in which
such amount accrues. Notwithstanding the preceding, the Plan will not fail to
satisfy the requirements of this paragraph and Code Section 401(a)(9) merely
because there is an administrative delay in the commencement of the distribution
of the additional benefits accrued in a calendar year, provided that the actual
payment of such amount commences as soon as practicable. However, payment must
commence no later than the end of the first calendar year following the calendar
year in which the additional benefit accrues, and the total amount paid during
such first calendar year must be no less than the total amount that was required
to be paid during that year under this paragraph.

(4)
Death after distributions begin. If a Member dies after distribution of the
Member’s interest begins in the form of an annuity meeting the requirements of
this Section, then the remaining portion of the Member’s interest will continue
to be distributed over the remaining period over which distributions commenced.

(d)
Requirements For Annuity Distributions That Commence During Member’s Lifetime.

(1)
Joint Life Annuities Where the Beneficiary Is Not the Member’s Spouse. If
distributions commence under a distribution option that is in the form of a
joint and survivor annuity for the joint lives of the Member and the Member’s
spouse, the minimum distribution incidental benefit requirement will not be
satisfied as of the date distributions commence unless, under the distribution
option, the periodic annuity payment payable to the survivor does not at any
time on and after the Member’s “Required Beginning Date” exceed the annuity
payable to the Member. In the case of an annuity that provides for increasing
payments, the requirement of this paragraph will not be violated merely because
benefit payments to the Beneficiary increase, provided the increase is
determined in the same manner for the Member and the Beneficiary. If the form of
distribution combines a joint and survivor annuity for the joint lives of the
Member and the Member’s spouse and a period certain annuity, the preceding
requirements will apply to annuity payments to be made to the “Designated
Beneficiary” after the expiration of the period certain.

(2)
Joint Life Annuities Where the Beneficiary Is Not the Member’s Spouse. If the
Member’s interest is being distributed in the form of a joint and survivor
annuity for the joint lives of the Member and a Beneficiary other than the
Member’s spouse, the minimum distribution incidental benefit requirement will
not be satisfied as of the date distributions commence unless under the
distribution option, the annuity payments to be made on and after the Member’s
“Required Beginning Date” will satisfy the conditions of this paragraph. The
periodic annuity payment payable to the survivor must not at any time on and
after the Member’s “Required Beginning Date” exceed the applicable percentage of
the annuity payment payable to the Member using the table set forth in
Regulations Section 1.401(a)(9)‑6 Q&A-2. The applicable percentage is based on
the adjusted Member/Beneficiary age difference. The adjusted Member/Beneficiary
age difference is determined by first calculating the excess of the age of the
Member over the age of the Beneficiary based on their ages on their birthdays in
a calendar year. If the Member is younger than age 70, the age difference
determined in



65

--------------------------------------------------------------------------------




the previous sentence is reduced by the number of years that the Member is
younger than age 70 on the Member’s birthday in the calendar year that contains
the Annuity Starting Date. In the case of an annuity that provides for
increasing payments, the requirement of this paragraph will not be violated
merely because benefit payments to the Beneficiary increase, provided the
increase is determined in the same manner for the Member and the Beneficiary. If
the form of distribution combines a joint and survivor annuity for the joint
lives of the Member and a nonspouse Beneficiary and a period certain annuity,
the preceding requirements will apply to annuity payments to be made to the
“Designated Beneficiary” after the expiration of the period certain.
(3)
Period Certain Annuities. Unless the Member’s spouse is the sole “Designated
Beneficiary” and the form of distribution is a period certain and no life
annuity, the period certain for an annuity distribution commencing during the
Member’s lifetime may not exceed the applicable distribution period for the
Member under the Uniform Lifetime Table set forth in Regulation 1.401(a)(9)-9
for the calendar year that contains the Annuity Starting Date. If the Annuity
Starting Date precedes the year in which the Member reaches age 70, the
applicable distribution period for the Member is the distribution period for age
70 under the Uniform Lifetime Table set forth in Regulation 1.401(a)(9)-9 plus
the excess of 70 over the age of the Member as of the Member’s birthday in the
year that contains the Annuity Starting Date. If the Member’s spouse is the
Member’s sole “Designated Beneficiary” and the form of distribution is a period
certain and no life annuity, the period certain may not exceed the longer of the
Member’s applicable distribution period, as determined under this Section
4.16(d)(3), or the joint life and last survivor expectancy of the Member and the
Member’s spouse as determined under the Joint and Last Survivor Table set forth
in Regulation 1.401(a)(9)-9, using the Member’s and spouse’s attained ages as of
the Member’s and spouse’s birthdays in the calendar year that contains the
Annuity Starting Date.

(e)
Requirements For Minimum Distributions Where Member Dies Before Date
Distributions Begin.

(1)
Member Survived by Designated Beneficiary and Life Expectancy Rule. If the
Member dies before the date distribution of his or her interest begins and there
is a “Designated Beneficiary,” the Member’s entire interest will be distributed,
beginning no later than the time described in Section 4.16(b)(2)(i), over the
life of the “Designated Beneficiary” or over a period certain not exceeding:

(i)    Unless the Annuity Starting Date is before the first “Distribution
Calendar Year,” the “Life Expectancy” of the “Designated Beneficiary” determined
using the Beneficiary’s age as of the Beneficiary’s birthday in the calendar
year immediately following the calendar year of the Member’s death; or
(ii)    If the Annuity Starting Date is before the first Distribution Calendar
Year, the “Life Expectancy” of the “Designated Beneficiary” determined using the
Beneficiary’s age as of the Beneficiary’s birthday in the calendar year that
contains the Annuity Starting Date.
(f)
Definitions.



66

--------------------------------------------------------------------------------




(1)
Actuarial Gain. “Actuarial Gain” means the difference between an amount
determined using the actuarial assumptions (i.e., investment return, mortality,
expense, and other similar assumptions) used to calculate the initial payments
before adjustment for any increases and the amount determined under the actual
experience with respect to those factors. Actuarial Gain also includes
differences between the amount determined using actuarial assumptions when an
annuity was purchased or commenced and such amount determined using actuarial
assumptions used in calculating payments at the time the Actuarial Gain is
determined.

(2)
Designated Beneficiary. “Designated Beneficiary” means the individual who is
designated as the Beneficiary under Section 5.5 of the Plan and is the
designated beneficiary under Code Section 401(a)(9) and Regulation
1.401(a)(9)-4.

(3)
Distribution Calendar Year. “Distribution Calendar Year” means a calendar year
for which a minimum distribution is required. For distributions beginning before
the Member’s death, the first Distribution Calendar Year is the calendar year
immediately preceding the calendar year which contains the Member’s “Required
Beginning Date.” For distributions beginning after the Member’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin pursuant to Section 4.16(b).

(4)
Eligible Cost-of-Living Index. An “Eligible Cost-of-Living Index” means an index
described below:

(i)    A consumer price index that is based on prices of all items (or all items
excluding food and energy) and issued by the Bureau of Labor Statistics,
including an index for a specific population (such as urban consumers or urban
wage earners and clerical workers) and an index for a geographic area or areas
(such as a given metropolitan area or state); or
(ii)    A percentage adjustment based on a cost-of-living index described in
Subsection (i) above, or a fixed percentage, if less. In any year when the
cost-of-living index is lower than the fixed percentage, the fixed percentage
may be treated as an increase in an Eligible Cost-of-Living Index, provided it
does not exceed the sum of:
(A)
The cost-of-living index for that year, and

(B)
The accumulated excess of the annual cost-of-living index from each prior year
over the fixed annual percentage used in that year (reduced by any amount
previously utilized under this Subsection (ii)).

(5)
Life Expectancy. “Life Expectancy” means the life expectancy as computed by use
of the Single Life Table in Regulation 1.401(a)(9)-9.

(6)
Required Beginning Date. “Required Beginning Date” means the April 1st of the
calendar year following the later of:

(i)    the calendar year in which the Member attains age 70 1/2, or


67

--------------------------------------------------------------------------------




(ii)    if the Member is not a “five-percent owner” at any time during the Plan
Year ending with or within the calendar year in which the Member attains age
70 1/2, then the calendar year in which the Member retires. “5-percent owner”
means a Member who is a 5-percent owner as defined in Code Section 416 at any
time during the Plan Year ending with or within the calendar year in which such
owner attains age 70 1/2. Once required minimum distributions have begun to a
“5-percent owner,” they must continue to be distributed, even if the Member
ceases to be a “5-percent owner” in a subsequent year.
(g)
Effective Date of Application of Regulations and Transitional Rules.

(1)
The provisions of this Section will apply with respect to distributions under
the Plan made for calendar years beginning on or after January 1, 2006.

(2)
With respect to distributions under the Plan for calendar years beginning on or
after January 1, 2002, and prior to January 1, 2006, the Plan will use the
provisions of the 1987 proposed Regulations except that the parallel provisions
of the 2002 temporary and proposed regulations are effective for “Distribution
Calendar Years” that are on or after January 1, 2003, and prior to
January 1, 2006.

(h)
Applicability Across the Plan.

The mandatory distribution rules found in this Section 4.16 shall apply to all
Members (anyone participating) in this Plan, including Members receiving
benefits under Appendices B, C and D.

4.17    Benefit Restrictions Under Code Section 436
(a)
Effective Date and Application of Section.

(1)
The provisions of this Section 4.17 apply to Plan Years beginning after December
31, 2007. However, the effective date of the provisions relating to Regulation
1.436-1 are applicable to the Plan Years beginning on or after January 1, 2010.

(2)
Notwithstanding anything in this Section to the contrary, the provision of Code
Section 436 and the Regulations thereunder are incorporated herein by reference.

(3)
For Plans that have a valuation date other than the first day of the Plan Year,
the provisions of Code Section 436 and this Article will applied in accordance
with Regulations.

(b)
Funding-Based Limitation on Shutdown Benefits and Other Unpredictable Contingent
Event Benefits

(1)
In general. If a Member is entitled to an “unpredictable contingent event
benefit” payable with respect to any event occurring during any Plan Year, then
such benefit shall not be paid if the “adjusted funding target attainment
percentage” for such Plan Year (A) is less than 60%, or (B) is 60% or more, but
would be less than 60% if the “adjusted funding target attainment percentage”
were redetermined applying an



68

--------------------------------------------------------------------------------




actuarial assumption that the likelihood of occurrence of the “unpredictable
contingent event” during the Plan Year is 100%.
(2)
Exemption. Paragraph (1) shall cease to apply with respect to any Plan Year,
effective as of the first day of the Plan Year, upon payment by the Company of
the contribution described in Regulation 1.436-1(f)2)(iii).

(c)
Limitations on Plan Amendments Increasing Liability for Benefits

(1)
In general. No amendment which has the effect of increasing liabilities of the
Plan by reason of increases in benefits, establishment of new benefits, changing
the rate of benefit accrual, or changing the rate at which benefits become
nonforfeitable shall take in a Plan Year if the “adjusted funding target
attainment percentage” for such Plan Year is:

(A)
less than 80%, or

(B)
80% or more, but would be less than 80% if the benefits attributable to the
amendment were taken into account in determining the “adjusted funding target
attainment percentage.”

(2)
Exemption if contribution made. Paragraph (c)(1) above shall cease to apply with
respect to a Plan amendment upon payment by the Employer of a contribution
described in Regulation 1.436-1(f)(2)(iv).

(3)
Exception for certain benefit increases. The limitation set forth in Paragraph
(c)(1) does not apply to any amendment to the Plan that provides for a benefit
increase under a plan formula which is not based on a Compensation, provided
that the rate of such increase is not in excess of the contemporaneous rate of
increase in average wages of Members covered by the amendment. Paragraph (c)(1)
shall not apply to any other amendment permitted under Regulation 1.436‑1(c)(4).

(d)
Limitations on Accelerated Benefit Distributions

(1)
Funding percentage less than 60%. Notwithstanding any other provisions of the
Plan, if the Plan’s “adjusted funding target attainment percentage” for a Plan
Year is less than 60%, then a Member or Beneficiary is not permitted to elect,
and the Plan shall not pay, a single sum payment or other optional form of
benefit that includes a “prohibited payment” with an Annuity Starting Date on or
after applicable “Section 436 measurement date,” and the Plan shall not make any
payment for the purchase of an irrevocable commitment from an insurer to pay
benefits or any other payment or transfer that is a “prohibited payment.” The
limitation set forth in this Paragraph (d)(1) does not apply to any payment of a
benefit which under Code Section 411(a)(11) may be immediately distributed
without the consent of the Member.

(2)
Bankruptcy. Notwithstanding any other provisions of the Plan, a Member or
Beneficiary is not permitted to elect, and the Plan shall not pay, a single sum
payment or other optional form of benefit that includes a “prohibited payment”
with an Annuity Starting Date that occurs during any period in which the Company
is a debtor in a case under Title 11, United States Code, or similar federal or
state law. The preceding



69

--------------------------------------------------------------------------------




sentence shall not apply to payments made within a Plan Year with an Annuity
Starting Date that occurs on or after the date on which the enrolled actuary of
the Plan certifies that the “adjusted funding target attainment percentage” of
the Plan is not less than 100%. In addition, during such period in which the
Company is a debtor, the Plan shall not make any payment for the purchase of an
irrevocable commitment from an insurer to pay benefits or any other payment or
transfer that is a “prohibited payment,” except for payments that occur on a
date within a Plan Year that is on or after the date on which the Plan’s
enrolled actuary certifies that the Plan’s “adjusted funding target attainment
percentage” for that Plan Year is not less than 100%. The limitation set forth
in this Paragraph (2) does not apply to any payment of a benefit which under
Code Section 411(a)(11) may be immediately distributed without the consent of
the Member.
(3)
Limited payment if percentage at least 60% but less than 80%.

(A)
In general. Notwithstanding any other provision of the Plan, if the Plan’s
“adjusted funding target attainment percentage” for a Plan Year is 60% or
greater but less than 80%, then a Member or Beneficiary is not permitted to
elect, and the Plan shall not pay any “prohibited payment” with an Annuity
Starting Date on or after the Applicable “Section 436 measurement date,” and the
Plan shall not make any payment for the purchase of an irrevocable commitment
from an insurer to pay benefits or any other payment or transfer that is a
“prohibited payment.” The preceding sentence shall not apply if the present
value (determined in accordance with Code Section 417(e)(3)) of the portion of
the benefit that is being paid in a “prohibited payment” (which portion is
determined under Paragraph (B)(ii) below) does not exceed the lesser of:

(i)
50% of the present value (determined in accordance with Code Section 417(e)(3))
of the benefit payable in the optional form of benefit that includes the
prohibited payment; or

(ii)
100% of the PBGC maximum benefit guarantee amount (as defined in Regulation
1.436‑1(d)(3)(iii)(C)).

The limitation set forth in this Subsection (3) does not apply to any payment of
a benefit which under Code Section 411(a)(11) may be immediately distributed
without the consent of the Member.
(B)
Bifurcation if optional form unavailable.

(i)
Requirement to offer bifurcation. If an optional form of benefit that is
otherwise available under the terms of the Plan is not available as of the
Annuity Starting Date because of the application of Regulation 1.436‑1(d)(3)(i),
then the Member or Beneficiary may elect to:

(1)
Receive the unrestricted portion of that optional form of benefit (determined
under the rules of Regulation 1.436-1(d)(3)(iii)(D)) at that Annuity Starting
Date, determined by treating the unrestricted portion of the benefit as if it
were the Member’s or Beneficiary’s entire benefit under the Plan;



70

--------------------------------------------------------------------------------




(2)
Commence benefits with respect to the Member or Beneficiary’s entire benefit
under the Plan in any other optional form of benefit available under the Plan at
the same Annuity Starting Date that satisfies Subsection (A)(i) or (ii) above;
or

(3)
Defer commencement of the payments in accordance with any general right to defer
commencement of benefits under the Plan.

(ii)
Rules relating to bifurcation. If the Member or Beneficiary elects payment of
the unrestricted portion of the benefit as described in Regulation
1.436‑1(d)(3)(ii)(A)(1), then the Member or Beneficiary may elect payment of the
remainder of the Member’s or Beneficiary’s benefits under the Plan in any
optional form of benefit at that Annuity Starting Date otherwise available under
the Plan that would not have included a “prohibited payment” if that optional
form applied to the entire benefit of the Member or Beneficiary. The rules of
Regulation 1.417(e)-1 are applied separately to the separate optional forms for
the “unrestricted portion of the benefit” and the remainder of the benefit (the
“restricted portion”).

(iii)
Plan alternative that anticipates election of payment that includes a prohibited
payment. With respect to every optional form of benefit that includes a
“prohibited payment” and that is not permitted to be paid under Regulation
1.436-1(d)(3)(i), for which no additional information from the Member or
Beneficiary (such as information regarding a Social Security leveling optional
form of benefit) is needed to make that determination, rather than wait for the
Member or Beneficiary to elect such optional form of benefit, the Plan will
provide for separate elections with respect to the restricted and unrestricted
portions of that optional form of benefit.

(C)
Other Rules.

(i)
One time application. Only one “prohibited payment” meeting the requirements of
Subsection (3)(a) above may be made with respect to any Member during any period
of consecutive Plan Years to which the limitations under Regulation 1.436-1(d)
apply.

(ii)
Treatment of Beneficiaries. For purposes of this Section 4.17(d)(3), benefits
provided with respect to a Member and any Beneficiary of the Member (including
an alternate payee, as defined in Code Section 414(p)(8)) are aggregated. If the
only benefits paid under the Plan with respect to the Member are death benefits
payable to the Beneficiary, then the determination of the “prohibited payment”
is applied by substituting the lifetime of the Beneficiary for the lifetime of
the Member. If the Accrued Benefit of a Member is allocated to such an alternate
payee and one or more other persons, then the “unrestricted amount” is allocated
among such persons in the same manner as the accrued benefit is allocated,
unless a qualified domestic relations order (as defined in Code Section
414(p)(1)(A)) with respect to the Member or the alternate payee provides
otherwise.



71

--------------------------------------------------------------------------------




(iii)
Treatment of annuity purchases and plan transfers. This Paragraph (iii) applies
for purposes of applying Subsection (d)(3)(A) above and determining the
unrestricted portion of a payment. In the case of a prohibited payment described
in Regulation 1.436‑1(j)(6)(i)(B) (relating to purchase from an insurer), the
present value of the portion of the benefit that is being paid in a prohibited
payment is the cost to the plan of the irrevocable commitment and, in the case
of a prohibited payment described in Regulation 1.436-1(j)(6)(i)(C) (relating to
certain plan transfers), the present value of the portion of the benefit that is
being paid in a prohibited payment is the present value of the liabilities
transferred (determined in accordance with Code Section 414(l)). In addition,
the present value of the accrued benefit is substituted for the present value of
the benefit payable in the optional form of benefit that includes the prohibited
payment in Regulation 1.436-1(d)(3)(i)(A).

(4)
Exception. This Subsection (d) shall not apply for any Plan Year if the terms of
the Plan (as in effect for the period beginning on September 1, 2005, and ending
with such Plan Year) provide for no benefit accruals with respect to any Member
during such period.

(5)
Right to delay commencement. If a Member or Beneficiary requests a distribution
in an optional form of benefit that includes a “prohibited payment” that is not
permitted to be paid under Section 4.17(d)(1), (2) or (3), then the Member
retains the right to delay commencement of benefits in accordance with the terms
of the Plan and applicable qualification requirements (such as Code Sections
411(a)(11) and 401(a)(9)).

(e)
Limitation on Benefit Accruals for Plans with Severe Funding Shortfalls

(1)
In general. If the Plan’s “adjusted funding target attainment percentage” for a
Plan Year is less than 60%, benefit accruals under the Plan shall cease as of
the “Section 436 measurement date.” In addition, if the Plan is required to
cease benefit accruals under this Section 4.17(e), then the Plan is not
permitted to be amended in a manner that would increase the liabilities of the
Plan by reason of an increase in benefits or establishment of new benefits.

(2)
Exemption. Paragraph (1) above shall cease to apply with respect to any Plan
Year, effective as of the first day of the Plan Year, upon payment by the
Company of a contribution described in Regulation 1.436-1(f)(2)(v).

(3)
Temporary modification of limitation. In the case of the first Plan Year
beginning during the period beginning on October 1, 2008, and ending on
September 30, 2009, the provisions of Paragraph (e)(1) above shall be applied by
substituting the Plan’s “adjusted funding target attainment percentage” for the
preceding Plan Year for such percentage for such Plan Year, but only if the
“adjusted funding target attainment percentage” for the preceding year is
greater.

(f)
Methods to Avoid or Terminate Benefit Limitations



72

--------------------------------------------------------------------------------




See Code Sections 436(b)(2), (c)(2), (e)(2), and (f) and Regulation 1.436‑1(f)
for rules relating to Company contributions and other methods to avoid or
terminate the application of the limitations set forth in Sections 4.17(b), (c)
and (d) for a Plan Year. In general, the methods the Company may use to avoid or
terminate one or more of the benefit limitations under Sections 4.17 (b), (c)
and (d) for a Plan Year include Company contributions and elections to increase
the amount of plan assets which are taken into account in determining the
“adjusted funding target attainment percentage,” making a Company contribution
that is specifically designated as a current year contribution that is made to
avoid or terminate application of certain of the benefit limitations, or
providing security to the Plan.
(g)
Special Rules

(1)
Rules of operation for periods prior to and after certification of Plan’s
“adjusted funding target attainment percentage.”

(A)
In general. Code Section 436(h) and Regulation 1.436 1(h) set forth a series of
presumptions that apply (i) before the Plan’s enrolled actuary issues a
certification of the Plan’s “adjusted funding target attainment percentage” for
the Plan Year and (ii) if the Plan’s enrolled actuary does not issue a
certification of the Plan’s “adjusted funding target attainment percentage” for
the Plan Year before the first day of the 10th month of the Plan Year (or if the
Plan’s enrolled actuary issues a range certification for the Plan Year pursuant
to Regulation 1.436 1(h)(4)(ii) but does not issue a certification of the
specific “adjusted funding target attainment percentage” for the Plan by the
last day of the Plan Year). For any period during which a presumption under Code
Section 436(h) and Regulation 1.436 1(h) applies to the Plan, the limitations
under Sections 4.17(b), (c), (d) and (e) are applied to the Plan as if the
“adjusted funding target attainment percentage” for the Plan Year were the
presumed “adjusted funding target attainment percentage” determined under the
rules of Code Section 436(h) and Regulation 1.436 1(h)(1), (2), or (3). These
presumptions are set forth in the following subsections.

(B)
Presumption of continued underfunding beginning first day of Plan Year. If a
limitation under Subsection (b), (c), (d), or (e) of this Section 4.17 applied
to the Plan on the last day of the preceding Plan Year, then commencing on the
first day of the current Plan Year and continuing until the Plan’s enrolled
actuary issues a certification of the “adjusted funding target attainment
percentage” for the Plan for the current Plan Year, or, if earlier, the date
Subsections (C) and (D) below applies to the Plan:

(i)
The “adjusted funding target attainment percentage” of the Plan for the current
Plan Year is presumed to be the “adjusted funding target attainment percentage”
in effect on the last day of the preceding Plan Year; and

(ii)
The first day of the current Plan Year is a “Section 436 measurement date.”

(C)
Presumption of underfunding beginning first day of fourth month. If the Plan’s
enrolled actuary has not issued a certification of the “adjusted funding target
attainment percentage” for the Plan Year before the first day of the fourth
month of the Plan Year and the Plan’s “adjusted funding target attainment
percentage”



73

--------------------------------------------------------------------------------




for the preceding Plan Year was either at least 60% but less than 70% or at
least 80% but less than 90%, or is described in Regulation 1.436‑1(h)(2)(ii),
then, commencing on the first day of the fourth month of the current Plan Year
and continuing until the Plan’s enrolled actuary issues a certification of the
“adjusted funding target attainment percentage” for the Plan for the current
Plan Year, or, if earlier, the date Subsection (D) below applies to the Plan:
(i)
The “adjusted funding target attainment percentage” of the Plan for the current
Plan Year is presumed to be the Plan’s ‘adjusted funding target attainment
percentage” for the preceding Plan Year reduced by 10 percentage points; and

(ii)
The first day of the fourth month of the current Plan Year is a “Section 436
measurement date.”

(D)
Presumption of Underfunding On and After First Day of 10th Month. If the Plan’s
enrolled actuary has not issued a certification of the “adjusted funding target
attainment percentage” for the Plan Year before the first day of the 10th month
of the Plan Year (or if the Plan’s enrolled actuary has issued a range
certification for the Plan Year pursuant to Regulation 1.436‑1(h)(4)(ii) but has
not issued a certification of the specific “adjusted funding target attainment
percentage” for the Plan by the last day of the Plan Year), then, commencing on
the first day of the 10th month of the current Plan Year and continuing through
the end of the Plan Year:

(i)
The “adjusted funding target attainment percentage” of the Plan for the current
Plan Year is presumed to be less than 60%; and

(ii)
The first day of the 10th month of the current Plan Year is a “Section 436
measurement date.”

(2)
New plans, plan termination, certain frozen plans, and other special rules.

(A)
New plan exception. The limitations in Subsections (b), (c) and (e) of this
Section 4.17 do not apply to a new Plan for the first five Plan Years of the
Plan, determined under the rules of Code Section 436(i) and
Regulation 1.436‑1(a)(3)(i).

(B)
Plan termination exception. The limitations on “prohibited payments” in
Subsections (b) and (d) of this Section 4.17 do not apply to prohibited payments
that are made to carry out the termination of the Plan in accordance with
applicable law. Any other limitations under this Section 4.17 do not cease to
apply as a result of termination of the Plan.

(C)
Exception to limitations on prohibited payments under certain frozen plans. The
limitations on prohibited payments set forth in Subsections (b) and (d) of this
Section 4.17 do not apply for a Plan Year if the terms of the Plan, as in effect
for the period beginning on September 1, 2005, and continuing through the end of
the Plan Year, provide for no benefit accruals with respect to any Members. This



74

--------------------------------------------------------------------------------




Paragraph (C) shall cease to apply as of the date any benefits accrue under the
Plan or the date on which a Plan amendment that increases benefits takes effect.
(4)
Special rules relating to unpredictable contingent event benefits and plan
amendments increasing benefit liability. During any period in which none of the
presumptions under this Section 4.17(g) apply to the Plan and the Plan’s
enrolled actuary has not yet issued a certification of the Plan’s “adjusted
funding target attainment percentage” for the Plan Year, the limitations under
Subsection (b) and (c) of this Section 4.17 shall be based on the inclusive
presumed “adjusted funding target attainment percentage” for the Plan,
calculated in accordance Regulation 1.436‑1(g)(2)(iii).

(3)
Special rules under PRA 2010.

(A)
Payments under Social Security leveling options. For purposes of determining
whether the limitations under Subsection (d) of this Section 4.17 apply to
payments under a Social Security leveling option, within the meaning of Code
Section 436(j)(3)(C)(i), the “adjusted funding target attainment percentage” for
a Plan Year shall be determined in accordance with the “Special Rule for Certain
Years” under Code Section 436(j)(3) and any Regulation or other published
guidance thereunder issued by the Internal Revenue Service.

(B)
Limitation on benefit accruals. For purposes of determining whether the accrual
limitation under Subsection (e) of this Section 4.17 applies to the Plan, the
“adjusted funding target attainment percentage” for a Plan Year shall be
determined in accordance with the “Special Rule for Certain Years” under Code
Section 436(j)(3) (except as provided under Section 203(b) of the Preservation
of Access to Care for Medicare Beneficiaries and Pension Relief Act of 2010 (PRA
2010), if applicable).

(4)
Special rules under MAP‑21. The Plan may use the special rules relating to
pension funding stabilization as set forth in the provisions of the Moving Ahead
for Progress in the 21st Century Act (MAP‑21) and as provided by guidance issued
in Regulations or other guidance from the Internal Revenue Service, such as
Notice 2012‑61.

(5)
Notice requirement. See ERISA Section 101(j) for rules requiring the plan
administrator of a single employer defined benefit pension plan to provide a
written notice to Members and Beneficiaries within 30 days after certain
specified dates if the Plan has become subject to a limitation described in
Section 4.17(b)(1), (d)(1), (d)(2) or (d)(3).

(h)
Treatment of Plan as of Close of Prohibited or Cessation Period.

(1)
Application to prohibited payments and accruals.

(A)
Resumption of prohibited payments. If a limitation on prohibited payments under
Subsection (d) of this Section 4.17 applied to a Plan as of a “Section 436
measurement date,” but that limit no longer applies to the Plan as of a later
“Section 436 measurement date,” then the limitation does not apply to benefits



75

--------------------------------------------------------------------------------




with “annuity starting dates” that are on or after that later “Section 436
measurement date.”
After the Code “Section 436 measurement date” on which the limitation on
“prohibited payments” under Sections 4.17(d)(1) and (3) cease to apply to the
Plan, Members or Beneficiaries who had an “annuity starting date” within the
period during which that limitation applied to the Plan shall not be permitted
to modify the form of benefit previously elected to a single sum payment at a
new “annuity starting date” for the remaining value of the Member or
Beneficiary’s benefit under the Plan.
(B)
Resumption of benefit accruals. If a limitation on benefit accruals under
Subsection (e) of this Section 4.17 applied to a Plan as of a “Section 436
measurement date,” but that limit no longer applies to the Plan as of a later
“Section 436 measurement date,” then benefit accruals shall resume prospectively
and that limitation does not apply to benefit accruals that are based on service
on or after that later “Section 436 measurement date,” except to the extent that
the Plan provides that benefit accruals will not resume when the limitation
ceases to apply. The Plan will comply with the rules relating to partial years
of participation and the prohibition on double proration under Department of
Labor Regulation 29 CFR Section 2530.204-2(c) and (d).

In addition, benefit accruals that were not permitted to accrue because of the
application of Subsection (e) of this Section 4.17 shall be restored when that
limitation ceases to apply if the continuous period of the limitation was 12
months or less and the Plan’s enrolled actuary certifies that the “adjusted
funding target attainment percentage” for the Plan Year would not be less than
60% taking into account any restored benefit accruals for the prior Plan Year.
(2)
Shutdown and other “unpredictable contingent event benefits.” If an
“unpredictable contingent event benefits” with respect to an unpredictable
contingent event that occurs during the Plan Year are not permitted to be paid
after the occurrence of the event because of the limitations of Subsection (b)
of this Section 4.17, but are permitted to be paid later in the same Plan Year
(as a result of additional contributions or pursuant to the enrolled actuary’s
certification of the “adjusted funding target attainment percentage” for the
Plan Year that meets the requirements of Regulation 1.436-1(g)(5)(ii)(B)), then
that unpredictable contingent event benefits shall be paid, retroactive to the
period that benefit would have been payable under the terms of the Plan
(determined without regard to Subsection (b) of this Section 4.17). If the
“unpredictable contingent event benefit” does not become payable during the same
Plan Year in accordance with the preceding sentence, then the Plan is treated as
if it does not provide that benefit.

(3)
Treatment of Plan amendments that do not take effect. If a Plan amendment does
not take effect as of the effective date of the amendment because of the
limitations of Subsection (c) or (e) of this Section 4.17, but is permitted to
take effect later in the Plan Year (as a result of additional contributions or
pursuant to the enrolled actuary’s certification of the “adjusted funding target
attainment percentage” for the Plan Year that meets the requirements of
Regulation 1.436-1(g)(5)(ii)(C)), then the Plan



76

--------------------------------------------------------------------------------




amendment must automatically take effect as of the first day of the Plan Year
(or, if later, the original effective date of the amendment). If the Plan
amendment cannot take effect during the Plan Year, then it must be treated as if
it were never adopted, unless the Plan amendment provides otherwise.
(i)
Definitions

For purposes of this Section 4.17, the following terms shall have the meanings
ascribed to them in this Section 4.17(i). Terms not defined in this Section have
the meaning assigned to them in the “Definitions” section of the Plan.
(a)
Adjusted funding target attainment percentage. The term “adjusted funding target
attainment percentage” means the adjusted funding target attainment percentage
as defined in Regulation 1.436-1(j)(1).

(b)
Prohibited payment. The term “prohibited payment” means a prohibited payment as
defined in Regulation 1.436‑1(j)(6).

(c)
Section 436 measurement date. A “Section 436 measurement date” means the section
436 date as defined in Regulation 1.436-1(j)(8).

(d)
Unpredictable contingent event benefit. The term “unpredictable contingent event
benefit” means an unpredictable contingent event as defined in Regulation
1.436‑1(j)(9).







77

--------------------------------------------------------------------------------





ARTICLE 5 – ADMINISTRATION OF PLAN



5.01    Appointment of Plan Administration Committee
The responsibility for carrying out all phases of the administration of the Plan
except those phases connected with the management of assets, shall be placed in
a Plan Administration Committee of not less than three persons appointed from
time to time by the Board of Directors to serve at the pleasure of the Board of
Directors. The Board of Directors may also designate alternate members to act in
the absence of the regular members. The Board of Directors shall designate a
Chairman of the Plan Administration Committee from among the regular members and
a Secretary who may be, but need not be, one of its members. Any member of the
Plan Administration Committee may resign by delivering his or her written
resignation to the Board of Directors and the Secretary of the Plan
Administration Committee.

5.02    Pension and Savings Plan Committee
The responsibility for the management of the assets of the Plan shall be placed
in a Pension and Savings Plan Committee of not less than three persons appointed
from time to time by the Board of Directors to serve at the pleasure of the
Board of Directors. The Board of Directors may also designate alternate members
to act in the absence of the regular members. The Board of Directors shall
designate a Chairman of the Pension and Savings Plan Committee from among the
regular members and a Secretary who may be, but need not be, one of the members
of the Pension and Savings Plan Committee. Any member of the Pension and Savings
Plan Committee may resign by delivering his or her written resignation to the
Board of Directors and the Secretary of the Pension and Savings Plan Committee.

5.03    Named Fiduciaries
The Plan Administration Committee and the Pension and Savings Plan Committee
(hereinafter collectively referred to as the (“Committees”) are designated as
named fiduciaries within the meaning of Section 402(a) of ERISA. In addition,
the Company and any officer of the Company appointed as a named fiduciary by the
Plan Administration Committee shall also be “named fiduciaries” within the
meaning of Section 402(a) of ERISA.

5.04    Meetings and Action of Majority
The Committees shall hold meetings upon such notice, at such place or places,
and at such time or times as each may respectively determine. The action of at
least a majority of the members, or alternate members, of a Committee expressed
from time to time by a vote at a meeting or in writing without a meeting shall
constitute the action of that Committee and shall have the same effect for all
purposes as if assented to by all members of such Committee at the time in
office. No member of either Committee shall receive any compensation for his or
her service as such.

5.05    Duties of Committees
Each Committee may authorize one or more of its number or any agent to execute
or deliver any instrument or make any payment on its behalf; may retain counsel,
employ agents and such clerical, accounting and actuarial services as it may
require in carrying out the provisions of the


78

--------------------------------------------------------------------------------




Plan for which it has responsibility; may allocate among its members or to other
persons all or such portion of its duties hereunder as it, in its sole
discretion, shall decide.

5.06    Management of Plan Assets
The Pension and Savings Plan Committee shall be responsible for managing the
assets under the Plan. If it deems such action to be advisable, the Committee,
subject to the provisions of the trust instrument(s) adopted for use in
implementing the Plan pursuant to Section 7.01 hereof, may:
(a)
provide direction to the trustee(s) thereunder, including, but not by way of
limitation, the direction of investment of all or part of the Plan assets and
the establishment of investment criteria, and

(b)
appoint and provide for use of investment advisors and investment managers.

In discharging its responsibility, the Committee shall evaluate and monitor the
investment performance of the trustee(s) and investment manager, if any.

5.07    Establishment of Rules and Rights of Plan Administration Committee
Subject to the limitations of the Plan, the Plan Administration Committee from
time to time shall establish rules or regulations for the administration of the
Plan and the transaction of its business. The Plan Administration Committee
shall have full discretionary authority, except as to matters which the Board of
Directors from time to time may reserve to itself, to interpret the Plan and to
make factual determinations regarding any and all matters arising hereunder,
including but not limited to, the right to determine eligibility for benefits
and to construe the terms of the Plan including the right to remedy possible
ambiguities, inequities, inconsistencies or omissions. The Plan Administration
Committee shall also have the right to exercise powers otherwise exercisable by
the Board of Directors hereunder to the extent that the exercise of such powers
does not involve the management of Plan assets. In addition, the Plan
Administration Committee shall have the further right to exercise such powers as
may be delegated to the Plan Administration Committee by the Board of Directors.
The Plan Administration Committee may delegate to any duly authorized officer,
in writing, any or all of its authority and its right to exercise powers
otherwise exercised or delegated by the Board of Directors.
Subject to applicable Federal and State Law, all interpretations, determinations
and decisions of a duly authorized officer, the Plan Administration Committee or
the Board of Directors in respect of any matter hereunder shall be final,
conclusive and binding on all parties affected thereby.

5.08    Prudent Conduct and Limitation of Liability
The members of the Committees and any officer appointed pursuant to Section 5.03
shall use that degree of care, skill, prudence and diligence in carrying out
their duties that a prudent man, acting in a like capacity and familiar with
such matters, would use in the conduct of an enterprise of a like character and
with like aims. A member of either Committee and any officer appointed pursuant
to Section 5.03 shall not be liable for the breach of fiduciary responsibility
of another fiduciary unless:
(a)
the person participates knowingly in, or knowingly undertakes to conceal, an act
or omission of such other fiduciary, knowing such act or omission is a breach;
or



79

--------------------------------------------------------------------------------




(b)
by the person’s failure to discharge such person’s duties solely in the interest
of the Members and other persons entitled to benefits under the Plan, for the
exclusive purpose of providing benefits and defraying reasonable expenses of
administering the Plan not met by the Company, the person has enabled such other
fiduciary to commit a breach; or

(c)
the person has knowledge of a breach by such other fiduciary and does not make
reasonable efforts to remedy the breach; or

(d)
in the case of a member of either Committee, if the Committee of which the
person is a member improperly allocates responsibilities among its members or to
others and the person fails to review prudently such allocation.


5.09    Claims and Review Procedure
(a)
Applications for benefits and inquiries concerning the Plan (or concerning
present or future rights to benefits under the Plan) shall be submitted to the
Company in writing. An application for benefits shall be submitted on the
prescribed form and shall be signed by the Member, or in the case of a benefit
payable after his death, by his Beneficiary.

(b)
In the event that an application for benefits is denied in whole or in part, the
Company shall notify the applicant in writing of the denial and of the right to
review of the denial. The written notice shall set forth, in a manner calculated
to be understood by the applicant, specific reasons for the denial, specific
references to the provisions of the Plan on which the denial is based, a
description of any information or material necessary for the applicant to
perfect the application, an explanation of why the material is necessary, and an
explanation of the review procedure under the Plan.

The written notice shall be given to the applicant within a reasonable period of
time (not more than 90 days) after the Company received the application, unless
special circumstances require further time for processing and the applicant is
advised of the extension. In no event shall the notice be given more than 180
days after the Company received the application.
(c)
An applicant whose application for benefits was denied in whole or in part, or
the applicant’s duly authorized representative, may appeal the denial by
submitting to the Plan Administration Committee a request for a review of the
application within 60 days after receiving written notice of the denial from the
Company. The Company shall give the applicant or his representative an
opportunity to review pertinent materials, other than legally privileged
documents, in preparing the request for review. The request for a review shall
be in writing and addressed to the Plan Administration Committee. The request
for a review shall set forth all of the grounds on which it is based, all facts
in support of the request and any other matters that the applicant deems
pertinent. The Plan Administration Committee may require the applicant to submit
such additional facts, documents, or other materials as it may deem necessary or
appropriate in making its review.

(d)
The Plan Administration Committee shall act on each request for a review within
60 days after receipt, unless special circumstances require further time for
processing and the applicant is advised of the extension. In no event shall the
decision on review be rendered more than 120 days after the Plan Administration
Committee received the request for a review. The Plan Administration Committee
shall give prompt written notice of its decision to the applicant and or the
Company. In the event that the Plan Administration Committee



80

--------------------------------------------------------------------------------




confirms the denial of the application for benefits in whole or in part, the
notice shall set forth, in a manner calculated to be understood by the
applicant, the specific reasons for the decision and specific references to the
provisions of the Plan on which the decision is based.
(e)
The Plan Administration Committee shall adopt such rules, procedures, and
interpretations of the Plan as it deems necessary or appropriate in carrying out
its responsibilities under this Section 5.09.

(f)
No legal action for benefits under the Plan shall be brought unless and until
the claimant (i) has submitted a written application for benefits in accordance
with Paragraph (a), (ii) has been notified by the Company that the application
is denied, (iii) has filed a written request for a review of the application in
accordance with Paragraph (c), and (iv) has been notified in writing that the
Plan Administration Committee has affirmed the denial of the application;
provided, however, that legal action may be brought after the Company or the
Plan Administration Committee has failed to take any action on the claim within
the time by Paragraphs (b) and (d) above.





81

--------------------------------------------------------------------------------





ARTICLE 6 – CONTRIBUTIONS



6.01    Company Contributions
It is the intention of the Company to continue the Plan and make regular
contributions to the Trustee each year in such amounts as are necessary to
maintain the Plan on a sound actuarial basis and to meet minimum funding
standards as prescribed by any applicable law. However, subject to the
provisions of Article 8, the Company may reduce or suspend its contributions for
any reason at any time. Any forfeitures shall be used to reduce the Company
contributions otherwise payable, and will not be applied to increase the
benefits any Member or other person would otherwise receive under the Plan.

6.02    Return of Contributions
(a)
The Company’s contributions to the Plan are conditioned upon their deductibility
under Code Section 404. In the event that all or part of the Company’s
deductions under Code Section 404 for contributions to the Plan are disallowed
by the Internal Revenue Service, the portion of the contributions to which such
disallowance applies shall be returned to the Company without interest, but
reduced by any investment loss attributable to those contributions. Such return
shall be made within one year after the disallowance of deduction.

(b)
The Company may recover without interest the amount of its contributions to the
Plan made on account of a mistake in fact, reduced by any investment loss
attributable to those contributions if recovery is made within one year after
the date of those contributions.







82

--------------------------------------------------------------------------------





ARTICLE 7 – MANAGEMENT OF FUNDS



7.01    Trustee
All the funds of the Plan shall be held by a Trustee or Trustees, which may
include any member(s) of the Pension and Savings Plan Committee, appointed from
time to time by said Committee or the Company, in one or more trusts under a
trust instrument or instruments approved or authorized by said Committee or the
Company. for use in providing the benefits of the Plan and paying any expenses
of the Plan not paid directly by the Company; provided, however, that the
Pension and Savings Plan Committee may, in its discretion, also enter into any
type of contract with any insurance company or companies selected by it for
providing benefits under the Plan.
Notwithstanding any other provision contained in this Plan, the Trustee at the
direction of the Plan Administration Committee shall transfer the interest, if
any, of a Member’s Accrued Benefit to another trust forming part of a pension,
profit sharing, or stock bonus plan that meets the requirements of Code Section
401(a), provided that the trust to which such transfers are made permits the
transfer to be made. However, the transfer of amounts from this Plan to a
nonqualified foreign trust will be treated as a distribution from this Plan.
Likewise, a transfer of assets and liabilities from this Plan to a plan that
satisfies Section 1165 of the Puerto Rico Code will also be treated as
distribution from this Plan.

7.02    Exclusive Benefit Rule
Prior to the satisfaction of all liabilities with respect to persons entitled to
benefits, except for the payment of expenses, no part of the corpus or income of
the funds shall be used for, or diverted to, purposes other than for the
exclusive benefit of Members and other persons who are or may become entitled to
benefits hereunder, under the Prior Salaried Plan, or under any trust instrument
or under any insurance contract made pursuant to this Plan. Subject to
applicable Federal and State law, no person shall have any interest in or right
to any part of the corpus or income of the funds, except as and to the extent
expressly provided in the Plan and in any trust instrument or under any
insurance contract made pursuant to this Plan. Subject to applicable Federal and
State law, the Company shall have no liability for the payment of benefits under
the Plan nor for the administration of the funds paid over to the Trustee(s) or
insurer(s) except as expressly provided under this Plan.
The Company may not transfer sponsorship of this Plan to any unrelated entity
unless such transfer is in connection with the transfer of business assets or
operations from the Company to the unrelated entity.

7.03    Investment in Company Securities or Real Property
Except as permitted by applicable Federal law, no part of the corpus or income
of the trust shall be invested in securities of the Company or of any Associated
Company or in real property and related personal property which is leased to the
Company or any Associated Company or in the securities of the Trust or Trustees
or their subsidiary companies, if any.

7.04    Appointment of Investment Managers


83

--------------------------------------------------------------------------------




The Pension and Savings Plan Committee may, in its discretion, appoint one or
more investment managers (within the meaning of Section 3(38) of ERISA) to
manage (including the power to acquire and dispose of) all or part of the assets
of the Plan, as the Committee shall designate. In that event, authority over and
responsibility for the management of the assets so designated shall be the sole
responsibility of that investment manager.




84

--------------------------------------------------------------------------------





ARTICLE 8 – CERTAIN RIGHTS AND LIMITATIONS


The following provisions shall apply in all cases whenever a Member or any other
person is affected thereby.



8.01    Termination of the Plan
(a)
The Board of Directors may terminate the Plan for any reason at any time. In
case of termination of the Plan, the rights of Members to the benefits accrued
under the Plan to the date of the termination, to the extent then funded or
protected by law, if greater, shall be nonforfeitable. The funds of the Plan
shall be used for the exclusive benefit of persons entitled to benefits under
the Plan as of the date of termination, except as provided in Section 6.02.
However, any funds not required to satisfy all liabilities of the Plan for
benefits because of erroneous actuarial computation shall be returned to the
Company except as otherwise provided in Section 8.06. The Plan Administration
Committee shall determine on the basis of an actuarial valuation the share of
the funds of the Plan allocable to each person entitled to benefits under the
Plan in accordance with Section 4044 of ERISA or corresponding provision of any
applicable law in effect at the time. In the event of a partial termination of
the Plan, the provisions of this Section shall be applicable only to the Members
affected by that partial termination.

(b)
Plan Merger or Consolidation. The Board of Directors may, in its sole
discretion, merge this Plan with another qualified plan, subject to any
applicable legal requirements. However, the Plan may not be merged or
consolidated with, nor may its assets or liabilities be transferred to, any
other plan unless each Member or other person entitled to a benefit under the
Plan would, if the resulting plan were then terminated, receive a benefit
immediately after the merger, consolidation, or transfer which is equal to or
greater than the benefit he or she would have been entitled to receive
immediately before the merger, consolidation, or transfer, if the Plan had then
terminated; provided that, subject to the provisions of Article 10 on or after
the date of the first occurrence of a Change in Control (i) no transfer of
assets or liabilities, except as specifically permitted under Section 8.01(a),
between the Plan and any Employee Benefit Plan, as hereinafter defined, (ii) no
spin-off of Plan assets or Plan liabilities to any Employee Benefit Plan, (iii)
no withdrawal of Plan assets, in the event such withdrawal is permitted under
applicable law or (iv) no merger or consolidation of the Plan with any Employee
Benefit Plan shall be permitted.

For purposes of this Section 8.01(b), Employee Benefit Plan has the same meaning
as the term “employee benefit plan” has under Section 3(3) of ERISA.

8.02    Limitation Concerning Highly Compensated Employees or Highly Compensated
Former Employees
(a)
The provisions of this Section shall apply (i) in the event the Plan is
terminated, to any Member who is a highly compensated employee or highly
compensated former employee (as those terms are defined in Code Section 414(q))
of the Company or an Associated Company and (ii) in any other event, to any
Member or former Member who is one of the 25 highly compensated employees or
highly compensated former employees of the Company or



85

--------------------------------------------------------------------------------




Associated Company with the greatest compensation in any Plan Year. The amount
of the annual payments to any one of the Members or former Member to whom this
Section applies shall not be greater than an amount equal to the payments that
would be made on behalf of the Member or former Member under a single life
annuity that is of Equivalent Actuarial Value to the sum of the Member’s or
former Member’s Accrued Benefit and any other benefits payable to the Member and
former Member under the Plan.
(b)
If, (i) after payment of an Accrued Benefit or other benefits to any one of the
Members or to whom this Section applies, the value of Plan assets equals or
exceeds 110% of the value of current liabilities (as that term is defined in
Code Section 412(1)(7)) of the Plan, (ii) the value of the Accrued Benefit and
other benefits of any one of the Members or former Members to whom this Section
applies is less than 1% of the value of current liabilities of the Plan, or
(iii) the value of the Accrued Benefit and other benefits of any one of the
Members or former Members to whom this Section applies does not exceed $3,500
($5,000 effective January 1, 1998), the provisions of Paragraph (a) above will
not be applicable to the payment of benefits to the Member or former Member.

(c)
Notwithstanding Paragraph (a) of this Section, in the event the Plan is
terminated, the restriction of this Section shall not be applicable if the
benefits payable to any highly compensated employee and any highly compensated
former employee is limited to a benefit that is nondiscriminatory under Code
Section 401(a)(4).

(d)
If it should subsequently be determined by statute, court decision acquiesced in
by the Commissioner of Internal Revenue, or ruling by the Commissioner of
Internal Revenue, that the provisions of this Section are no longer necessary to
qualify the Plan under the Code, this Section shall be ineffective without the
necessity of further amendment to the Plan.


8.03    Conditions of Employment Not Affected by Plan
The establishment of the Plan shall not be construed as conferring any legal
rights upon any Employee or other person for a continuation of employment, nor
shall it interfere with the rights of the Company to discharge any Employee or
other person and to treat him or her without regard to the effect which such
treatment might have upon him or her under the Plan.

8.04    Offsets
Unless the Board of Directors otherwise provides under written rules uniformly
applicable to all Employees similarly situated, the Plan Administration
Committee shall deduct from the amount of any retirement allowance or vested
benefit under the Plan, any amount paid or payable to or on account of any
Member under the provisions of any present or future law, pension or benefit
scheme of any sovereign government, or any political subdivision thereof or any
fund or organization or government agency or department on account of which
contributions have been made or premiums or taxes paid by the Company, any
Participating Unit, or any Associated Company with respect to any service which
is Benefit Service for purposes of computation of benefits under the Plan;
provided, however, that pensions payable for government service or benefits
under Title II of the Social Security Act are not to be used to reduce the
benefits otherwise provided under this Plan except as specifically provided
herein.

8.05    Denial of Benefits


86

--------------------------------------------------------------------------------




The Plan Administration Committee may prescribe rules on a basis uniformly
applicable to all Employees similarly situated under which an Employee whose
employment is terminated because of dishonesty, conviction of a felony or other
conduct prejudicial to the Company may be denied any benefit or benefits for
which he or she would otherwise be eligible under the Plan, except his or her
retirement allowance pursuant to Section 4.01 or his or her vested benefit
pursuant to Section 4.05; provided, however, that such denial is not contrary to
applicable law.

8.06    Change in Control
In the event of a Change in Control the following restrictions shall apply:
(a)
Notwithstanding any other provision of the plan, in the event of a Change in
Control, neither the Board of Directors, its designee, the Plan Administration
Committee nor the Trustee may merge or consolidate the Plan with any other plan,
transfer any Plan assets to any other retirement or welfare benefit plan,
transfer any other welfare or retirement benefit plan’s liabilities to the Plan,
spin-off or split-off any part of the Plan or group of Members in the Plan, or
reduce future Plan benefits, or cause or permit the Plan to acquire any security
or real or personal property of the Company or any Associated Company, during
the five-year period commencing on the date on which the Change in Control
occurs.

(b)
Notwithstanding any other provision of the Plan, in the event of a Change in
Control, neither the Board of Directors nor its designee may, during the
five-year period commencing on the date on which the Change in Control occurs,
designate any new Participating Units or designate any new groups of Employees
as eligible to participate in the Plan.

(c)
Notwithstanding any other provision of the Plan, if at any time during the
five-year period commencing on the date on which a Change in Control occurs, the
Plan is terminated, any Member who was an Employee on the date of the Change in
Control shall, if not previously vested, become fully vested in all Plan
benefits. If the Plan has surplus assets, all of the surplus assets shall be
allocated to Plan Members who were Members as of the date on which a Change in
Control occurs (including Members who terminated employment with entitlement to
a retirement allowance and Members who are, on the date on which a Change in
Control occurs, receiving a retirement allowance) on pro rata basis, in relation
to the benefits accrued prior to the date of Change in Control and none of this
surplus may be recovered by the Company, any successor or any Associated
Company. For purposes of this Section 8.06(c) the amount of surplus assets will
be determined as part of the process of purchasing non-participating group
annuity contracts in connection with the termination of the Plan. In purchasing
such annuities, the Plan shall seek competitive bids from at least three
unrelated insurance companies. In no event shall the increase in the Retirement
Allowance payable pursuant to this paragraph cause the retirement allowance to
exceed the limitations in Section 4.08 of the Plan.

(d)
Notwithstanding any other provision of the Plan, if at any time during the
five-year period commencing on the date on which a Change in Control occurs (i)
a Substantial Reduction in Force (as hereinafter defined) occurs or (ii) any
action prohibited by Paragraph (a) or (b) of this Section 8.06 is taken, then
any Member who was an Employee on the date of the Change in Control shall, if
not previously vested, become fully vested in all Plan benefits. Furthermore,
if, as of the date either of the events described in (i) or (ii) above occurs,
the fair market value of the Plan’s assets exceeds the Plan’s current liability
pursuant to Code



87

--------------------------------------------------------------------------------




Section 412(l)(7) (based on the Plan’s actuarial assumptions on the date the
Change in Control occurs except that the interest rate shall be the maximum rate
permitted under Code Section 412) the amount of such excess assets shall be
applied to increase, as described below, the Accrued Benefit of all Plan Members
who were Members as of the date on which a Change in Control occurs. For
purposes of determining the increase in Accrued Benefit under this
Section 8.06(d), Plan Member includes both Members who are Employees as well as
former Employees, or Beneficiaries of former Employees either entitled to future
benefits or currently in receipt of Plan benefits. The Equivalent Actuarial
Value of each Plan Member’s Accrued Benefit shall be increased by the amount
determined by multiplying (a) the Plan’s excess assets as defined in this
Section 8.06(d) by (b) the ratio that the Current Liability of each Plan Member
bears to the sum of the Current Liability of all Plan Members. Such increased
present value will be converted into an enhanced Accrued Benefit for each Plan
Member. In no event, however, shall such increase cause a Plan Member’s Accrued
Benefit to exceed the limitation of Section 4.08 of the Plan.
For purposes of this Section 8.06,
(i)    a “Substantial Reduction in Force” shall mean the Involuntary Separation
from employment, following a Change in Control, of the percentage of Members set
forth below who were Employees when the Change in Control occurred:
(1)
10% or more within any consecutive 12-month period.

(2)
15% or more within any consecutive 24-month period.

(3)
20% or more within any consecutive 36-month period.

(4)
25% or more within any consecutive 48-month period.

(5)
30% or more within a 60-month period; and

(ii)    “Involuntary Separation” shall mean the termination of a Member’s
employment with the Company as a result of Company action such as a discharge, a
resignation after a reduction in pay, position or responsibilities, a retirement
after the Company has requested such Member to resign or retire, a layoff, or
any relocation of the work location of a Member to a place more than 35 miles
from such Member’s principal residence; provided, however, that an Involuntary
Separation shall not be deemed to have occurred if a Member resigns or retires
other than in response to a Company request, or is terminated for serious
misconduct in connection with such Member’s work.
(e)
In the event the Internal Revenue Service makes a final determination that the
utilization of surplus assets of the Plan (or any portion thereof) in accordance
with Paragraph (c) or (d) of this Section 8.06 cannot be accomplished in any
manner without disqualifying the Plan, the Company shall utilize such assets
which cannot be so utilized to provide benefits to those Members who were
Employees on the date of the Change in Control in any manner that the Company
deems to be in the best interests of such Members and which would not disqualify
the Plan. Such utilization may include the transfer of such assets to another
employee benefit plan of the Company, including a voluntary employees’
beneficiary association as described in Code Section 501(c)(9); provided,
however, that in no event shall any such assets be



88

--------------------------------------------------------------------------------




transferred to any entity other than a trust devoted exclusively to providing
benefits to employees and retirees who were Plan Members as of the date of the
Change in Control.

8.07    Prevention of Escheat
If the Plan Administration Committee cannot ascertain the whereabouts of any
person to whom a payment is due under the Plan, the Plan Administration
Committee may, no later than two years from the date such payment is due, mail a
notice of such due and owing payment to the last known address of such person as
shown on the records of the Plan Administration Committee or the Company. If
such person has not made written claim therefor within three months of the date
of the mailing, the Plan Administration Committee may, if it so elects and upon
receiving advice from counsel to the Plan, direct that such payment and all
remaining payments otherwise due such person be canceled on the records of the
Plan and the amount thereof applied to reduce the contributions of the Company.
Upon such cancellation, the Plan shall have no further liability therefor except
that, in the event such person or his or her Beneficiary later notifies the Plan
Administration Committee of his or her whereabouts and requests the payment or
payments due to him or her under the Plan, the amount so applied shall be paid
to him or her in accordance with the provisions of the Plan.




89

--------------------------------------------------------------------------------





ARTICLE 9 – NONALIENATION OF BENEFITS


(a)
Except as required by any applicable law or by Paragraph (e), no benefit under
the Plan shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge except any election to make
a contribution necessary to provide post-retirement medical benefits under any
Plan maintained by the Company, and any attempt so to do shall be void, except
as specifically provided in the Plan, nor shall any such benefit be in any
manner liable for or subject to garnishment, attachment, execution or levy or
liable for or subject to the debts, contracts, liabilities, engagements or torts
of the person entitled to such benefit.

(b)
Subject to applicable Federal and State law, in the event that the Plan
Administration Committee shall find that any Member or other person who is or
may become entitled to benefits hereunder has become bankrupt or that any
attempt has been made to anticipate, alienate, sell, transfer, assign, pledge,
encumber or charge any of his or her benefits under the Plan, except as
specifically provided in the Plan, or if any garnishment, attachment, execution,
levy or court order for payment of money has been issued against any of his or
her benefits under the Plan, then such benefit shall cease and terminate. In
such event the Plan Administration Committee shall hold or apply the payments to
or for the benefit of such Member or other person who is or may become entitled
to benefits hereunder, his or her spouse, children, parents or other blood
relatives, or any of them.

(c)
Notwithstanding the foregoing provisions of the Plan, payment shall be made in
accordance with the provisions of any judgment, decree, or domestic relations
order which:

(i)    creates for, or assigns to, a spouse, former spouse, child or other
dependent of a Member the right to receive all or a portion of the Member’s
benefits under the Plan for the purpose of providing child support, alimony
payments or marital property rights to that spouse, child or dependent,
(ii)    is made pursuant to the domestic relations law of any State (as such
term is defined in Section 3(10) of ERISA,
(iii)    does not require the Plan to provide any type of benefit, or any
option, not otherwise provided under the Plan, and
(iv)    otherwise meets the requirements of Section 206(d) of ERISA to be a
“qualified domestic relations order” as determined by the Plan Administration
Committee.
If the lump sum present value of any series of payments made under the criteria
set forth in Paragraphs (i) through (iv) above amounts to $3,500 ($5,000
effective January 1, 1998) or less, then a lump sum payment of Equivalent
Actuarial Value (determined in the manner described in Section 4.10) shall be
made in lieu of the series of payments.
(d)
The Plan Administration Committee shall resolve any questions arising under this
Article 9 on a basis uniformly applicable to all persons similarly situated.



90

--------------------------------------------------------------------------------




(e)
A Member’s benefits under the Plan shall be offset by the amount the Member is
required to pay to the Plan under the circumstances set forth in Code
Section 401(a)(13).





91

--------------------------------------------------------------------------------





ARTICLE 10 – AMENDMENTS


10.01
Subject to Section 10.02, the Board of Directors or its delegate reserves the
right at any time and from time to time, and retroactively if deemed necessary
or appropriate to conform with governmental regulations or other policies, to
modify or amend in whole or in part any or all of the provisions of the Plan;
provided that no such modification or amendment shall make it possible for any
part of the funds of the Plan to be used for, or diverted to, purposes other
than for the exclusive benefit of Members, spouses, or contingent annuitants or
other persons who are or may become entitled to benefits hereunder prior to the
satisfaction of all liabilities with respect to them; and that no modification
or amendment shall be made which has the effect of decreasing the Accrued
Benefit of any Member or of reducing the nonforfeitable percentage of the
Accrued Benefit of a Member attributable to Company contributions below that
nonforfeitable percentage thereof computed under the Plan as in effect on the
later of the date on which the amendment is adopted or becomes effective. Any
action to amend the Plan by the Board of Directors shall be taken in such manner
as may be permitted under the by-laws of the Company and any action to amend the
Plan by a delegate of the Board of Director shall be in writing.



10.02
Notwithstanding the above, on or after the date a Change in Control first
occurs, Section 8.01, Section 8.06 and this Article 10, as they pertain to
events occurring on or after the date such Change in Control occurs, may not be
further amended by the Board of Directors without written consent of not less
than three‑quarters of the Members and other persons then receiving benefits
under the Plan.







92

--------------------------------------------------------------------------------





SIGNATURE PAGE




IN WITNESS WHEREOF, the Company has caused this Plan document to be executed
this ________ day of _________________________, 2019, but effective December 31,
2014, unless the context indicates otherwise.


RAYONIER ADVANCED MATERIALS INC.




__________________________________
Signature


__________________________________
Print Name


__________________________________
Print Title






93